





--------------------------------------------------------------------------------



BRIDGE TERM LOAN AGREEMENT

DATED AS OF

August 6, 2015

AMONG


BLACK HILLS CORPORATION,
as the Borrower,


THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Banks,


and


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent


CREDIT SUISSE SECURITIES (USA) LLC,
as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------




1

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
(This Table of Contents is not part of the Agreement)
 
 
 
 
 
 
PAGE
 
ARTICLE 1
 
 
DEFINITIONS; INTERPRETATION
 
 
 
 
Section 1.1
Definitions
1
Section 1.2
Interpretation
21
 
 
 
 
ARTICLE 2
 
 
THE CREDITS
 
 
 
 
Section 2.1
The Commitments and the Loans
22
Section 2.2
[Reserved]
23
Section 2.3
Applicable Interest Rates
23
Section 2.4
[Reserved]
24
Section 2.5
Manner of Borrowing Loans and Designating Interest Rates Applicable to Loans
25
Section 2.6
Interest Periods
27
Section 2.7
Maturity of Loans
27
Section 2.8
Optional Termination or Reduction of Commitments and Prepayments of Loans
27
Section 2.9
Default Rate
28
Section 2.10
The Notes
29
Section 2.11
Funding Indemnity
29
Section 2.12
Mandatory Termination or Reduction of Commitments and Prepayment of Loans
30
Section 2.13
Interest Rate Limitation
30
Section 2.14
Defaulting Banks
31
 
 
 
 
ARTICLE 3
 
 
FEES
 
 
 
 
Section 3.1
Fees
32
 
 
 
 
ARTICLE 4
 
 
PLACE AND APPLICATION OF PAYMENTS
 
 
 
 
Section 4.1
Place and Application of Payments
32
 
 
 
 
ARTICLE 5
 
 
REPRESENTATIONS AND WARRANTIES
 
 
 
 
Section 5.1
Corporate Organization and Authority
33
Section 5.2
Subsidiaries
33
Section 5.3
Corporate Authority and Validity of Obligations
33
Section 5.4
Financial Statements
34


i



--------------------------------------------------------------------------------




Section 5.5
No Litigation; No Labor Controversies
34
Section 5.6
Taxes
35
Section 5.7
Approvals
35
Section 5.8
ERISA
35
Section 5.9
Investment Company Act
35
Section 5.10
Margin Stock; Use of Proceeds
35
Section 5.11
Licenses and Authorizations; Compliance and Laws
36
Section 5.12
Ownership of Property; Liens
37
Section 5.13
No Burdensome Restrictions; Compliance with Agreements
37
Section 5.14
Full Disclosure
37
Section 5.15
Solvency
37
Section 5.16
Sanctions Laws and Regulations; Anti-Corruption Laws; Patriot Act
37
Section 5.17
No Default or Event of Default
38
 
 
 
 
ARTICLE 6
 
 
CONDITIONS PRECEDENT
 
 
 
 
Section 6.1
Conditions to Effectiveness
38
Section 6.2
Conditions to Closing
38
 
 
 
 
ARTICLE 7
 
 
COVENENTS
 
 
 
 
Section 7.1
Corporate Existence; Subsidiaries
41
Section 7.2
Maintenance
41
Section 7.3
Taxes
41
Section 7.4
ERISA
41
Section 7.5
Insurance
42
Section 7.6
Financial Reports and Other Information
42
Section 7.7
Bank Inspection Rights
45
Section 7.8
Conduct of Business
45
Section 7.9
Liens
45
Section 7.10
Use of Proceeds; Regulation U
48
Section 7.11
Sales and Leasebacks
48
Section 7.12
Mergers, Consolidations, Acquisitions and Sales of Assets
48
Section 7.13
Use of Property and Facilities; Environmental and Health and Safety Laws
50
Section 7.14
Investments, Acquisitions, Loans, Advances and Guaranties
52
Section 7.15
Restrictions on Indebtedness
54
Section 7.16
[Reserved]
55
Section 7.17
Recourse Leverage Ratio
55
Section 7.18
Dividends and Other Shareholder Distributions
55
Section 7.19
[Reserved]
56
Section 7.20
Transactions with Affiliates
56
Section 7.21
Compliance with Laws
56


ii

--------------------------------------------------------------------------------




Section 7.22
Pari-Passu
56
Section 7.23
Certain Subsidiaries
56
Section 7.24
Ratings
57
Section 7.25
Material Obligations
57
Section 7.26
Sanctions Laws and Regulations
57
 
 
 
 
ARTICLE 8
 
 
EVENTS OF DEFAULT AND REMEDIES
 
 
 
 
Section 8.1
Events of Default
58
Section 8.2
Non-Bankruptcy Defaults
60
Section 8.3
Bankruptcy Defaults
60
Section 8.4
Preservation of Certain Rights and Remedies
60
Section 8.5
Expenses
60
 
 
 
 
ARTICLE 9
 
 
CHANGE IN CIRCUMSTANCES
 
 
 
 
Section 9.1
Change of Law
61
Section 9.2
Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR


61
Section 9.3
Increased Cost and Reduced Return
61
Section 9.4
Lending Offices
63
Section 9.5
Discretion of Bank as to Manner of Funding
63
 
 
 
 
ARTICLE 10
 
 
THE AGENT
 
 
 
 
Section 10.1
Appointment and Authorization of Administrative Agent
63
Section 10.2
Administrative Agent and its Affiliates
64
Section 10.3
Action by Administrative Agent
64
Section 10.4
Consultation with Experts
64
Section 10.5
Liability of Administrative Agent; Credit Decision
64
Section 10.6
Indemnity
65
Section 10.7
Resignation of Administrative Agent and Successor Administrative Agent
65
 
 
 
 
ARTICLE 11
 
 
MISCELLANEOUS
 
 
 
 
Section 11.1
Withholding Taxes
66
Section 11.2
No Waiver of Rights
69
Section 11.3
Non-Business Day
69
Section 11.4
Documentary Taxes
69
Section 11.5
Survival of Representations
69
Section 11.6
Survival of Indemnities
70
Section 11.7
Set-Off
70


iii

--------------------------------------------------------------------------------




Section 11.8
Notices
70
Section 11.9
Counterparts
72
Section 11.10
Successors and Assigns
72
Section 11.11
Amendments
76
Section 11.12
Headings
77
Section 11.13
Legal Fees, Other Costs and Indemnification
77
Section 11.14
Entire Agreement
77
Section 11.15
Construction
78
Section 11.16
Governing Law
78
Section 11.17
SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL
78
Section 11.18
Replacement of Bank
78
Section 11.19
Confidentiality
79
Section 11.20
Rights and Liabilities of Co-Syndication Agents, Co-Documentation Agents and
Arrangers
80
Section 11.21
Relationship
80
Section 11.22
[Reserved]
81
Section 11.23
Severability of Provisions
82
Section 11.24
Patriot Act Notice
82

EXHIBITS
 
A
Form of Note
B
Form of Compliance Certificate
C
Form of Assignment and Assumption Agreement
D
Form of Voting Participant Information and Consent
E-1
Form of Borrowing Notice
E-2
Form of Conversion/Continuation Notice
E-3
Form of Paydown Notice
F
Form of Solvency Certificate
G
Form of U.S. Tax Compliance Certificate
H-1
Form of Opinion of Faegre Baker Daniels LLP
H-2
Form of Opinion of General Counsel to the Borrower

SCHEDULES
 
SCHEDULE 1
Pricing Grid
SCHEDULE 2.1
Commitments
SCHEDULE 5.2
Schedule of Existing Subsidiaries
SCHEDULE 5.5
Litigation
SCHEDULE 5.11
Environmental Matters
SCHEDULE 7.9
Existing Liens
SCHEDULE 7.14
Existing Investments
SCHEDULE 7.15(c)
Existing Secured Indebtedness
SCHEDULE 7.18
Restrictions on Distributions


iv

--------------------------------------------------------------------------------




BRIDGE TERM LOAN CREDIT AGREEMENT
BRIDGE TERM LOAN CREDIT AGREEMENT, dated as of August 6, 2015, among BLACK HILLS
CORPORATION, a South Dakota corporation (the “Borrower”), the financial
institutions from time to time party hereto (each, a “Bank”, and, collectively,
the “Banks”) and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, in its capacity as
administrative agent for the Banks hereunder (in such capacity, the
“Administrative Agent”).
WITNESSETH THAT:
WHEREAS, the Borrower has requested that the Banks provide a bridge term loan
facility for the purposes set forth herein, and the Banks are willing to extend
commitments in respect of such bridge term loan facility subject to all of the
terms and conditions hereof and on the basis of the representations and
warranties hereinafter set forth.
NOW, THEREFORE, in consideration of the recital set forth above and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS; INTERPRETATION
Section 1.1.    Definitions. The following terms when used herein have the
following meanings:
“Acquisition” means the acquisition of all of the outstanding equity interests
of Alinda Gas I, Inc., a Delaware corporation, and Alinda Gas II, Inc., a
Delaware corporation, and 49.5% of the outstanding equity interests of the
Target by Black Hills Utility Holdings pursuant to the Acquisition Agreement.
“Acquisition Agreement” means that certain Purchase and Sale Agreement, dated as
of July 12, 2015, among Alinda Gas Delaware LLC, a Delaware limited liability
company, Alinda Infrastructure Fund I, L.P., a Delaware limited partnership, and
Aircraft Services Corporation, a Nevada corporation, as sellers (the “Sellers”),
and Black Hills Utility Holdings, as buyer.
“Acquisition Agreement Representations” means such of the representations made
by or on behalf of the Sellers and their subsidiaries in the Acquisition
Agreement as are material to the interests of the Banks, but only to the extent
that the Borrower (or an Affiliate of the Borrower) has the right to terminate
its obligations under the Acquisition Agreement or to decline to consummate the
Acquisition as a result of a breach of such representations in the Acquisition
Agreement.
“Adjusted LIBOR” is defined in Section 2.3(b) hereof.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

1



--------------------------------------------------------------------------------






“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with their correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies of a Person (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise); provided that, in any
event for purposes of this definition: (i) any Person which owns directly or
indirectly twenty percent (20%) or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
twenty percent (20%) or more of the partnership or other ownership interests of
any other Person will be deemed to control such corporation or other Person; and
(ii) each director and executive officer of the Borrower or any Subsidiary of
the Borrower shall be deemed an Affiliate of the Borrower and each of its
Subsidiaries.
“Administrative Agent” is defined in the first paragraph of this Agreement and
includes any successor Administrative Agent pursuant to Section 10.7 hereof.
“Agreement” means this Bridge Term Loan Credit Agreement, including all Exhibits
and Schedules hereto, as it may be amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery, corruption or money laundering.
“Applicable Margin” means, at any time (i) with respect to Base Rate Loans, the
Base Rate Margin and (ii) with respect to Eurodollar Loans, the Eurodollar
Margin.
“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.
“Arranger” means Credit Suisse Securities (USA) LLC.
“Asset Sale” means a sale, transfer, license, lease or other disposition
(including as a result of a Casualty Event) on or after the Effective Date by
the Borrower or any of its Subsidiaries of any property, the Net Cash Proceeds
of which are in excess of $50,000,000 in the aggregate for all such Net Cash
Proceeds received during any fiscal year of the Borrower (other than (i) the
sale of inventory or the disposition of other assets in the ordinary course of
business and (ii) a sale, transfer, license, lease or other disposition to the
Borrower and/or any of its Subsidiaries).

2

--------------------------------------------------------------------------------






“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by the terms hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form approved by the
Administrative Agent.
“Authorized Representative” means those persons whose specimen signatures are
included in the incumbency certificate provided by the Borrower pursuant to
Section 6.1(c) hereof, or any further or different officer of the Borrower so
named by any Authorized Representative of the Borrower in a written notice to
the Administrative Agent.
“Availability Termination Date” shall mean the earliest of (i) the Outside Date,
(ii) the Closing Date and (iii) the date on which the Commitments are terminated
in full or reduced to zero pursuant to Section 2.8(a) or Section 2.12(b)(i)
hereof.
“Bank” and “Banks” are defined in the first paragraph of this Agreement.
“Base Rate” is defined in Section 2.3(a) hereof.
“Base Rate Loan” means a Loan bearing interest prior to maturity at a rate
specified in Section 2.3(a) hereof.
“Base Rate Margin” means, during any time period, the applicable percentage set
forth in Schedule 1 hereto beside such corresponding time period and beneath the
then applicable Level.
“BHP” means Black Hills Power, Inc., a South Dakota corporation.
“BHP Indenture” means that certain Restated and Amended Indenture of Mortgage
and Deed of Trust dated as of September 1, 1999 between BHP and The Chase
Manhattan Bank, as trustee (and any successor trustee thereunder).
“Black Hills Utility Holdings” means Black Hills Utility Holdings, Inc., a South
Dakota Corporation and a wholly owned subsidiary of the Borrower.
“Borrower” is defined in the first paragraph of this Agreement.
“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Banks on a single date and for a single Interest Period. Borrowings of Loans
are made by and maintained ratably for each of the Banks according to their
Percentages. A Borrowing is “advanced” on the day Banks advance funds comprising
such Borrowing to the Borrower, is “continued” on the date a new Interest Period
for the same type of Loans commences for such Borrowing and is “converted” when
such Borrowing is changed from one type of Loan to the other, all as requested
by the Borrower pursuant to Section 2.5(a) hereof.
“Borrowing Notice” is defined in Section 2.5(a) hereof.

3

--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday or Sunday on which Banks are
not authorized or required to close in New York, New York, Chicago, Illinois or
Rapid City, South Dakota and, if the applicable Business Day relates to the
borrowing or payment of a Eurodollar Loan, on which banks are dealing in U.S.
Dollars in the interbank market in London, England.
“Capital” means, as of any date of determination thereof, without duplication,
the sum of (A) Consolidated Net Worth plus (B) all Recourse Indebtedness.
“Capital Lease” means at any date any lease of Property which, in accordance
with GAAP, would be required to be capitalized on the balance sheet of the
lessee.
“Capitalized Lease Obligations” means, for any Person, the amount of such
Person’s liabilities under Capital Leases determined at any date in accordance
with GAAP.
“Casualty Event” means any loss, damage or destruction of the Borrower’s or its
Subsidiaries’ property that is insured or the condemnation of the Borrower’s or
its Subsidiaries’ property.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Bank, if later, the date on which such Bank becomes a Bank), of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any governmental
authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
governmental authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Change of Control Event” means one or more of the following events:
(a)    less than a majority of the members of the Board of Directors of the
Borrower shall be persons who either were (i) approved by the Board of Directors
of the Borrower serving as of the Effective Date or (ii) appointed by directors
so approved; or
(b)    the stockholders of the Borrower shall approve any plan or proposal for
the liquidation or dissolution of the Borrower; or
(c)    a Person or group of Persons acting in concert (other than the direct or
indirect beneficial owners of the Voting Stock of the Borrower as of the
Effective Date) shall, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, have become the direct
or indirect beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended from time to time) of Voting Stock
of the Borrower representing more than twenty percent (20%) of the combined
voting power of the outstanding Voting Stock or other ownership interests for
the election of directors or shall have the right to elect a majority of the
Board of Directors of the Borrower; or

4

--------------------------------------------------------------------------------




(d)    except as permitted by Section 7.12 hereof, the Borrower ceases at any
time to own one hundred percent (100%) of the Voting Stock and other equity
interests of any Material Subsidiary (or such lower percentage that the Borrower
owns at the time of organization or acquisition of such Material Subsidiary).
“CLF&P” means Cheyenne Light, Fuel & Power Company, a Wyoming corporation.
“CLF&P Indenture” means that certain Restated Indenture of Mortgage, Deed of
Trust, Security Agreement and Financing Statement, dated as of November 20,
2007, between CLF&P and Wells Fargo Bank, National Association, as Trustee,
together with all amendments and supplemental indentures thereto, and the first
mortgage bonds issued in connection therewith.
“Closing Date” means the date on which the conditions specified in Section 6.2
are satisfied (or waived in accordance with Section 11.11).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” and “Commitments” are defined in Section 2.1 hereof.
“Commitment Fee” is defined in Section 3.1(a) hereof.
“Commitment Letter” means that certain Commitment Letter dated as of July 12,
2015 by and between the Arranger, the Administrative Agent and the Borrower.
“Compliance Certificate” means a certificate in the form of Exhibit B hereto.
“Consolidated Assets” means all assets which should be listed on the
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries, as
determined on a consolidated basis in accordance with GAAP.
“Consolidated Net Worth” means, as of any time the same is to be determined, the
total shareholders’ equity (including capital stock, additional paid-in-capital
and retained earnings after deducting treasury stock, but excluding (to the
extent otherwise included in calculating shareholders’ equity), minority
interests in Subsidiaries) which would appear on the consolidated balance sheet
of the Borrower determined on a consolidated basis in accordance with GAAP.
“Consolidated Subsidiary” means, as to any Person, each subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated, with the
financial statements of such Person in accordance with GAAP, including
principles of consolidation.

5

--------------------------------------------------------------------------------






“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Controlled Group” means all members of a controlled group of corporations and
all trades and businesses (whether or not incorporated) under common control
that, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
“Conversion/Continuation Notice” is defined in Section 2.5(a) hereof.
“Credit Documents” means this Agreement, the Notes, the Fee Letter and all other
documents executed in connection herewith or therewith.
“Debt Issuance” means the borrowing or other incurrence of indebtedness for
borrowed money (including the sale or issuance of debt securities) by the
Borrower or its Subsidiaries, other than Excluded Debt.
“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.
“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that has (a) failed to fund any portion of its Loans on or prior to the
date required to be funded by it hereunder, (b) notified the Borrower or the
Administrative Agent in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Bank’s good faith determination that a condition
precedent (specifically identified and including the condition precedent,
together with any applicable default) to funding under this Agreement cannot be
satisfied), (c) failed, within five (5) Business Days after written request by
the Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, provided that
such Bank shall cease to be a Defaulting Bank pursuant to this clause (c) upon
receipt of such certification in form and substance satisfactory to the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Bank any other amount required to be paid by it hereunder
within three (3) Business Days after the date when due, unless the subject of a
good faith dispute, or (e) become (i) or is insolvent or has a parent company
that has become or is insolvent or (ii) the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has a parent company that has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it or has taken any corporate or board or other
action seeking or agreeing to the appointment of any such Person; provided, a
Bank shall not become a Defaulting Bank solely as the result of the acquisition
or maintenance of an ownership interest in such Bank or Person controlling such
Bank or the exercise of control over a Bank or Person controlling such Bank by a
governmental authority or an instrumentality thereof.



6

--------------------------------------------------------------------------------




“Derivative Arrangement” means any agreement (including any master agreement and
any agreement, whether or not in writing, relating to any single transaction)
that is an interest rate swap agreement, basis swap, forward rate agreement,
commodity swap, commodity option, equity or equity index swap or option, bond
option, interest rate option, forward foreign exchange agreement, rate cap,
collar or floor agreement, future agreement, currency swap agreement,
cross-currency rate swap agreement, swaption, currency option, that relates to
fluctuations in raw material prices or utility or energy prices or other costs,
or any other similar agreement, including any option to enter into any of the
foregoing, or any combination of any of the foregoing. “Derivative Arrangements”
shall include all such agreements or arrangements made or entered into at any
time, or in effect at any time, whether or not related to a Loan.
“Derivative Obligations” means, with respect to any Person, all liabilities of
such Person under any Derivative Arrangement (including but not limited to
obligations and liabilities arising in connection with or as a result of early
or premature termination of a Derivative Arrangement, whether or not occurring
as a result of a default thereunder), absolute or contingent, now or hereafter
existing or incurred or due or to become due.
“Designated Persons” means a person or entity (a) listed in the annex to any
Executive Order, (b) named as a “Specially Designated National and Blocked
Person” (“SDN”) on the most current list published by OFAC at its official
website or any replacement website or other replacement official publication of
such list (the “SDN List”), (c) located, organized or resident in a country that
is itself the subject of any Sanctions Laws and Regulations, (d) owned 50
percent or more by one or more persons or entities described in clause (a) or
(b), or (e) that is otherwise the subject of any Sanctions Laws and Regulations.
“Effective Date” means the date on which the conditions specified in Section 6.1
are satisfied (or waived in accordance with Section 11.11).
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, DebtX® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
“Eligible Assignee” means (a) a Bank, (b) an Affiliate of a Bank, (c) an
Approved Fund, (d) a Permitted Assignee and (e) any other Person (other than a
natural person) approved by (i) the Administrative Agent and (ii) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that,
notwithstanding the foregoing, “Eligible Assignee” shall not include any
Ineligible Institution.
“Environmental Claim” means any claim, action, investigation or written notice
by any Person alleging potential liability (including, without limitation,
potential liability for investigation, cleanup, removal, remediation,
post-remedial activities, restoration, oversight, site security or costs thereof
or related thereto, natural resources damages, property damages, personal
injuries, fines or penalties) arising out of, based on or resulting from (a) the
presence, or Release of any Hazardous Materials at any location, whether or not
owned, leased or operated by the Borrower or any of its Subsidiaries, or (b)
circumstances forming the basis of any violation, or alleged violation, of any
Environmental and Health Laws.

7

--------------------------------------------------------------------------------






“Environmental and Health Laws” means any and all federal, state, regional,
county, local and foreign statutes, laws, common law, regulations, ordinances,
judgments, orders (including, without limitation, administrative orders),
permits, licenses and governmental rules or restrictions relating to human
health, safety (including without limitation occupational safety and health
standards), pollution, natural resources, conservation or the environment, or to
emissions, discharges, Releases or threatened Releases of pollutants,
contaminants, Hazardous Materials or wastes into the environment, (including
without limitation ambient air, surface water, ground water or land), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, Hazardous
Materials or wastes, or the removal, investigation or clean-up (including but
not limited to oversight, security and relocation) or other remediation thereof.
“Environmental Law” means the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Toxic
Substances Control Act, 15 U.S.C. §§ 2601 through 2629; the Oil Pollution Act,
33 U.S.C. § 2701 et seq.; the Emergency Planning and Community Right-to-Know
Act, 42 U.S.C. § 11001 et seq.; the Safe Drinking Water Act, 42 U.S.C. §§ 300f
through 300j; and all similar Laws of any court, tribunal, arbitrator,
authority, agency, or official instrumentality of any Federal, state, county,
city, municipal, district, tribal or other political subdivision or similar
governing entity, in each case having jurisdiction over the assets in question
addressing pollution, occupational health and safety, or protection of the
environment, each as amended on or prior to the Closing Date.
“Environmental Liabilities” means all liabilities, obligations or
responsibilities to conduct or pay for any type of removal, investigation,
cleanup, remediation, post-remedial activities, restoration, oversight, site
security pertaining to Hazardous Materials, pollutants, contaminants or any
other substance regulated under Environmental and Health Laws, or take any other
action at any location (including without limitation the reserve or expenditure
of monies) to address actual or potential liability under Environmental and
Health Laws or to comply or assure continued compliance with Environmental and
Health Laws, and all Environmental Claims pending or threatened against the
Borrower or its Subsidiaries or against any Person whose liability for any
Environmental Claim the Borrower or its Subsidiaries may have retained or
assumed, either contractually or by operation of law.
“Environmental Review Documents” is defined in Section 5.11(b) hereof.

8

--------------------------------------------------------------------------------






“Equity Issuance” means the issuance of any equity interests (including
equity-linked securities) in the Borrower or any of its Subsidiaries, other than
(i) pursuant to any employee stock or other compensation plans and grants to
employees made in the ordinary course of business, (ii) by the Borrower’s
subsidiaries to the Borrower or any of its Subsidiaries and (iii) directors’
qualifying shares and/or other nominal amounts required to be held by persons
other than the Borrower or its Subsidiaries under any applicable Requirement of
Law.
“ERISA” is defined in Section 5.8 hereof.
“Eurodollar Loan” means a Loan bearing interest prior to its maturity at the
rate specified in Section 2.3(b) hereof.
“Eurodollar Margin” means, during any time period, the applicable percentage set
forth in Schedule 1 hereto beside such corresponding time period and beneath the
then applicable Level.
“Eurodollar Reserve Percentage” is defined in Section 2.3(b) hereof.
“Event of Default” means any of the events or circumstances specified in Section
8.1 hereof.
“Excluded Debt” means (i) intercompany Indebtedness between the Borrower and/or
its Subsidiaries, (ii) credit extensions under the Existing Credit Agreement
(including pursuant to refinancings, extensions, modifications or replacements
thereof, in each case that are permitted under the ensuing clause (iii)), (iii)
refinancings, extensions, modifications or replacements of the Existing Credit
Agreement (provided that after giving effect thereto, the aggregate principal
amount of commitments under the Existing Credit Agreement or any such
refinancing, extension, modification or replacement shall in no event exceed
$750,000,000), (iv) refinancings or replacements of the Term Loan Credit
Agreement that do not cause the aggregate principal amount of commitments and
loans thereunder to exceed the aggregate principal amount of commitments and
loans outstanding under the Term Loan Credit Agreement as of the Effective Date,
(v) Derivative Obligations entered into in connection with any of the
Indebtedness described in (ii) through (iv) above, (vi) Indebtedness of any
regulated Subsidiary of the Borrower that is not Guaranteed by the Borrower, the
proceeds of which are used for capital additions or improvements for such
regulated Subsidiary, including, without limitation, Indebtedness pursuant to
the CLF&P Indenture and the BHP Indenture the proceeds of which are used for
capital additions or improvements for such regulated Subsidiary,
(vii) refinancings, extensions, modifications or replacements of any
Indebtedness described in (vi) above, and (viii) purchase money Indebtedness or
Capital Lease Obligations incurred to finance the acquisition of equipment or
real property in the ordinary course of business.

9

--------------------------------------------------------------------------------






“Executive Order” has the meaning assigned to such term in the definition of
Sanctions Laws and Regulations.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of May 29, 2014 and as amended, restated, amended and restated,
supplement or otherwise modified from time to time, among the Borrower, the
financial institutions from time to time party thereto, as lenders, and U.S.
Bank National Association, as administrative agent.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to:
(a)    the weighted average of the rates on overnight federal funds transactions
with members of the United States Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the United States Federal Reserve Bank
of New York; or
(b)    if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it;
provided, that if the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“Fee Letter” means that certain letter dated as of July 12, 2015 by and between
the Arranger, the Administrative Agent and the Borrower pertaining to fees to be
paid by the Borrower to the Arranger and the Administrative Agent thereunder.
“Foreign Bank” means a Bank that is not a U.S. Person.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, applied by the Borrower and its Subsidiaries on a
basis consistent with the preparation of the Borrower’s financial statements
furnished to the Banks as described in Section 5.4 hereof.

10

--------------------------------------------------------------------------------






“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions or pertaining to
government (including supra-national bodies such as the European Union or the
European Central Bank).
“Granting Bank” has the meaning specified in Section 11.10(h) hereof.
“Guarantee” means, in respect of any Person, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Indebtedness
or other obligations of another Person, including, without limitation, by means
of an agreement to purchase or pay (or advance or supply funds for the purchase
or payment of) such Indebtedness or to maintain financial covenants, or to
assure the payment of such Indebtedness by an agreement to make payments in
respect of goods or services regardless of whether delivered, or otherwise,
provided, that the term “Guarantee” shall not include endorsements for deposit
or collection in the ordinary course of business; and such term when used as a
verb shall have a correlative meaning.
“Hazardous Material” means any chemical, substance or material, the generation,
use, storage, transportation or disposal of which, is prohibited, limited or
regulated by any Environmental and Health Law, and includes, without limitation,
(a) asbestos, polychlorinated biphenyls, dioxins and petroleum or its
by-products or derivatives (including crude oil or any fraction thereof),
lead-based paint, mold and radon, and (b) any material or substance the exposure
to, or manufacture, possession, presence, use, generation, storage,
transportation, treatment, Release, disposal, abatement, cleanup, removal,
remediation or handling of which, is prohibited, controlled or regulated
pursuant to any Environmental and Health Law.
“ICE LIBOR” has the meaning assigned to such term in the definition of Base
Rate.
“Immaterial Subsidiary” shall mean, any direct or indirect subsidiary of the
Borrower (i) whose total assets (as determined in accordance with GAAP) do not
represent at least ten percent (10%) of the total assets (as determined in
accordance with GAAP) of the Borrower and its subsidiaries on a consolidated
basis or (ii) whose total revenues (as determined in accordance with GAAP) do
not represent at least ten percent (10%) of the total revenues (as determined in
accordance with GAAP) of the Borrower and its subsidiaries on a consolidated
basis, provided that no subsidiary shall be deemed an Immaterial Subsidiary to
the extent (a) the total assets of such subsidiary, when combined with the total
assets of other subsidiaries which are Immaterial Subsidiaries, represent at
least twenty percent (20%) of the total assets (as determined in accordance with
GAAP) of the Borrower and its subsidiaries on a consolidated basis or (ii) the
total revenues of such subsidiary, when combined with the total revenues of
other Immaterial Subsidiaries, (as determined in accordance with GAAP) represent
at least twenty percent (20%) of the total revenues (as determined in accordance
with GAAP) of the Borrower and its subsidiaries on a consolidated basis. As used
in this definition “subsidiary” shall mean any Person whose financial statements
are consolidated into the financial statements of the Borrower in accordance
with GAAP.

11

--------------------------------------------------------------------------------




“Impacted Bank” means any Bank that fails promptly to provide the Administrative
Agent, upon the Administrative Agent’s reasonable request therefor, reasonably
satisfactory assurance that such Bank will not become a Defaulting Bank.
“Indebtedness” means, as to any Person, without duplication: (i) all obligations
of such Person for borrowed money or evidenced by bonds, debentures, notes or
similar instruments; (ii) all obligations of such Person for the deferred
purchase price of property or services (other than in respect of trade accounts
payable arising in the ordinary course of business which are not past-due);
(iii) all Capitalized Lease Obligations of such Person; (iv) all Indebtedness of
others secured by a Lien on any properties, assets or revenues of such Person
(other than stock, partnership interests or other equity interests of the
Borrower or any Subsidiary of the Borrower in other entities) to the extent of
the lesser of the value of the property subject to such Lien or the amount of
such Indebtedness; (v) all Guarantees issued by such Person, provided that
Long-Term Guaranties shall not be deemed “Indebtedness” for purposes of
calculating the Borrower’s compliance with the financial covenants set forth in
Section 7.17 hereof; (vi) all obligations of such Person, contingent or
otherwise, in respect of any letters or credit (whether commercial or standby)
or bankers’ acceptances, (vii) all Derivative Obligations of such Person,
provided that for purposes of determining the Borrower’s compliance with the
financial covenants set forth in Section 7.17 hereof, only the Borrower’s
Derivative Obligations under Derivative Arrangements which must be
marked-to-market in accordance with GAAP shall be included as Indebtedness of
the Borrower, and (viii) all obligations of such Person under synthetic (and
similar type) lease arrangements, provided that for purposes of calculating such
Person’s Indebtedness under such synthetic (or similar type) lease arrangements,
such lease arrangement shall be treated as if it were a Capital Lease.
“Ineligible Institution” means (i) a natural person, (ii) a Defaulting Bank,
(iii) the Borrower, any of its Subsidiaries or any of its Affiliates, or (iv) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.
“Interest Period” is defined in Section 2.6 hereof.
“Interpolated Rate” has the meaning assigned to such term in the definition of
LIBOR.
“Investments” is defined in Section 7.14 hereof.
“Laws” means all laws, statutes, rules, regulations, ordinances, and other
pronouncements having the effect of law of any Governmental Authority.
“Lending Office” is defined in Section 9.4 hereof.
“Level” refers, at any time, to whether Level I Status, Level II Status, Level
III Status, Level IV Status or Level V Status, as the case may be, is in effect
at such time.

12

--------------------------------------------------------------------------------






“Level I Status” means the Borrower’s S&P Rating is A- or higher and its Moody’s
Rating is A3 or higher.
“Level II Status” means Level I Status does not apply, but the Borrower’s S&P
Rating is BBB+ or higher and its Moody’s Rating is Baa1 or higher.
“Level III Status” means neither Level I Status nor Level II Status applies, but
the Borrower’s S&P Rating is BBB or higher and its Moody’s Rating is Baa2 or
higher.
“Level IV Status” means neither Level I Status, Level II Status nor Level III
Status applies, but the Borrower’s S&P Rating is BBB- or higher and its Moody’s
Rating is Baa3 or higher.
“Level V Status” means neither Level I Status, Level II Status, Level III Status
nor Level IV Status applies.
“LIBOR” is defined in Section 2.3(b) hereof.
“LIBOR Screen Rate” is defined in Section 2.3(b) hereof.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, including, but not limited to, the
security interest or lien arising from a mortgage, encumbrance, pledge,
conditional sale, security agreement or trust receipt, or a lease, consignment
or bailment for security purposes. For the purposes of this definition, a Person
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, Capital Lease or other arrangement
pursuant to which title to the Property has been retained by or vested in some
other Person for security purposes, and such retention of title shall constitute
a “Lien.”
“Loans” means the loans made by the Banks to the Borrower pursuant to this
Agreement.
“Long-Term Guarantee” means (i) any Guarantee issued by the Borrower or its
Subsidiaries under which the holder or beneficiary of such Guarantee is not
permitted under any circumstance or contingency to make demand or exercise any
other remedies under such Guarantee prior to the Termination Date, as extended
from time to time in accordance with the terms hereof and (ii) any coal mining
reclamation bonds or contingent indemnity or reimbursement obligations with
respect to such reclamation bonds (so long as such reclamation bonds have not
been called upon).
“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Borrower or the Borrower and
its Subsidiaries taken as a whole, (ii) the ability of the Borrower to perform
its material obligations under the Credit Documents, (iii) the validity or
enforceability of the material obligations of the Borrower under any Credit
Document, (iv) the rights and remedies of the Banks or the Administrative Agent
against the Borrower; or (v) the timely payment of the principal of and interest
on the Loans or other amounts payable by the Borrower hereunder, provided that a
downgrade of the Borrower’s S&P Rating and/or Moody’s Rating and/or any other
credit rating of Borrower from any other

13

--------------------------------------------------------------------------------




credit rating agency shall not, in and of itself, be deemed a “Material Adverse
Effect” for purposes of this Agreement.
“Material Subsidiaries” means any Subsidiary of the Borrower which is not either
an Immaterial Subsidiary or a Project Finance Subsidiary; all Material
Subsidiaries are designated as such in Schedule 5.2, as updated from time to
time in accordance with the terms of this Agreement.
“Moody’s Rating” means the rating assigned by Moody’s Investors Service, Inc.
and any successor thereto that is a nationally recognized rating agency to the
outstanding senior unsecured non-credit enhanced long-term indebtedness of a
Person (or if neither Moody’s Investors Service, Inc. nor any such successor
shall be in the business of rating long-term indebtedness, a nationally
recognized rating agency in the United States of America as mutually agreed
between the Required Banks and the Borrower). Any reference in this Agreement to
any specific rating is a reference to such rating as defined as of the date
hereof by Moody’s Investors Service, Inc. (or such a successor) and shall be
deemed to refer to the equivalent rating if such rating system changes.
“Net Cash Proceeds” means, with respect to any Asset Sale, Debt Issuance or
Equity Issuance, (a) the proceeds in cash or cash equivalents (including, in the
case of any Casualty Event, insurance, condemnation or similar proceeds)
actually received (and, prior to the Closing Date only, any such proceeds
received into escrow (and the term “receives” as used with respect to Section
2.12(b)(i) shall be construed accordingly)) by the Borrower or any of its
Subsidiaries in respect of such event (to the extent, if received by a
Subsidiary of the Borrower, such proceeds may be distributed to the Borrower
pursuant to applicable Law), including any cash received in respect of any
non-cash proceeds (but only as and when received), in each case, net of (b) the
sum, without duplication, of (i) all fees and out-of-pocket expenses, including
attorney, accountant, auditor, printer, SEC filing, brokerage, consultant,
investment banking, advisory, placement, arranger or underwriting fees and
expenses and any other customary fees and expenses actually incurred by the
Borrower and its Subsidiaries in connection with such event, (ii) survey costs,
title insurance premiums, and search and recording charges, (iii) the amount of
all Taxes, including sales, transfer, deed or mortgage recording taxes, paid or
payable by the Borrower and its Subsidiaries as a result thereof, and any other
payment required by applicable law, rule or regulation as a result of such
event, and (iv) in the case of an Asset Sale, (A) the amount of all payments
required to be made by the Borrower and its Subsidiaries as a result of such
event to repay indebtedness or pay other obligations in each case secured by
such assets and (B) the amount of any reserves established by the Borrower and
its Subsidiaries, in accordance with GAAP, to fund purchase price adjustment,
indemnification and similar contingent liabilities in connection therewith;
provided that if the Borrower or any of its Subsidiaries receives proceeds that
would otherwise constitute Net Cash Proceeds from any Casualty Event, then the
Borrower or its applicable Subsidiary may use, or commit to use, any portion of
such proceeds (the “Reinvestment Amount”) to acquire, construct, improve,
upgrade or repair assets used or useful in the business of the Borrower or such
Subsidiary, and in each case, the Reinvestment Amount shall not constitute Net
Cash Proceeds until, and except to the extent (but shall then be deemed to have
been received to such extent and shall constitute Net Cash Proceeds and not be
covered by this proviso), not so used within the 180-day period following
receipt of such proceeds (unless committed (pursuant to a binding agreement)
within such 180-day period to be so used and so used within 180 days following
the end of such 180-day period). For purposes of this definition, in the event
any contingent liability reserve established with respect to any event as
described in

14

--------------------------------------------------------------------------------




clause (b)(iv)(B) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be receipt, on the date of such reduction, of
Net Cash Proceeds in respect of such event.
“Non-Defaulting Bank” means a Bank that is not a Defaulting Bank.
“Non-Recourse Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP incurred in connection with project financings and
refinancings (including project financings and refinancings of existing assets)
as to which the holder of such Indebtedness has recourse solely against the
assets of the Project Finance Subsidiary that incurs such Indebtedness and not
against the Borrower or a Consolidated Subsidiary of the Borrower other than a
Project Finance Subsidiary or any of their other assets (whether directly,
through a Guarantee or otherwise), other than the pledge of the stock (or
similar equity interest) of the Project Finance Subsidiary which incurred such
Indebtedness. For purposes of clarification, any Indebtedness of a Project
Finance Subsidiary which would otherwise constitute Non-Recourse Indebtedness
but for the issuance by the Borrower or a Consolidated Subsidiary of the
Borrower of a Guarantee or other document which provides recourse with respect
to such Indebtedness, such Indebtedness shall for all purposes of this Agreement
be deemed Non-Recourse Indebtedness so long as (i) the Borrower’s or such
Consolidated Subsidiary’s obligations under such Guarantee or other document are
treated for all purposes as Recourse Indebtedness hereunder, (ii) such Recourse
Indebtedness of the Borrower or such Consolidated Subsidiary pursuant to such
Guaranty is unsecured and is otherwise permitted by this Agreement, and (iii)
such Recourse Indebtedness of the Borrower or such Consolidated Subsidiary
pursuant to all such Guaranties does not in the aggregate exceed $100,000,000 at
any one time outstanding.
“Note” is defined in Section 2.10(a) hereof.
“Obligations” means all fees payable hereunder, all obligations of the Borrower
to pay principal of or interest on Loans, fees, expenses, indemnities, and all
other payment obligations of the Borrower arising under or in relation to any
Credit Document.
“OFAC” has the meaning assigned to such term in the definition of Sanctions Laws
and Regulations.

15

--------------------------------------------------------------------------------






“Outside Date” means the earliest of (a) 5:00 p.m., New York City time, July 12,
2016 (or such later date not later than October 12, 2016 to which the Outside
Date (as defined in the Acquisition Agreement) shall have been extended in
accordance with the Acquisition Agreement, (b) the date that the Acquisition
Agreement is terminated or expires, (c) the date that the Borrower informs the
Administrative Agent in writing, or makes a public announcement, that the
Borrower has abandoned its pursuit of the Acquisition and (d) the date on which
the Commitments are terminated in full or reduced to zero pursuant to Section
2.8(a) or Section 2.12(b)(i) hereof.
“Participant” is defined in Section 11.10(d) hereof.
“Paydown Notice” is defined in Section 2.8(a) hereof.
“Percentage” means, for each Bank, the percentage of the Commitments represented
by such Bank’s Commitment or, if the Commitments have been terminated, the
percentage held by such Bank of the aggregate principal amount of all
outstanding Obligations.
“Permitted Assignee” means any bank, financial institution or other
institutional lender identified by the Arranger that (x) is reasonably
acceptable to the Borrower or (y) has been identified on a list mutually agreed
in writing between the Arranger and the Borrower prior to July 12, 2015.
“Permitted Derivative Obligations” means all Derivative Obligations as to which
the Derivative Arrangements giving rise to such Derivative Obligation are
entered into in the ordinary course of business to hedge interest rate risk,
currency risk, commodity price risk or the production of the Borrower or its
Subsidiaries (and not for speculative purposes) and if such Derivative
Obligation is an obligation of the Borrower, such Derivative Obligation ranks no
greater than pari passu to the Obligations.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or any agency or political subdivision
thereof.
“Plan” means at any time an employee pension benefit plan covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
that is either (i) maintained by a member of the Controlled Group or (ii)
maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions or has within the preceding five plan years made
contributions.
“PBGC” is defined in Section 5.8 hereof.
“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse AG as its prime rate in effect at its principal office in New
York City and notified to the Borrower. The prime rate is a rate set by Credit
Suisse AG based upon various factors including Credit Suisse AG’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such rate.

16

--------------------------------------------------------------------------------




“Proceeding” means any complaint, lawsuit, action, suit, claim (including claim
of a violation of Law), administrative enforcement, judgment, order or other
proceeding at Law or in equity or order or ruling, in each case by or before any
Governmental Authority or arbitral tribunal.
“Project Finance Subsidiary” means any Subsidiary of the Borrower as to which
the creditors and other holders of Indebtedness of such Subsidiary have recourse
solely against the assets of such Subsidiary and not against the Borrower or any
other Subsidiary of the Borrower or any of their other assets (whether directly,
through a Guarantee or otherwise) other than (i) pursuant to a Guarantee
permitted hereunder and (ii) the stock of such Subsidiary (or similar equity
interest).
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, whether now owned or hereafter
acquired.
“PUHCA” means the Public Utility Holding Company Act of 2005, as amended.
“Recourse Indebtedness” means, without duplication, all Indebtedness of the
Borrower and its Consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP other than Non-Recourse Indebtedness, but including first
mortgage bond debt.
“Recourse Leverage Ratio” means, as of any time the same is to be determined,
the ratio of the amount of (A) Recourse Indebtedness outstanding at such time to
(B) the amount of Capital at such time.
“Reference Rating” is the rating for the Borrower’s senior, unsecured long-term
indebtedness for borrowed money that is not guaranteed by any other person or
entity.
“Reinvestment Amount” has the meaning assigned to such term in the definition of
Net Cash Proceeds.
“Related Parties” means, with respect to any specified Person, such Person’s
controlled Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s controlled Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Materials), or
into or out of any property, including the movement of any Hazardous Material
through the air, soil, surface water, groundwater or property.

17

--------------------------------------------------------------------------------






“Required Banks” means, as of the date of determination thereof, any Banks
holding in the aggregate more than fifty percent (50%) of the Percentages,
provided, that at any time there are two (2) or fewer Banks, Required Banks
shall mean Banks holding one hundred percent (100%) of the Percentages.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Responsible Officer” means any of the president, chief executive officer, chief
financial officer, treasurer, assistant treasurer, controller or chief
accounting officer of the Borrower but, in any event, with respect to financial
matters, the foregoing person that is responsible for preparing the financial
statements and reports delivered hereunder.
“S&P Rating” means the rating assigned by Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business, and any successor thereto
that is a nationally recognized rating agency to the outstanding senior
unsecured non-credit enhanced long-term indebtedness of a Person (or, if neither
such division nor any successor shall be in the business of rating long-term
indebtedness, a nationally recognized rating agency in the United States as
mutually agreed between the Required Banks and the Borrower). Any reference in
this Agreement to any specific rating is a reference to such rating as defined
as of the date hereof by Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business (or such a successor), and shall be deemed to
refer to the equivalent rating if such rating system changes.
“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”) or the U.S. Department of State and (b) any
sanctions measures imposed by the United Nations Security Council, European
Union or the United Kingdom.
“SEC” means the United States Securities and Exchange Commission.
“Security” has the same meaning as in Section 2(l) of the Securities Act of
1933, as amended.
“Sellers” has the meaning assigned to such term in the definition of Acquisition
Agreement.
“Solvency Certificate” means a certificate from the chief financial officer or
other officer of equivalent duties of the Borrower demonstrating the solvency
(on a consolidated basis) of the Borrower and its Subsidiaries as of the Closing
Date, on a pro forma basis for the Transactions, substantially in the form of
Exhibit F hereto.

18

--------------------------------------------------------------------------------




“Solvent” means that (a) the fair value of a Person’s assets is in excess of the
total amount of such Person’s debts, as determined in accordance with the United
States Bankruptcy Code, and (b) the present fair saleable value of a Person’s
assets is in excess of the amount that will be required to pay such Person’s
debts as they become absolute and matured. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the United States Bankruptcy Code.
“SPC” has the meaning specified in Section 11.10(h) hereof.
“Specified Representations” means the representations and warranties set forth
in Section 5.1, Section 5.3, Section 5.9, Section 5.10, Section 5.15, Section
5.16 and Section 5.17 hereof.
“Subsidiary” means, as to the Borrower, any corporation or other entity (i)
which is consolidated into the financial statements of the Borrower in
accordance with GAAP or (ii) of which more than fifty percent (50%) of the
outstanding stock or comparable equity interests having ordinary voting power
for the election of the Board of Directors of such corporation or similar
governing body in the case of a non-corporation (irrespective of whether or not,
at the time, stock or other equity interests of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
by the Borrower or by one or more of its Subsidiaries.
“Target” means SourceGas Holdings LLC, a Delaware limited liability company.
“Target Company” means each of the Target and the Target Subsidiaries, and
“Target Companies” means the Target and the Target Subsidiaries, collectively.
“Target LLC” means SourceGas LLC, a Delaware limited liability company.
“Target Material Adverse Effect” means any occurrence, condition, change,
development, event or effect that materially adversely affects the business,
properties, financial condition or results of operations on the Target
Companies, taken as a whole; provided, however, in no event shall any of the
following, either alone or in combination with any other occurrence, condition,
change, development, event or effect, constitute a Target Material Adverse
Effect: any occurrence, condition, change, development, event or effect directly
or indirectly resulting from (a) any change in economic conditions generally,
including any change in markets for, or prices of, natural gas, electric power
or capacity, or other commodities or supplies; (b) any change in general
regulatory, social or political conditions, including any acts of war, sabotage
or terrorist activities; (c) any change affecting any of the natural gas
transportation, distribution, storage or sales industries, generally, or the
target markets or systems of the Target Companies in particular; (d) any change
in the financial, banking, credit, securities or capital markets (including any
suspension of trading in, or limitation on prices for, securities on any stock
exchange or any changes in interest rates) or any change in the general national
or regional economic or financial conditions; (e) any continuation of an adverse
trend or condition; (f) any proposed or actual change in any Laws (including
Environmental Laws) or generally accepted accounting principles in the United
States as in effect as of July 12, 2015; (g) any effects of weather (including
any impact on customer use patterns), geological or meteorological events or
other natural disaster; (h) strikes, work stoppages or other labor disturbances;
(i) any change caused by the pending Acquisition including changes due to the
credit rating of Borrower or its Affiliates; (j) any actions

19

--------------------------------------------------------------------------------




to be taken pursuant to or in accordance with the Acquisition Agreement, or
taken at the request of or with the consent of Black Hills Utility Holdings; (k)
the announcement or pendency of the transactions contemplated by the Acquisition
Agreement, including the impact thereof on the relationships, contractual or
otherwise, of the Target Companies with employees, labor unions, customers,
suppliers or partners, and including any lawsuit, action or other Proceeding
with respect to the transactions contemplated by the Acquisition Agreement; (l)
any failure by any Target Company to meet internal or published projections,
forecasts, estimates or predictions in respect of revenues, earnings or other
financial or operating metrics for any period (provided that the exception in
this clause (l) shall not prevent or otherwise affect a determination that any
event, change, effect, development, occurrence or condition underlying such
failure has resulted in, or contributed to, a Target Material Adverse Effect),
and (m) any matter disclosed in the schedules to the Acquisition Agreement.
“Target Subsidiary” means each of, and “Target Subsidiaries” means,
collectively, Target LLC, SourceGas Inc., a Delaware corporation, SourceGas
International, Inc., a Delaware corporation, SourceGas Arkansas Inc., an
Arkansas corporation, SourceGas Gas Supply Services Inc., a Colorado
corporation, SourceGas Energy Services Company, a Colorado corporation,
SourceGas Distribution LLC, a Delaware limited liability company, Rocky Mountain
Natural Gas LLC, a Colorado limited liability company, and SourceGas Storage
LLC, a Colorado limited liability company.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including interest, additions to tax or
penalties applicable thereto.
“Termination Date” means the date that is one year following the Closing Date
or, if such date is not a Business Day, then the immediately preceding Business
Day.
“Term Loan Credit Agreement” means that certain Credit Agreement dated as of
April 13, 2015 among the Borrower, the financial institutions party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.
“Transactions” means, collectively, the Acquisition; the negotiation and entry
into this Agreement by the parties hereto; the payment of fees and expenses
incurred in connection with the Acquisition, this Agreement and the other
transactions contemplated in connection herewith; and any replacement or
refinancing of the Commitments and/or the Loans with permanent financing.



20

--------------------------------------------------------------------------------






“Unfunded Vested Liabilities” means, with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all vested nonforfeitable
accrued benefits under such Plan exceeds (ii) the fair market value of all Plan
assets allocable to such benefits, all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the Controlled Group to the PBGC or the
Plan under Title IV of ERISA.
“Unguaranteed Non-Recourse Indebtedness” means, without duplication,
Indebtedness of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP incurred in connection with project
financings (including project financings of existing assets) as to which the
holder of such Indebtedness has recourse solely against the assets of the
Project Finance Subsidiary that incurs such Indebtedness and not against the
Borrower or a Consolidated Subsidiary of the Borrower other than a Project
Finance Subsidiary or any of their other assets (whether directly, through a
Guarantee or otherwise), other than the pledge of the stock (or similar equity
interest) of the Project Finance Subsidiary which incurred such Indebtedness;
provided, for purposes of clarification of this definition, any Indebtedness of
a Project Finance Subsidiary in which the Borrower or a Consolidated Subsidiary
of the Borrower has issued a Guarantee or is a party to any other document which
provides recourse with respect to such Indebtedness, such Indebtedness shall for
all purposes of this Agreement not be deemed Unguaranteed Non-Recourse
Indebtedness.
“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” is defined in Section 11.1(b).
“Voting Participant” is defined in Section 11.10(i) hereof.
“Voting Participant Notification” is defined in Section 11.10(i) hereof.
“Voting Stock” of any Person means capital stock of any class or classes or
other equity interests (however designated) having ordinary voting power for the
election of directors or similar governing body of such Person.
“Welfare Plan” means a “welfare plan,” as defined in Section 3(l) of ERISA.
“Wholly-Owned” when used in connection with any Subsidiary means a Subsidiary of
which all of the issued and outstanding shares of stock or other equity
interests (other than directors’ qualifying shares as required by law) shall be
owned by the Borrower and/or one or more of its Wholly-Owned Subsidiaries.
Section 1.2.    Interpretation. The foregoing definitions shall be equally
applicable to both the singular and plural forms of the terms defined. All
references to times of day in this Agreement shall be references to New York,
New York time unless otherwise specifically provided. The word “including” means
including without limiting the generality of any description preceding such
term. Where the character or amount of any asset or liability or item

21

--------------------------------------------------------------------------------




of income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, the same shall be done in accordance with GAAP in effect on the
Effective Date, to the extent applicable, except where such principles are
inconsistent with the specific provisions of this Agreement. Whether any
obligations of the Borrower or any Subsidiary are “pari passu” with the
Obligations shall be determined based on contractual rights and shall not take
into consideration structural seniority or subordination. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), and
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made without giving effect to (i)
any election under Accounting Standards Codification Section 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Borrower or any of its Subsidiaries at “fair value”, as defined therein, or
(ii) any treatment of Indebtedness in respect of convertible debt instruments
under Financial Accounting Standards Codification Subtopic 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.
ARTICLE 2
THE CREDITS
Section 2.1.    The Commitments and the Loans. Subject to the terms and
conditions hereof (including Sections 6.1 and 6.2 hereof), each Bank, by its
acceptance hereof, severally agrees to make a single Loan to the Borrower in
U.S. Dollars on the Closing Date in an aggregate outstanding amount up to the
amount of its commitment set forth opposite the name of such Bank on Schedule
2.1 hereto (such amount, as reduced pursuant to Section 2.8 or Section 2.12
hereof or changed as a result of one or more assignments under Section 11.10
hereof, its “Commitment” and, cumulatively for all the Banks, the
“Commitments”). As provided in Section 2.5(a) hereof, the Borrower may elect
that each Borrowing of Loans be either Base Rate Loans or Eurodollar Loans.
Loans may not be reborrowed once repaid. The Commitment of each Bank to lend to
the Borrower shall automatically expire on the Availability Termination Date
after giving effect to any Loans made pursuant to this Section 2.1 on such date.
Unless an earlier maturity is provided for hereunder, all Loans shall mature and
be due and payable on the Termination Date.

22

--------------------------------------------------------------------------------






Section 2.2.    [Reserved].
Section 2.3.    Applicable Interest Rates.
(a)    Base Rate Loans. Each Base Rate Loan made or maintained by a Bank shall
bear interest during each Interest Period it is outstanding (computed (x) at all
times the Base Rate is based on the rate described in clause (i) of the
definition thereof, on the basis of a year of 365 or 366 days, as applicable,
and actual days elapsed or (y) at all times the Base Rate is based on the rate
described in clause (ii) or (iii) of the definition thereof, on the basis of a
year of 360 days and actual days elapsed) on the unpaid principal amount thereof
from the date such Loan is advanced, continued or created by conversion from a
Eurodollar Loan until maturity (whether by acceleration or otherwise) at a rate
per annum equal to the sum of the Applicable Margin plus the Base Rate from time
to time in effect, payable on the last day of its Interest Period and at
maturity (whether by acceleration or otherwise) and no less frequently than
quarterly.
“Base Rate” means, for any day, a rate of interest per annum equal to the
highest of (i) the Prime Rate for such day, (ii) the sum of the Federal Funds
Rate for such day plus 1/2% per annum and (iii) the Adjusted LIBOR for a
one-month Interest Period denominated in U.S. Dollars on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1.00%
per annum, provided that, for the avoidance of doubt, the rate for any day shall
be based on the rate determined on such day at approximately 11:00 a.m. (London
time) by reference to the ICE Benchmark Administration Interest Settlement Rates
(as set forth by any service selected by the Administrative Agent that has been
nominated by the ICE Benchmark Administration Limited (or any Person which takes
over the administration of that rate) as an authorized information vendor for
the purpose of displaying such rates) (the “ICE LIBOR”) as published by Reuters
(or such other commercially available source providing quotations of ICE LIBOR
as may be designated by the Administrative Agent from time to time). Any change
in the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or
the Adjusted LIBOR shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Rate or the Adjusted LIBOR,
respectively.
(b)    Eurodollar Loans. Each Eurodollar Loan made or maintained by a Bank shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced, continued, or created by
conversion from a Base Rate Loan until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable on the last day
of the Interest Period and at maturity (whether by acceleration or otherwise),
and, if the applicable Interest Period is longer than three months, on each day
occurring every three months after the commencement of such Interest Period.
“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined by multiplying LIBOR times the Eurodollar Reserve Percentage.

23

--------------------------------------------------------------------------------






“LIBOR” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for U.S. Dollars for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the
event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBOR Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided further, that if a LIBOR Screen Rate shall not be available at such
time for such Interest Period, then LIBOR for such Interest Period shall be the
rate (the “Interpolated Rate”) which results from interpolating on a linear
basis between: (a) the rate appearing on Reuters Screen LIBOR01 Page (or
otherwise on the Reuters screen) for the longest period (for which that rate is
available) which is less than the Interest Period and (b) the rate appearing on
Reuters Screen LIBOR01 Page (or otherwise on the Reuters screen) for the
shortest period (for which that rate is available) which exceeds the Interest
Period, each as of approximately 11:00 a.m. (London time) two Business Days
prior to the commencement of such Interest Period.; provided, that, if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBOR” shall be subject to Section
2.3 hereof.
“Eurodollar Reserve Percentage” means for a Borrowing of Eurodollar Loans from
any Bank, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate of
the maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board of
Governors of the Federal Reserve System to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board of Governors of
the Federal Reserve System. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Bank under such Regulation D of the Board of Governors
of the Federal Reserve System or any comparable regulation. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
(c)    Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to Obligations, and a determination thereof by the
Administrative Agent shall be conclusive and binding except in the case of
manifest error.
Section 2.4.    [Reserved].

24

--------------------------------------------------------------------------------






Section 2.5.    Manner of Borrowing Loans and Designating Interest Rates
Applicable to Loans.
(a)    Notice to the Administrative Agent. The Borrowing under Section 2.1 shall
be made upon the Borrower’s notice to the Administrative Agent in the form of
Exhibit E-1 (a “Borrowing Notice”) by no later than 1:00 p.m. (New York time)
(i) in the case of a Borrowing consisting of Eurodollar Loans, at least three
(3) Business Days before the date on which the Borrower requests the Banks to
advance such Borrowing or (ii) in the case of a Borrowing consisting of Base
Rate Loans, on the date on which the Borrower requests the Banks to advance such
Borrowing. Such Borrowing Notice delivered by the Borrower shall be irrevocable.
The Loans shall bear interest initially at the type of rate specified in such
Borrowing Notice. Thereafter, the Borrower may from time to time elect to change
or continue the type of interest rate borne by each Borrowing or, subject to the
minimum amount requirement for each outstanding Borrowing set forth in Section
2.4 hereof, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto, the
Borrower may continue part or all of such Borrowing as Eurodollar Loans for an
Interest Period or Interest Periods specified by the Borrower or convert part or
all of such Borrowing into Base Rate Loans, and (ii) if such Borrowing is of
Base Rate Loans, on any Business Day, the Borrower may convert all or part of
such Borrowing into Eurodollar Loans for an Interest Period or Interest Periods
specified by the Borrower. The Borrower shall give all such notices requesting
the advance, continuation, or conversion of a Borrowing to the Administrative
Agent by telephone, telecopy or email of a properly executed pdf (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing). Notices of the continuation of a Borrowing of Eurodollar
Loans for an additional Interest Period or of the conversion of part or all of a
Borrowing of Eurodollar Loans into Base Rate Loans or of Base Rate Loans into
Eurodollar Loans shall be in the form of Exhibit E-2 (a “Conversion/Continuation
Notice”) and must be given by no later than 1:00 p.m. (New York time) at least
three (3) Business Days before the date of the requested continuation or
conversion. All such Conversion/Continuation Notices shall be irrevocable once
given and shall specify the date of the requested advance, continuation or
conversion of a Borrowing (which shall be a Business Day), the amount of the
requested Borrowing to be advanced, continued, or converted, the type of Loans
to comprise such new, continued or converted Borrowing and, if such Borrowing is
to be comprised of Eurodollar Loans, the Interest Period applicable thereto. The
Borrower agrees that the Administrative Agent may rely on any such telephonic or
telecopy notice given by any person it in good faith believes is an Authorized
Representative without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation, such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon. There may be no more than eight (8) different Interest Periods in
effect at any one time, provided that for purposes of determining the number of
Interest Periods in effect at any one time, all Base Rate Loans shall be deemed
to have one and the same Interest Period.
(b)    Notice to the Banks. The Administrative Agent shall give prompt
telephonic or telecopy notice to each Bank of any Borrowing Notice or
Conversion/Continuation Notice from the Borrower received pursuant to Section
2.5(a) hereof. The Administrative Agent shall give notice to the Borrower and
each Bank by like means of the interest rate applicable to each Borrowing of
Eurodollar Loans.

25

--------------------------------------------------------------------------------




(c)    Borrower’s Failure to Notify. Any outstanding Borrowing of Base Rate
Loans shall, subject to Section 6.2 hereof, automatically be continued for an
additional Interest Period on the last day of its then current Interest Period
unless the Borrower has notified the Administrative Agent within the period
required by Section 2.5(a) hereof that it intends to convert such Borrowing into
a Borrowing of Eurodollar Loans or notifies the Administrative Agent within the
period required by Section 2.8(a) hereof that it intends to prepay or repay such
Borrowing. If the Borrower fails to give notice pursuant to Section 2.5(a)
hereof of the continuation or conversion of any outstanding principal amount of
a Borrowing of Eurodollar Loans before the last day of its then current Interest
Period within the period required by Section 2.5(a) hereof and has not notified
the Administrative Agent within the period required by Section 2.8(a) hereof
that it intends to prepay such Borrowing, such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans, subject to Section 6.2 hereof.
The Administrative Agent shall promptly notify the Banks of the Borrower’s
failure to so give a notice under Section 2.5(a) hereof.
(d)    Disbursement of Loans. Not later than 12:00 noon (New York time) on the
specified date of a Borrowing of Eurodollar Loans, and not later than 2:00 p.m.
(New York time) on the specified date of a Borrowing of Base Rate Loans, subject
to Article 6 hereof, each Bank shall make available its Loan comprising part of
such Borrowing in funds immediately available at the principal office of the
Administrative Agent. The Administrative Agent shall make available to the
Borrower Loans in the type of funds received by the Administrative Agent from
the Banks.
(e)    Administrative Agent Reliance on Bank Funding. Unless the Administrative
Agent shall have been notified by a Bank (i) with respect to Eurodollar Loans,
before the date on which such Bank is scheduled to make payment to the
Administrative Agent of the proceeds of a Loan (which notice shall be effective
upon receipt) or (ii) with respect to Base Rate Loans, no later than 2:00 p.m.
(New York time) on the due date thereof, that such Bank does not intend to make
such payment, the Administrative Agent may assume that such Bank has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the Borrower the
proceeds of the Loan to be made by such Bank and, if any Bank has not in fact
made such payment to the Administrative Agent, such Bank shall, on demand, pay
to the Administrative Agent the amount made available to the Borrower
attributable to such Bank together with interest thereon in respect of each day
during the period commencing on the date such amount was made available to the
Borrower and ending on (but excluding) the date such Bank pays such amount to
the Administrative Agent at a rate per annum equal to (i) from the date the
related payment was made by the Administrative Agent to the date two (2)
Business Days after payment by such Bank is due hereunder, the Federal Funds
Rate for each such day and (ii) from the date two (2) Business Days after the
date such payment is due from such Bank to the date such payment is made by such
Bank, the Base Rate in effect for each such day. If such amount is not received
from such Bank by the Administrative Agent immediately upon demand, the Borrower
will, on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Bank with interest thereon at a rate per annum equal to the
interest rate applicable to the relevant Loan.

26

--------------------------------------------------------------------------------






Section 2.6.    Interest Periods. As provided in Section 2.5(a) hereof, at the
time of each request for a Borrowing of Eurodollar Loans, the Borrower shall
select an Interest Period applicable to such Loans from among the available
options. The term “Interest Period” means the period commencing on the date a
Borrowing of Loans is advanced, continued, or created by conversion and ending:
(a) in the case of Base Rate Loans, on the last Business Day of the calendar
quarter in which such Borrowing is advanced, continued, or created by conversion
(or on the last day of the following calendar quarter if such Loan is advanced,
continued or created by conversion on the last Business Day of a calendar
quarter) and (b) in the case of Eurodollar Loans, 1, 2, 3 or 6 months
thereafter; provided, however, that:
(c)    any Interest Period for a Borrowing of Base Rate Loans that otherwise
would end after the Termination Date shall end on the Termination Date;
(d)    for any Borrowing of Eurodollar Loans, the Borrower may not select an
Interest Period that extends beyond the Termination Date;
(e)    whenever the last day of any Interest Period would otherwise be a day
that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and
(f)    for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.
Section 2.7.    Maturity of Loans. Unless an earlier maturity is provided for
hereunder (whether by acceleration or otherwise), all Obligations (including
principal and interest on all outstanding Loans) shall mature and become due and
payable by the Borrower on the Termination Date.
Section 2.8.    Optional Termination or Reduction of Commitments and Prepayments
of Loans.
(a)    Optional Termination or Reduction of Commitments. The Borrower shall have
the right, upon three (3) Business Days’ prior written notice to the
Administrative Agent, to terminate the Commitments in full, or from time to time
permanently reduce the Commitments in part, in each case without premium or
penalty, any such reduction to be (i) in an amount not less than $2,000,000 and
integral multiples of $1,000,000 in excess thereof (or, if less, the entire
amount of the Commitments then outstanding), and (ii) allocated ratably among
the Banks in proportion to their respective Percentages. The Administrative
Agent shall give prompt notice to each Bank of any such termination or reduction
of Commitments. Any termination or reduction of Commitments pursuant to this
Section 2.8(a) shall be permanent. Any termination or reduction of Commitments
pursuant to this Section 2.8(a) may be conditioned upon the occurrence of one or
more events, in which case the written notice by the Borrower required pursuant
to this Section

27

--------------------------------------------------------------------------------




2.8(a) may be revoked by the Borrower (by written notice to the Administrative
Agent on or prior to the specified date of such termination or reduction) if
such condition is not satisfied.
(b)    From and after the Closing Date, the Borrower may prepay any Borrowing of
Eurodollar Loans or Base Rate Loans without premium or penalty and in whole or
in part (but, if in part, then in an amount not less than $2,000,000 and
integral multiples of $1,000,000 in excess thereof (or, if less, the entire
principal amount of the Loans then outstanding)) upon written notice to the
Administrative Agent in the form of Exhibit E-3 (a “Paydown Notice”) (i) in the
case of a Borrowing of Eurodollar Loans, three (3) Business Days prior to such
prepayment, or (ii) in the case of a Borrowing of Base Rate Loans, no later than
2:00 p.m. (New York time) on the date of prepayment, such prepayment to be made
by the payment of the principal amount to be prepaid and accrued interest
thereon to the date fixed for prepayment. In the case of Eurodollar Loans, any
amounts owing under Section 2.11 hereof as a result of such prepayment shall be
paid contemporaneously with such prepayment. The Administrative Agent will
promptly advise each Bank of any such prepayment notice it receives from the
Borrower. Each Paydown Notice delivered by the Borrower pursuant to this Section
2.8(b) shall be irrevocable; provided that such Paydown Notice may state that
such Paydown Notice is conditioned upon the occurrence of one or more events
specified therein, in which case such Paydown Notice may be revoked by the
Borrower (by written notice to the Administrative Agent on or prior to the
specified date of prepayment) if such condition is not satisfied. Amounts
prepaid under this Section 2.8(b) may not be reborrowed.
Section 2.9.    Default Rate. If any payment of principal or interest on any
Loan, or payment of any other Obligation, is not made when due (whether by
acceleration or otherwise), such principal, interest or other Obligation shall
bear interest (computed on the basis of a year of 360 days and actual days
elapsed or, if based on the rate described in clause (i) of the definition of
Base Rate, on the basis of a year of 365 or 366 days, as applicable, and the
actual number of days elapsed) from the date such payment was due until paid in
full, payable on demand, at a rate per annum equal to:
(a)    for any Obligation other than a Eurodollar Loan (including principal and
interest relating to Base Rate Loans and interest on Eurodollar Loans), the sum
of two percent (2.00%) plus the Applicable Margin plus the Base Rate from time
to time in effect; and
(b)    for the principal of any Eurodollar Loan, the sum of two percent (2.00%)
plus the rate of interest in effect thereon at the time of such default until
the end of the Interest Period applicable thereto and, thereafter, at a rate per
annum equal to the sum of two percent (2.00%) plus the Applicable Margin plus
the Base Rate from time to time in effect.

28

--------------------------------------------------------------------------------






Section 2.10.    The Notes.
(a)    The Loans made to the Borrower by each Bank shall, upon the written
request of any such Bank, be evidenced by a single promissory note of the
Borrower issued to such Bank in the form of Exhibit A hereto. Each such
promissory note is hereinafter referred to as a “Note” and collectively such
promissory notes are referred to as the “Notes.”
(b)    Each Bank shall record on its books and records or on a schedule to its
Note (if any) the amount of each Loan advanced, continued, or converted by it,
all payments of principal and interest and the principal balance from time to
time outstanding thereon, the type of such Loan, and, for any Eurodollar Loan,
the Interest Period and the interest rate applicable thereto. The record
thereof, whether shown on such books and records of a Bank or on a schedule to
any Note, shall be prima facie evidence of the same; provided, however, that the
failure of any Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of the Borrower to
repay all Loans made hereunder together with accrued interest thereon. At the
written request of any Bank and upon such Bank tendering to the Borrower the
Note to be replaced, the Borrower shall furnish a new Note to such Bank to
replace any outstanding Note, and at such time the first notation appearing on a
schedule on the reverse side of, or attached to, such Note shall set forth the
aggregate unpaid principal amount of all Loans, if any, then outstanding
thereon.
Section 2.11.    Funding Indemnity. If any Bank shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense (excluding
loss of margin) incurred by reason of the liquidation or re-employment of
deposits or other funds acquired by such Bank to fund or maintain any Eurodollar
Loan or the relending or reinvesting of such deposits or amounts paid or prepaid
to such Bank) as a result of:
(a)    any payment (whether by acceleration or otherwise), prepayment or
conversion of a Eurodollar Loan on a date other than the last day of its
Interest Period,
(b)    any failure (because of a failure to meet the conditions of Article 6
hereof or otherwise) by the Borrower to borrow or continue a Eurodollar Loan, or
to convert a Base Rate Loan into a Eurodollar Loan, on the date specified in a
notice given pursuant to Section 2.5(a) hereof or established pursuant to
Section 2.5(c) hereof,
(c)    any failure by the Borrower to make any payment or prepayment of
principal on any Eurodollar Loan when due (whether by acceleration or
otherwise), or
(d)    any acceleration of the maturity of a Eurodollar Loan as a result of the
occurrence of any Event of Default hereunder,

29

--------------------------------------------------------------------------------






then, upon the demand of such Bank, the Borrower shall pay to such Bank such
amount as will reimburse such Bank for such loss, cost or expense. If any Bank
makes such a claim for compensation, it shall provide to the Borrower, with a
copy to the Administrative Agent, a certificate executed by an officer of such
Bank setting forth the amount of such loss, cost or expense in reasonable detail
(including an explanation of the basis for and the computation of such loss,
cost or expense) and the amounts shown on such certificate if reasonably
calculated shall be prima facie evidence of the amount of such loss, cost or
expense.
Section 2.12.    Mandatory Termination or Reduction of Commitments and
Prepayments of Loans.
(a)    Mandatory Termination of Commitments. The Commitments shall automatically
terminate on the Availability Termination Date (after giving effect to any Loans
made pursuant to Section 2.1 on such date).
(b)    Mandatory Reductions of Commitments and Prepayments of Loans. In the
event that the Borrower or any of its Subsidiaries receives any Net Cash
Proceeds arising from any Asset Sale, Debt Issuance or Equity Issuance (i)
during the period commencing on the Effective Date and ending on the date
immediately prior to the Closing Date, then the Commitments shall be
automatically reduced in an amount equal to 100% of such Net Cash Proceeds on
the date of receipt by the Borrower or such Subsidiary of such Net Cash Proceeds
and (ii) on the Closing Date or thereafter, then 100% of such Net Cash Proceeds
shall be applied by the Borrower to prepay the Loans not later than five
Business Days following the receipt by the Borrower or such Subsidiary of such
Net Cash Proceeds until repaid in full.
(c)    Mandatory Prepayments Generally. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile or by other electronic
transmission) of any prepayment under this Section 2.12 (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 2:00 p.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
Loans to be prepaid and set forth a reasonably detailed calculation of the
amount of such mandatory prepayment. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Banks of the contents thereof.
Each prepayment under this Section 2.12 shall be applied ratably to the Loans
then outstanding and shall be accompanied by accrued interest. Amounts prepaid
under this Section 2.12 shall not be reborrowed. Any termination or reduction of
the Commitments pursuant to this Section 2.12 shall be permanent.
Section 2.13.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Bank holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent

30

--------------------------------------------------------------------------------




lawful, the interest and Charges that would have been payable in respect of such
Loan but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Bank in respect of other
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Rate to the date of repayment, shall have been received by such Bank.
Section 2.14.    Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Bank pursuant to Section 3.1 hereof; and
(b)    any amount payable to such Defaulting Bank hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to this Agreement) shall,
in lieu of being distributed to such Defaulting Bank, subject to any applicable
Requirements of Law, be applied (i) first, to the payment of any amounts owing
by such Defaulting Bank to the Administrative Agent hereunder and (ii) second,
to such Defaulting Bank, or, in each case, as otherwise directed by a court of
competent jurisdiction.
In the event that the Administrative Agent and the Borrower each agree in
writing that a Defaulting Bank has adequately remedied all matters that caused
such Bank to be a Defaulting Bank, then the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein, such Bank shall cease to be a
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Bank to Bank will constitute a waiver or release of any claim of
any party hereunder arising from that Bank’s having been a Defaulting Bank.
Notwithstanding anything set forth herein to the contrary, a Defaulting Bank
shall not have any voting or consent rights under or with respect to any Credit
Documents or constitute a “Bank” for any voting or consent rights under or with
respect to any Credit Document, in any matter requiring the consent of Required
Banks. Moreover, for the purposes of determining Required Banks, the Loans and
Commitments held by Defaulting Banks shall be excluded from the total Loans and
Commitments outstanding. For purposes of clarification, a Defaulting Bank shall
not lose its right to vote with respect to matters set forth in clauses (i) and
(ii) of Section 11.11 hereof.

31

--------------------------------------------------------------------------------






ARTICLE 3
FEES
Section 3.1.    Fees.
(a)    Commitment Fee. From and after the Effective Date, the Borrower shall pay
to the Administrative Agent for the ratable account of the Banks in accordance
with their Percentages an amount equal to 0.175% per annum on the actual daily
undrawn portion of the aggregate principal amount of the Commitments (as such
amount shall be adjusted to give effect to any reduction of Commitments pursuant
to Section 2.8 or Section 2.12 hereof) (the “Commitment Fee”). The Commitment
Fee shall be payable on the Availability Termination Date.
(b)    Duration Fees. The Borrower shall pay to the Administrative Agent for the
ratable account of the Banks in accordance with their Percentages an amount
equal to (i) 0.50% of the aggregate principal amount of the Loans outstanding on
the date that is 90 days after the Closing Date, due and payable in cash on such
90th day (or if such day is not a Business Day, the next Business Day); (ii)
0.75% of the aggregate principal amount of the Loans outstanding on the date
that is 180 days after the Closing Date, due and payable in cash on such 180th
day (or if such day is not a Business Day, the next Business Day); and (iii)
1.00% of the aggregate principal amount of the Loans outstanding on the date
that is 270 days after the Closing Date, due and payable in cash on such 270th
day (or if such day is not a Business Day, the next Business Day).
(c)    Other Fees. The Borrower shall pay to each of the Arranger and the
Administrative Agent the applicable fees agreed to between the Arranger and the
Borrower in the Fee Letter or as otherwise agreed in writing between them.
(d)    Fee Calculations. All fees payable under this Agreement shall be payable
in U.S. Dollars and shall be computed on the basis of a year of 360 days, for
the actual number of days elapsed. All determinations of the amount of fees
owing hereunder (and the components thereof) shall be made by the Administrative
Agent and shall be prima facie evidence of the amount of such fee, absent
manifest error.
ARTICLE 4
PLACE AND APPLICATION OF PAYMENTS
Section 4.1.    Place and Application of Payments. All payments of principal of
and interest on the Loans, and of all other Obligations and other amounts
payable by the Borrower under the Credit Documents, shall be made by the
Borrower in U.S. Dollars to the Administrative Agent by no later than 2:00 p.m.
(New York time) on the due date thereof at the principal office of the
Administrative Agent pursuant to the payment instructions communicated in
writing to the Borrower by the Administrative Agent (or such other location in
the United States as the Administrative Agent may designate to the Borrower).
Any payments received after such time shall be deemed to have been received by
the Administrative Agent on the next Business Day. All such payments shall be
made free and clear of, and without deduction for, any set-off, defense,
counterclaim, levy, or any other deduction of any kind in immediately available
funds at the place

32

--------------------------------------------------------------------------------




of payment. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
or applicable fees ratably (except as otherwise specifically required hereunder)
to the Banks and like funds relating to the payment of any other amount payable
to any Person to such Person, in each case to be applied in accordance with the
terms of this Agreement.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES
The Borrower hereby represents and warrants on the Effective Date and on the
Closing Date to each Bank as to itself and, where the following representations
and warranties apply to its Subsidiaries, as to each Subsidiary of the Borrower,
as follows:
Section 5.1.    Corporate Organization and Authority. The Borrower is duly
organized and existing in good standing under the laws of the state of South
Dakota; has all necessary corporate power to carry on its present business; and
is duly licensed or qualified and in good standing in each jurisdiction in which
the nature of the business transacted by it or the nature of the Property owned
or leased by it makes such licensing, qualification or good standing necessary
and in which the failure to be so licensed, qualified or in good standing would
have a Material Adverse Effect.
Section 5.2.    Subsidiaries. Schedule 5.2 hereto (as updated from time to time
pursuant to Section 7.1 hereof) identifies each Subsidiary of the Borrower, the
jurisdiction of organization, the percentage of issued and outstanding equity
securities owned by the Borrower and its Subsidiaries and, if such percentage is
not one hundred percent (100%) (excluding directors’ qualifying shares as
required by law), a description of each class of its equity securities and the
number of securities issued and outstanding. Each Subsidiary is duly organized
and existing in good standing under the laws of the jurisdiction of its
organization, has all necessary corporate or equivalent power to carry on its
present business, and is duly licensed or qualified and in good standing in each
jurisdiction in which the nature of the business transacted by it or the nature
of the Property owned or leased by it makes such licensing or qualification
necessary and in which the failure to be so licensed or qualified would have a
Material Adverse Effect. All of the issued and outstanding securities of each
Subsidiary owned directly or indirectly by the Borrower are validly issued and
outstanding and fully paid and nonassessable except as set forth on Schedule 5.2
hereto (as updated from time to time pursuant to Section 7.1 hereof). All such
securities owned by the Borrower are owned beneficially, and of record, free of
any Lien, except as permitted in Section 7.9 hereof.
Section 5.3.    Corporate Authority and Validity of Obligations. The Borrower
has full right and authority to enter into this Agreement and the other Credit
Documents to which it is a party, to make the borrowings herein provided for, to
issue its Notes in evidence thereof and to perform all of its obligations under
the Credit Documents to which it is a party. Each Credit Document to which it is
a party has been duly authorized, executed and delivered by the Borrower and
constitutes valid and binding obligations of the Borrower enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and by equitable principles of
general applicability (regardless of whether such enforceability is considered
in a proceeding in equity or at law). No Credit Document, nor the

33

--------------------------------------------------------------------------------




performance or observance by the Borrower of any of the matters or things
therein provided for, contravenes any provision of law or any charter or by-law
provision of the Borrower or any material Contractual Obligation of or affecting
the Borrower or any of the Borrower’s Properties or results in or requires the
creation or imposition of any Lien on any of the Properties or revenues of the
Borrower; provided that the representations in this sentence as they pertain to
provisions of the Existing Credit Agreement and the Term Loan Credit Agreement
shall be deemed to have been made solely as of the Closing Date and not as of
the Effective Date.
Section 5.4.    Financial Statements. All financial statements delivered to the
Banks showing historical performance of the Borrower (x) with respect to the
representations under this Section 5.4 made as of the Effective Date, for the
Borrower’s fiscal years ending on or before December 31, 2014 and (y) with
respect to the representations under this Section 5.4 as of the Closing Date,
for each other applicable fiscal period described in Section 6.2(f)(i) hereof,
in each case have been prepared in accordance with generally accepted accounting
principles applied on a basis consistent, except as otherwise noted therein,
with that of the previous fiscal year. The unaudited balance sheet and income
statements (x) with respect to the representations under this Section 5.4 made
as of the Effective Date, for the three-month period ended March 31, 2015 and
(y) with respect to the representations under this Section 5.4 made as of the
Closing Date, for each other applicable fiscal period described in Section
6.2(f)(ii) hereof, in each case have been prepared in accordance with generally
accepted accounting principles applicable to interim financial statements
applied on a basis consistent, except as otherwise noted therein, with the
previous same fiscal period of the Borrower in the prior fiscal year (subject to
normal year-end adjustments). Each of such financial statements fairly presents
on a consolidated basis the financial condition of the Borrower and its
Subsidiaries as of the dates thereof and the results of operations for the
periods covered thereby. The Borrower and its Subsidiaries have no material
contingent liabilities other than those disclosed in such financial statements
referred to in this Section 5.4 or in comments or footnotes thereto, or in any
report supplementary thereto, heretofore furnished to the Banks. Since December
31, 2014, there has been no event or series of events which has resulted in, or
reasonably could be expected to result in, a Material Adverse Effect.
Section 5.5.    No Litigation; No Labor Controversies.
(a)    Except as disclosed on Schedule 5.5 (as amended from time to time in
accordance with the provisions hereof), there is no litigation or governmental
proceeding pending, or to the knowledge of the Borrower, threatened, against the
Borrower or any Subsidiary of the Borrower in which there is a reasonable
possibility of an adverse decision which, if adversely determined, could
(individually or in the aggregate) have a Material Adverse Effect.



34

--------------------------------------------------------------------------------






(b)    There are no labor controversies pending or, to the best knowledge of the
Borrower, threatened against the Borrower or any Subsidiary of the Borrower
which could (individually or in the aggregate) have a Material Adverse Effect.
Section 5.6.    Taxes. The Borrower and its Subsidiaries have timely filed all
United States federal Tax returns, and all other foreign, state, local and other
Tax returns, required to be filed and have timely paid all Taxes due from the
Borrower and its Subsidiaries (whether or not pursuant to such returns or
pursuant to any assessment received by the Borrower or any Subsidiary of the
Borrower), except such Taxes, if any, as are being contested in good faith and
for which adequate reserves have been provided. No notices of Tax liens have
been filed and no claims are being asserted concerning any such Taxes, which
liens or claims are material to the financial condition of the Borrower or any
of its Subsidiaries (individually or in the aggregate). The charges, accruals
and reserves on the books of the Borrower and its Subsidiaries for any Taxes or
other governmental charges are adequate and in conformance with GAAP.
Section 5.7.    Approvals. No authorization, consent, approval, license,
exemption, filing or registration with any court or governmental department,
agency or instrumentality which have not already been obtained, nor any approval
or consent of the stockholders of the Borrower or any Subsidiary of the Borrower
or from any other Person, is necessary to the valid execution, delivery or
performance by the Borrower or any Subsidiary of the Borrower of any Credit
Document to which it is a party.
Section 5.8.    ERISA. With respect to each Plan, the Borrower and each other
member of the Controlled Group has fulfilled its obligations under the minimum
funding standards of and is in compliance in all material respects with the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and with
the Code to the extent applicable to it and has not incurred any liability to
the Pension Benefit Guaranty Corporation (“PBGC”) or a Plan under Title IV of
ERISA other than (a) a liability incurred in the ordinary course of business
related to the ongoing funding requirements of a Plan or (b) a liability to the
PBGC for premiums under Section 4007 of ERISA. Neither the Borrower nor any
Subsidiary of the Borrower has any contingent liabilities for any
post-retirement benefits under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA and Section 4980B
of the Code or similar state statute.
Section 5.9.    Investment Company Act. Neither the Borrower nor any Subsidiary
of the Borrower is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
Section 5.10.    Margin Stock; Use of Proceeds. Neither the Borrower nor any
Subsidiary of the Borrower is engaged principally, or as one of its primary
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (“margin stock” to have the same meaning herein as in
Regulation U of the Board of Governors of the Federal Reserve System). The
proceeds of the Loans are to be used solely (i) to pay a portion of the cash
consideration for the Acquisition and (ii) to pay the fees and expenses incurred
in connection with the Acquisition, this Agreement and the other transactions
contemplated in connection herewith. The Borrower will not use the proceeds of
any Loan in a manner that

35

--------------------------------------------------------------------------------




violates any provision of Regulation U or X of the Board of Governors of the
Federal Reserve System.
Section 5.11.    Licenses and Authorizations; Compliance with Laws.
(a)    The Borrower and each of its Subsidiaries has all necessary licenses,
permits and governmental authorizations to own and operate its Properties and to
carry on its business as currently conducted and contemplated except for any
such licenses, permits and governmental authorizations which, the failure to
have, could not, either individually or in the aggregate, reasonably expected to
have a Material Adverse Effect. The Borrower and each of its Subsidiaries is in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities except for any such law, regulation,
ordinance or order which, the failure to comply therewith, could not reasonably
expected to have a Material Adverse Effect.
(b)    In the ordinary course of its business, the Borrower and each of its
Subsidiaries conduct annual reviews of the effect of Environmental and Health
Laws on the Properties and all aspects of the business and operations of the
Borrower and its Subsidiaries in the course of which the Borrower identifies and
evaluates associated liabilities and costs (including, without limitation, any
capital or operating expenditures required for clean-up or contemplated closure
of Properties currently or previously owned, any capital or operating
expenditures required to achieve or maintain compliance with standards imposed
by law and any actual or reasonably likely liabilities to third parties,
including employees or governmental entities, and any related costs and
expenses). The Borrower regularly documents the results of these reviews in
periodic environmental compliance audit or assessment reports (collectively,
“Environmental Review Documents”). On the basis of this review, the Borrower has
reasonably concluded that Environmental and Health Laws do not, and for the
reasonably foreseeable future will not have, any Material Adverse Effect.
(c)    Except as set forth on Schedule 5.11 (as amended from time to time in
accordance with the provisions hereof): (i) the Borrower and each Subsidiary
(including, without limitation, all operations and conditions at or in the
Property) are and have been in compliance with all applicable Environmental and
Health Laws (which compliance includes, but is not limited to, the possession by
the Borrower and each of its Subsidiaries of all permits and other governmental
authorizations required under applicable Environmental and Health Laws, and
compliance with the terms and conditions thereof), except where failure to be in
compliance could not reasonably be expected to have a Material Adverse Effect;
(ii) there is no Environmental Claim pending or, to the Borrower’s knowledge,
threatened against the Borrower or any of its Subsidiaries or against any Person
whose liability for any Environmental Claim the Borrower or any of its
Subsidiaries has retained or assumed either contractually or by operation of
law, in each such case which, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect; (iii) from and after the date on
which the Borrower acquired title to the Property, there have been and are no
past or present actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the Release or presence of any
Hazardous Material, and prior to the date on which the Borrower acquired title
to the Property, to the Borrower’s knowledge, there have been and are no past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the Release or presence of any Hazardous
Material, which, in each case, could reasonably be expected to form the basis of
any Environmental Claim against the Borrower or any of its Subsidiaries, or
against any Person

36

--------------------------------------------------------------------------------




whose liability for any Environmental Claim the Borrower or any of its
Subsidiaries has retained or assumed either contractually or by operation of
law, in each such case which could reasonably be expected to have a Material
Adverse Effect; (iv) the Borrower and its Subsidiaries have not, and to the
Borrower’s knowledge, no other Person has placed, stored, deposited, discharged,
buried, dumped or disposed of Hazardous Materials on, beneath or adjacent to any
property currently or formerly owned, operated or leased by the Borrower or any
of its Subsidiaries, in each case, which, individually or in the aggregate,
which could reasonably be expected to have a Material Adverse Effect; and (v) no
Lien in favor of any Person relating to or in connection with any Environmental
Claim has been filed or has been attached to any Property.
Section 5.12.    Ownership of Property; Liens. The Borrower and each Subsidiary
of the Borrower has good title to or valid leasehold interests in all its
Property. None of the Borrower’s or any Subsidiary’s Property is subject to any
Lien, except as permitted in Section 7.9 hereof.
Section 5.13.    No Burdensome Restrictions; Compliance with Agreements. Neither
the Borrower nor any Subsidiary of the Borrower is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement to which it is a party (including any
Contractual Obligation), which default could materially adversely affect the
business, operations, Property or financial or other condition of the Borrower
and its Subsidiaries (individually or in the aggregate).
Section 5.14.    Full Disclosure. All information heretofore furnished by the
Borrower to the Administrative Agent or any Bank for purposes of or in
connection with the Credit Documents or any transaction contemplated thereby is,
and all such information hereafter furnished by the Borrower to the
Administrative Agent or any Bank will be, true and accurate in all material
respects and not misleading.
Section 5.15.    Solvency. The Borrower and each of its Subsidiaries on a
consolidated basis, is Solvent. The Borrower and each of its Material
Subsidiaries, individually, is Solvent.
Section 5.16.    Sanctions Laws and Regulations; Anti-Corruption Laws; Patriot
Act. The Borrower, its Subsidiaries and their respective officers and employees
and, to the knowledge of the Borrower, their respective directors and agents,
are in compliance with Sanctions Laws and Regulations, Anti-Corruption Laws and
applicable anti-money laundering laws, including the Patriot Act, in all
material respects, and none of the Borrower, its Subsidiaries or any of their
respective officers, directors or employees, or to the knowledge of the
Borrower, their respective agents, is a Designated Person. No Borrowing, use of
proceeds or other Transactions will violate any Sanctions Laws and Regulations.

37

--------------------------------------------------------------------------------




Section 5.17.    No Default or Event of Default. No Default or Event of Default
has occurred and is continuing.
ARTICLE 6
CONDITIONS PRECEDENT
Section 6.1.    Conditions to Effectiveness. This Agreement shall become
effective upon the satisfaction (or waiver in accordance with Section 11.11
hereof) of the following conditions precedent:
(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto a counterpart of this Agreement, signed on behalf of each party
hereto (or written evidence reasonably satisfactory to the Administrative Agent
(which may include a facsimile or other electronic transmission of a signed
signature page) that such party has signed a counterpart of this Agreement);
(b)    The Administrative Agent shall have received for each Bank copies of the
Borrower’s (i) Articles of Incorporation, together with all amendments, and (ii)
bylaws (or comparable constituent documents) and any amendments thereto,
certified in each instance by its Secretary or an Assistant Secretary as of the
Effective Date;
(c)    The Administrative Agent shall have received for each Bank copies of
resolutions of the Borrower’s Board of Directors authorizing the execution and
delivery of the Credit Documents and the consummation of the transactions
contemplated thereby together with specimen signatures of the persons authorized
to execute such documents on the Borrower’s behalf, all certified in each
instance by its Secretary or Assistant Secretary; and
(d)    The Administrative Agent and the Arranger shall have received all fees
and other amounts payable to them pursuant to this Agreement or the Fee Letter
on or prior to the Effective Date, including, to the extent invoiced three
Business Days prior to the Effective Date, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
Section 6.2.    Conditions to Closing. The obligation of each Bank to make a
Loan in an amount equal to its Commitment hereunder on the Closing Date is
subject to the satisfaction (or waiver in accordance with Section 11.11 hereof)
of solely the following conditions precedent:
(a)    The Effective Date shall have occurred;
(b)    Since July 12, 2015, there shall not have occurred any change or event
that has had or would reasonably be expected to have a Target Material Adverse
Effect;
(c)    The Administrative Agent shall have received from the Borrower:

38

--------------------------------------------------------------------------------






(i)    a Borrowing Notice in accordance with Section 2.5(a) hereof;
(ii)    for each Bank which has requested the same, such Bank’s duly executed
Note of the Borrower dated the Closing Date and otherwise in compliance with the
provisions of Section 2.10(a) hereof;
(iii)    a favorable written opinion of each of (A) Faegre Baker Daniels LLP,
counsel to the Borrower and (B) General Counsel to the Borrower, in each case
addressed to the Administrative Agent and the Banks and dated the Closing Date
in substantially the forms attached hereto as Exhibits H-1 and H-2,
respectively; provided that the opinion of General Counsel to the Borrower shall
include a legal opinion to the effect that the Borrower has obtained all
necessary approvals under PUHCA in connection with its obligations under the
Credit Documents, and such other related matters as the Administrative Agent may
reasonably request;
(iv)    a Compliance Certificate, duly executed by a Responsible Officer of the
Borrower and dated the Closing Date, containing financial information as of the
most recent fiscal quarter ended at least 45 days before the Closing Date;
(v)    a Solvency Certificate, dated the Closing Date; and
(vi)    an officer’s certificate, signed by a Responsible Officer of the
Borrower and dated the Closing Date, certifying (A) that there has been no
change to the matters previously certified pursuant to Section 6.1(b) and
Section 6.1(c) (or otherwise providing updates to such certifications) and (B)
that each of the conditions precedent set forth in Section 6.2(b), Section
6.2(d) and Section 6.2(e) hereof has been satisfied as of the Closing Date;
(d)    The Specified Representations shall be true and correct in all material
respects and the Acquisition Agreement Representations shall be true and
correct, in each case as of the Closing Date;
(e)    The Acquisition shall have been consummated substantially concurrently
with the Borrowing under Section 2.1 hereof in accordance with the Acquisition
Agreement on or prior to the Outside Date, and the Acquisition Agreement shall
not have been amended or modified, and no condition shall have been waived or
consent granted, in any respect that is materially adverse to the Banks or the
Arranger without the Arranger’s prior written consent (it being understood and
agreed that (a) any modification, amendment, supplement, consent, waiver or
request that results in a reduction of the purchase price in respect of the
Acquisition (other than pursuant to any purchase price adjustment provided in
Article II of the Acquisition Agreement) that (x) exceeds 10% in the aggregate
or (y) is less than or equal to 10% and is not applied to reduce the Commitments
on a dollar-for-dollar basis shall be deemed to be materially adverse to the
Banks and the Arranger and (b) any modification, amendment, supplement, consent,
waiver or request that results in an increase in the purchase price in respect
of the Acquisition that exceeds 5% in the aggregate (other than pursuant to any
purchase price adjustment provided in Article II of the Acquisition Agreement)
shall be deemed to be materially adverse to the Banks and the Arranger except to
the extent funded with equity);

39

--------------------------------------------------------------------------------




(f)    The Administrative Agent shall have received (i) if the Closing Date is
on or after March 31, 2016, U.S. GAAP audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of each of the
Borrower and the Target for the fiscal year ended December 31, 2015 and (ii)
U.S. GAAP unaudited consolidated and (to the extent available) consolidating
balance sheets and related statements of income, stockholders’ equity and cash
flows of each of the Borrower and the Target for each fiscal quarter ended after
March 31, 2015 and at least 45 days before the Closing Date; provided that the
financial statements required to be delivered by this Section 6.2(f) shall meet
the requirements of Regulation S-X under the Securities Act of 1933, as amended,
and all other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under the Securities Act of 1933 on
Form S-1;
(g)    The Administrative Agent shall have received a pro forma consolidated
balance sheet and related pro forma consolidated statement of income of the
Borrower as of and for the 12-month period ending on the last day of the most
recently completed four-fiscal quarter period for which financial statements
have been delivered pursuant to Section 6.2(f) above (together with such other
pro forma financial statements as shall be required in connection with a
registered offering) prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the income statement), which pro
forma financial statements shall meet the requirements of Regulation S-X under
the Securities Act of 1933, as amended, and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to a registration
statement under such the Securities Act of 1933 on Form S-1;
(h)    The Arranger and the Banks shall have received (or shall simultaneously
receive) all fees and invoiced expenses required to be paid on or prior to the
Closing Date pursuant to the Fee Letter or hereunder;
(i)    The Administrative Agent shall have received, at least five business days
prior to the Closing Date, all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act;
(j)    All principal amounts due or outstanding in respect of the following
shall have been repaid, in each case along with any refinancings, extensions,
modifications or replacements thereof: (i) that certain Five Year Term Loan
Credit Agreement, dated as of September 29, 2014, as amended, by and among
Target, the lenders party thereto, and CoBank, ACB as administrative agent and
as collateral agent; and (ii) that certain Five Year Revolving Credit Agreement,
dated as of November 15, 2011, as amended, by and among Target LLC, Wells Fargo
Bank, National Association, as administrative agent, issuing lender and
swingline lender, JPMorgan Chase Bank, N.A., as syndication agent and
documentation agent, and Union Bank, N.A., as documentation agent; and

40

--------------------------------------------------------------------------------






(k)    Each of the Existing Credit Agreement and the Term Loan Credit Agreement
shall have been amended to permit the financing contemplated by this Agreement,
and the Administrative Agent shall have received copies of the final
documentation effecting such amendments.
ARTICLE 7
COVENANTS
The Borrower covenants and agrees that, so long as any Note or Loan is
outstanding hereunder, or any Commitment is available to or in use by the
Borrower hereunder, except to the extent compliance in any case is waived in
writing by the Required Banks:
Section 7.1.    Corporate Existence; Subsidiaries. The Borrower shall, and shall
cause each of its Subsidiaries to, preserve and maintain its corporate
existence, subject to the provisions of Section 7.12 hereof. Together with any
financial statements delivered pursuant to Section 7.6 hereof, the Borrower
shall deliver an updated Schedule 5.2 to reflect any changes from the existing
Schedule 5.2.
Section 7.2.    Maintenance. The Borrower will maintain, preserve and keep its
plants, Properties and equipment necessary to the proper conduct of its business
in reasonably good repair, working order and condition and will from time to
time make all reasonably necessary repairs, renewals, replacements, additions
and betterments thereto so that at all times such plants, Properties and
equipment shall be reasonably preserved and maintained, and the Borrower will
cause each of its Subsidiaries to do so in respect of Property owned or used by
it; provided, however, that nothing in this Section 7.2 shall prevent the
Borrower or a Subsidiary of the Borrower from discontinuing the operation or
maintenance of any such Properties if such discontinuance is not disadvantageous
to the Banks or the holders of the Notes, does not materially impair the
operations of the Borrower or any Subsidiary of the Borrower and is, in the
judgment of the Borrower, desirable in the conduct of its business or the
business of its Subsidiaries.
Section 7.3.    Taxes. The Borrower will duly pay and discharge, and will cause
each of its Subsidiaries duly to pay and discharge, all Taxes, rates,
assessments, fees and governmental charges upon or against it or against its
Properties, in each case before the same becomes delinquent and before penalties
accrue thereon, unless and to the extent that the same is being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP have
been provided therefor on the books of the Borrower.
Section 7.4.    ERISA. The Borrower will, and will cause each of its
Subsidiaries to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which, if unpaid or unperformed, might result
in the imposition of a Lien against any of its properties or assets and will
promptly notify the Administrative Agent of (i) the occurrence of any reportable
event (as defined in ERISA) affecting a Plan, other than any such event of which
the PBGC has waived notice by regulation, (ii) receipt of any notice from PBGC
of its intention to seek termination of any Plan or appointment of a trustee
therefor, (iii) its or any of its Subsidiaries’ intention to completely or
partially terminate or withdraw from any Plan, (iv) with

41

--------------------------------------------------------------------------------




respect to any Plan that is a multiemployer plan (as defined in Section
4001(a)(3) of ERISA), the filing of a notice of reorganization, insolvency or
termination under Section 4041 of ERISA, (v) the failure of a Plan or related
trust intended to qualify for tax exempt status under Section 401(a) or 501 of
the Code to qualify thereunder, and (vi) the occurrence of any event affecting
any Plan which could result in the incurrence by the Borrower or any of its
Subsidiaries of any material liability, fine or penalty, or any material
increase in the contingent liability of the Borrower or any of its Subsidiaries
under any post-retirement Welfare Plan benefit. The Administrative Agent will
promptly distribute to each Bank any notice it receives from the Borrower
pursuant to this Section 7.4.
Section 7.5.    Insurance. The Borrower will insure, and keep insured, and will
cause each of its Subsidiaries to insure, and keep insured, with good and
responsible insurance companies, all insurable Property owned by it of a
character usually insured by companies similarly situated and operating like
Property. To the extent usually insured by companies similarly situated and
conducting similar businesses, the Borrower will also insure, and cause each of
its Subsidiaries to insure, employers’ and public and product liability risks
with good and responsible insurance companies. The Borrower will, upon request
of any Bank, furnish to such Bank a summary setting forth the nature and extent
of the insurance maintained pursuant to this Section 7.5.
Section 7.6.    Financial Reports and Other Information.
(a)    The Borrower will maintain a system of accounting in accordance with GAAP
and will furnish to the Banks and their respective duly authorized
representatives such information respecting the business and financial condition
of the Borrower and its Subsidiaries as any Bank may reasonably request; and
without any request, the Borrower shall deliver to the Administrative Agent,
which in turn will deliver to each Bank, in form and detail satisfactory to the
Administrative Agent, each of the following:
(i)    within 90 days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2015, a copy of the
Borrower’s financial statements for such fiscal year, including the consolidated
balance sheet of the Borrower and its Subsidiaries for such year and the related
statements of income and statements of cash flow, each as certified by
independent public accountants of recognized national standing selected by the
Borrower in accordance with GAAP with such accountants’ opinion to the effect
that the financial statements have been prepared in accordance with GAAP and
present fairly in all material respects in accordance with GAAP the consolidated
financial position of the Borrower and its Subsidiaries as of the close of such
fiscal year and the results of their operations and cash flows for the fiscal
year then ended and that an examination of such accounts in connection with such
financial statements has been made in accordance with generally accepted
auditing standards and, accordingly, such examination included such tests of the
accounting records and such other auditing procedures as were considered
necessary in the circumstances, provided that such opinion shall not contain a
“going concern” or like qualification or exception or a qualification arising
out of the scope of the audit, and provided, further, that if the Borrower
publicly files with the SEC its annual report on Form 10-K for the applicable
annual period, and such annual report contains the financial statements and
accountants’ certifications, opinions and statements described above, the
Borrower may satisfy the requirements of this Section 7.6(a)(i) by such filing,
subject to

42

--------------------------------------------------------------------------------




Section 7.6(b) hereof. Together with such information the Borrower shall provide
to the Administrative Agent such consolidating information as may be necessary
for the Banks to determine the Borrower’s compliance with Section 7.17 hereof;
(ii)    within 60 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of the Borrower, commencing with the fiscal quarter
ending June 30, 2015, a consolidated unaudited balance sheet of the Borrower and
its Subsidiaries, and the related statements of income and statements of cash
flow, as of the close of such period, all of the foregoing prepared by the
Borrower in reasonable detail in accordance with GAAP and certified by the
Borrower’s chief executive officer, chief financial officer or corporate
controller as fairly presenting the financial condition as at the dates thereof
and the results of operations for the periods covered thereby, provided that if
the Borrower publicly files with the SEC a Form 10-Q for the applicable
quarterly period, and such quarterly report contains the financial statements
and certifications described above, the Borrower may satisfy the requirements of
this Section 7.6(a)(ii) by such filing, subject to Section 7.6(b) hereof.
Together with such information the Borrower shall provide to the Administrative
Agent such consolidating information as may be necessary for the Banks to
determine the Borrower’s compliance with Section 7.17 hereof;
(iii)    within the period provided in subsection (i) above, the written
statement of the accountants who certified the audit report thereby required
consistent with past practices that in the course of their audit they have
obtained no knowledge of certain Defaults or Events of Default, or, if such
accountants have obtained knowledge of any such Default or Event of Default,
they shall disclose in such statement the nature and period of the existence
thereof; and
(iv)    promptly after the sending or filing thereof, copies of all proxy
statements, financial statements and reports the Borrower or any of its
non-Wholly-Owned Subsidiaries that are Material Subsidiaries sends to its (or
their, as applicable) shareholders, and subject to Section 7.6(b) hereof, copies
of all other regular, periodic and special reports and all registration
statements the Borrower or any of its Subsidiaries file with the SEC or any
successor thereto, or with any national securities exchanges.
(b)    Any financial statement, report or registration statement required to be
furnished pursuant to Section 7.6(a)(i), (ii) or (iv) hereof shall be deemed to
have been furnished on the date on which the Administrative Agent receives
notice that the Borrower has filed such financial statement, report or
registration statement with the SEC and it is available on the EDGAR website on
the Internet at www.sec.gov or any successor government website that is freely
and readily available to the Administrative Agent and the Banks without charge;
provided that the Borrower shall give notice of any such filing to the
Administrative Agent (which shall then give notice of any such filing to the
Banks). Notwithstanding the foregoing, the Borrower shall deliver paper copies
of any such financial statement, report or registration statement to the
Administrative Agent if the Administrative Agent requests the Borrower to
furnish such paper copies until written notice to cease delivering such paper
copies is given by the Administrative Agent. The Borrower hereby acknowledges
and agrees that, unless the Borrower notifies the Administrative Agent in
advance, all financial statements and certificates furnished pursuant to Section
7.6(a)(i), (ii) and (iv) and Section 7.6(c) are hereby deemed to be suitable for
distribution, and to be made

43

--------------------------------------------------------------------------------




available, to all Banks and may be treated by the Administrative Agent and the
Banks as not containing any material nonpublic information.
(c)    Each financial statement furnished to the Administrative Agent pursuant
to Section 7.6(a)(i) or (ii) hereof shall be accompanied by (A) a written
certificate signed by the Borrower’s chief executive officer, chief financial
officer or corporate controller to the effect that (1) no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by the Borrower to remedy the same, (2) the representations and
warranties contained in Article 5 hereof are true and correct in all material
respects as though made on the date of such certificate (other than those made
solely as of an earlier date, which need only remain true as of such date),
except as otherwise described therein, (B) a Compliance Certificate in the form
of Exhibit B hereto showing the Borrower’s compliance with the covenants set
forth in Sections 7.9, 7.11, 7.12 and 7.14 through 7.18 hereof, and (C) a
reasonably detailed description of any material change in any of the material
information set forth on Schedules 5.2, 5.5 and 5.11 since the date of the last
certificate delivered pursuant clause (A) above.
(d)    The Borrower will promptly (and in any event within three (3) Business
Days after an officer of the Borrower has knowledge thereof) give notice to the
Administrative Agent and each Bank:
(i)    of the occurrence of any Default or Event of Default;
(ii)    any event or condition which could reasonably be expected to have a
Material Adverse Effect;
(iii)    of any (x) litigation or governmental proceeding of the type described
in Section 5.5 hereof or (y) environmental or other matters of the type
described in Section 5.11 hereof;

44

--------------------------------------------------------------------------------






(iv)    of the entering into of any Long-Term Guaranties, and the Borrower shall
promptly provide the Administrative Agent with a copy of any such Guarantee and
any modification to such Guarantee; and
(v)    promptly, but within five (5) days after such change, written notice to
the Administrative Agent of each change to the Reference Rating.
Section 7.7.    Bank Inspection Rights. For purposes of confirming compliance
with the Credit Documents or after the occurrence and during the continuance of
an Event of Default, upon reasonable notice from the Administrative Agent or the
Required Banks, the Borrower will, at the Borrower’s expense, permit such Banks
(and such Persons as any Bank may designate) during normal business hours to
visit and inspect, under the Borrower’s guidance, any of the Properties of the
Borrower or any of its Subsidiaries, to examine all of their books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and with their independent public accountants (and by this
provision the Borrower authorizes such accountants to discuss with the Banks
(and such Persons as any Bank may designate) the finances and affairs of the
Borrower and its Subsidiaries) all at such reasonable times and as often as may
be reasonably requested; provided, however, that except upon the occurrence and
during the continuation of any Default or Event of Default, not more than one
such visit and inspection may be conducted each calendar quarter.
Section 7.8.    Conduct of Business. Neither the Borrower nor any Subsidiary of
the Borrower will engage in any line of business other than business activities
in the field of (i) cogeneration and related thermal uses, (ii) energy
production, (iii) energy development, (iv) energy recovery, (v) utility
ownership, operation and management, including the provision of services
reasonably ancillary thereto, such as gas services and call centers, (vl) demand
side management services, (vii) management of investment funds which invest in
energy related businesses and investments in such funds, (viii) hedging (but not
speculative activities relating to any of the foregoing lines of business
described in clauses (i) through (viii)), (ix) telecommunications, (x)
management and operating services related to any of the foregoing lines of
business, and (xi) other businesses not described in the foregoing so long as
the Investments and expenses made in such other businesses do not exceed
$50,000,000.
Section 7.9.    Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, permit to exist or to be incurred any Lien of
any kind on any Property owned by the Borrower or any Subsidiary of the
Borrower; provided, however, that this Section 7.9 shall not apply to or operate
to prevent:
(a)    Liens arising by operation of law in respect of Property of the Borrower
or any of its Subsidiaries which are incurred in the ordinary course of business
which do not in the aggregate materially detract from the value of such Property
or materially impair the use thereof in the operation of the business of the
Borrower or any of its Subsidiaries;

45

--------------------------------------------------------------------------------






(b)    Liens securing (vi) Non-Recourse Indebtedness of any Subsidiary of the
Borrower or (vii) the obligations of a Project Finance Subsidiary under a power
purchase agreement or under Non-Recourse Indebtedness of such Project Finance
Subsidiary, provided that in the case of clause (i) above any such Lien is
limited to the Property being financed or refinanced by such Non-Recourse
Indebtedness and the stock (or similar equity interest) of the Subsidiary which
incurred such Non-Recourse Indebtedness, and in the case of clause (ii) above
any such Lien is limited to the Property and the stock (or similar equity
interest) of such Subsidiary or Project Finance Subsidiary, as applicable;
(c)    Liens for Taxes or assessments or other government charges or levies on
the Borrower or any Subsidiary of the Borrower or their respective Properties
which are being contested in good faith by appropriate proceedings and for which
reserves in conformity with GAAP have been provided on the books of the
Borrower; provided that the aggregate amount of liabilities (including interest
and penalties, if any) of the Borrower and its Subsidiaries secured by such
Liens shall not exceed $50,000,000 at any one time outstanding;
(d)    Liens arising out of judgments or awards against the Borrower or any
Subsidiary of the Borrower, or in connection with surety or appeal bonds in
connection with bonding such judgments or awards, the time for appeal from which
or petition for rehearing of which shall not have expired or with respect to
which the Borrower or such Subsidiary shall be prosecuting an appeal or
proceeding for review, and with respect to which it shall have obtained a stay
of execution pending such appeal or proceeding for review; provided that the
aggregate amount of liabilities (including interest and penalties, if any) of
the Borrower and its Subsidiaries secured by such Liens shall not exceed
$50,000,000 at any one time outstanding;
(e)    Survey exceptions or encumbrances, easements or reservations, or rights
of others for rights-of-way, utilities and other similar purposes, or zoning or
other restrictions as to the use of real properties which are necessary for the
conduct of the activities of the Borrower and any Subsidiary of the Borrower or
which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower or any
Subsidiary of the Borrower;
(f)    Liens existing on the date hereof and listed on Schedule 7.9 hereto;
(g)    Liens securing (i) Indebtedness evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of personal
property of the Borrower or a Subsidiary of the Borrower used in the ordinary
course of business of the Borrower or a Subsidiary of the Borrower, so long as
such Liens are limited to the property being financed or acquired and proceeds
thereof, (ii) Capitalized Lease Obligations, so long as such Liens are limited
to the property subject to the related Capital Lease and proceeds thereof, and
(iii) the performance of tenders, statutory obligations, bids, leases or other
similar obligations (other than for borrowed money) entered into in the ordinary
course of business or to secure obligations on performance bonds; provided, that
such Liens shall only be permitted to the extent the aggregate amount of
Indebtedness and other obligations secured by all such Liens does not exceed
five percent (5%) of Consolidated Assets as reflected on the most recent balance
sheet delivered by the Borrower pursuant to Section 7.6 hereof;

46

--------------------------------------------------------------------------------




(h)    Liens in favor of carriers, warehousemen, mechanics, materialmen and
landlords granted in the ordinary course of business for amounts not overdue or
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books;
(i)    Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits;
(j)    Liens relating to synthetic lease arrangements of the Borrower or a
Subsidiary of the Borrower, provided that (i) such Lien is limited to the
Property being leased, and (ii) to the extent the lessor or any other Person has
recourse to the Borrower, any Subsidiary or any of their Property (other than
the Property being so leased), through a Guarantee (including a residual
guarantee) or otherwise, such Lien shall be permitted if the Borrower has
included the recourse portion of such obligations as Indebtedness for all
purposes (including financial covenant calculations) under the Credit Documents;
(k)    [Reserved];
(l)    Liens securing Indebtedness issued pursuant to (i) the BHP Indenture,
together with all amendments and supplemental indentures thereto, (ii) the CLF&P
Indenture, together with all amendments and supplemental indentures thereto, and
(iii) Indebtedness of the type described in Section 7.15(c)(C) hereof that is
issued or incurred by Black Hills Utility Holdings or any of its direct or
indirect Subsidiaries to finance the design, permitting, construction,
ownership, operation or maintenance of utility properties; and
(m)    Any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien referred to in the foregoing
paragraphs (a) through (j), inclusive, provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to the Property
which was subject to the Lien so extended, renewed or replaced or in the case of
a Project Finance Subsidiary, all of the assets of such Project Finance
Subsidiary;
(n)    Liens (i) of a collecting bank arising under the UCC on items in the
course of collection, (ii) in favor of a banking institution arising as a matter
of law, or which arise under the documents governing the deposit relationship,
encumbering deposits (including the right of set-off, charge-back rights, and
refund rights) and which are within the general parameters customary in the
banking industry, or (iii) encumbering customary deposits and margin deposits
and other Liens attaching to brokerage accounts or arising under or in
connection with Derivative Arrangements or Derivative Obligations, in each case
incurred in the ordinary course of business; and

47

--------------------------------------------------------------------------------






(o)    Other Liens made in the ordinary course of business of the Borrower or
its Subsidiaries so long as the aggregate amount of Indebtedness or other
obligations secured by such Liens does not exceed, in the aggregate,
$50,000,000.
provided, that the foregoing paragraphs shall not be deemed under any
circumstance to permit a Lien to exist on any capital stock or other equity
interests of the Material Subsidiaries.
Section 7.10.    Use of Proceeds; Regulation U. The proceeds of each Borrowing
will be used by the Borrower solely (i) to fund the Borrower’s working capital
needs, and (ii) for general corporate purposes of the Borrower. The Borrower
will not use any part of the proceeds of any of the Borrowings directly or
indirectly to purchase or carry any margin stock (as defined in Section 5.10
hereof) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.
Section 7.11.    Sales and Leasebacks. The Borrower will not, nor will it permit
any of its Subsidiaries to, enter into any arrangement with any bank, insurance
company or other lender or investor providing for the leasing by the Borrower or
any Subsidiary of the Borrower of any Property theretofore owned by it and which
has been or is to be sold or transferred by such owner to such lender or
investor if the total amount of rent and other obligations of the Borrower and
its Subsidiaries under such lease, when combined with all rent and other
obligations of the Borrower and its Subsidiaries under all such leases, would
exceed $50,000,000 in the aggregate, provided that the Borrower and its
Subsidiaries may engage in synthetic lease transactions so long as the
Borrower’s or such Subsidiary’s, as applicable, obligations under such synthetic
leases are included as Indebtedness for all purposes (including financial
covenant calculations) under the Credit Documents.
Section 7.12.    Mergers, Consolidations, Acquisitions and Sales of Assets.
(a)    The Borrower will not, and will not permit any of its Material
Subsidiaries to, consolidate with or be a party to merger with any other Person
or sell, lease or otherwise dispose of all or a “substantial part” of the assets
of the Borrower and its Subsidiaries; provided, however, that
(i)    the foregoing shall not prohibit any sale, lease, transfer or disposition
of assets, other than equity interests in or the assets of BHP and CLF&P, solely
to the extent and so long as (A) such transaction does not result in a downgrade
of the Borrower’s S&P Rating below BBB- or the Borrower’s Moody’s Rating below
Baa3, (B) such transaction is for cash consideration (or other consideration
acceptable to the Required Banks) in an amount not less than the fair market
value of the applicable assets, and (C) such transaction, when combined with all
other such transactions, would not have a Material Adverse Effect, taken as a
whole;

48

--------------------------------------------------------------------------------






(ii)    the foregoing shall not prohibit any sale, lease, transfer or
disposition to which the Required Banks have consented, such consent not to be
unreasonably withheld if (A) such transaction does not result in a downgrade of
either the Borrower’s S&P Rating below BBB- or the Borrower’s Moody’s Rating
below Baa3, (B) such transaction is for cash consideration (or other
consideration acceptable to the Required Banks) in an amount not less than the
fair market value of the applicable assets, and (C) such transaction, when
combined with all other such transactions, would not have a Material Adverse
Effect, taken as a whole;
(iii)    any Subsidiary of the Borrower may merge or consolidate with or into or
sell, lease or otherwise convey all or a substantial part of its assets to the
Borrower or any Subsidiary of which the Borrower holds (directly or indirectly)
at least the same percentage equity ownership; provided that in any such merger
or consolidation involving the Borrower, the Borrower shall be the surviving or
continuing corporation;
(iv)    the Borrower and its Subsidiaries may sell inventory, reserves and
electricity in the ordinary course of business;
(v)    the Borrower and its Subsidiaries may sell the assets of or equity
interest in any Immaterial Subsidiary;
(vi)    the Borrower may enter into a merger with, or acquisition of all or
substantially all of the capital stock or assets of, another Person so long as:
(A)    if a merger, the Borrower or such Subsidiary is the surviving entity;
(B)    unless consented to by the Required Banks, no downgrade in the Borrower’s
S&P Rating below BBB- or the Borrower’s Moody’s Rating below Baa3 would occur as
a result of the consummation of such a transaction;
(C)    if such transaction is an acquisition, the Board of Directors (or similar
governing body) of the Person being acquired has approved being so acquired; and
(D)    no Default or Event of Default has occurred and is continuing at the time
of, or would occur as a result of, such transaction.
As used in this Section 7.12(a), a sale, lease, transfer or disposition of
assets during any fiscal year shall be deemed to be of a “substantial part” of
the Consolidated Assets of the Borrower and its Subsidiaries if the net book
value of such assets, when added to the net book value of all other assets sold,
leased, transferred or disposed of by the Borrower and its Subsidiaries during
such fiscal year (other than inventory, reserves and electricity in the ordinary
course of business) exceeds ten percent (10%) of the total assets of the
Borrower and its Consolidated Subsidiaries, determined on a consolidated basis
as of the last day of the immediately preceding fiscal year.

49

--------------------------------------------------------------------------------




(b)    Except as permitted pursuant to Section 7.12(a) or Section 7.14 hereof,
the Borrower will not sell, transfer or otherwise dispose of, or permit any of
its Subsidiaries to issue, sell, transfer or otherwise dispose of, any shares of
stock of any class (including as “stock” for purposes of this Section, any
warrants, rights or options to purchase or otherwise acquire stock or other
Securities exchangeable for or convertible into stock) of any Subsidiary of the
Borrower, except to the Borrower or a Wholly-Owned Subsidiary of the Borrower or
except for the purpose of qualifying directors.
Section 7.13.    Use of Property and Facilities; Environmental and Health and
Safety Laws.
(a)    The Borrower will, and will cause each of its Subsidiaries to, comply in
all material respects with the requirements of all Environmental and Health Laws
applicable to or pertaining to the Properties or business operations of the
Borrower or any Subsidiary of the Borrower. Without limiting the foregoing, the
Borrower will not, and will not permit any Person to, except in accordance with
applicable law, dispose of any Hazardous Material into, onto or upon any real
property owned or operated by the Borrower or any of its Subsidiaries.
(b)    (i) The Borrower will promptly provide the Administrative Agent with
copies of Environmental Review Documents as defined in Section 5.11(b) hereof
that disclose any Environmental Claim or Environmental Liability that could
potentially result in a Material Adverse Effect, and in no event later than five
(5) Business Days after an officer of the Borrower or a Subsidiary of the
Borrower finalizes such Environmental Review Document; and (ii) the Borrower
will also promptly provide the Administrative Agent with all notices and other
information placing the Borrower or any of its Subsidiaries on notice of actual
or potential Environmental Claims or Environmental Liabilities that could
potentially result in a Material Adverse Effect.
(c)    The Borrower shall promptly take, and shall cause each of its
Subsidiaries promptly to take, any and all necessary remedial action in
connection with the presence, handling, storage, use, disposal, transportation
or Release or threatened Release of any Hazardous Materials on, under or
affecting any Property in order to comply in all material respects with all
applicable Environmental and Health Laws. In the event the Borrower or any of
its Subsidiaries undertakes any action with respect to the presence, Release or
threatened Release of any Hazardous Materials on or affecting any Property, the
Borrower or such Subsidiaries shall conduct and complete such action in material
compliance with all applicable Environmental and Health Laws, and in accordance
with the policies, orders and directives of all federal, state and local
governmental authorities except when, and only to the extent that, the
Borrower’s or such Subsidiary’s liability for such presence, handling, storage,
use, disposal, transportation or Release or threatened Release of any Hazardous
Materials is being diligently contested in the proper legal forum and any
failure to comply during such contest will not cause a Material Adverse Effect.

50

--------------------------------------------------------------------------------






(d)    The Borrower agrees that the Banks may, from time to time, retain, at the
Borrower’s expense for actual and reasonable out-of-pocket costs directly
related thereto, an independent professional consultant reasonably acceptable to
the Borrower to review the Environmental Review Documents and to conduct their
own investigation (the scope of which investigation shall be reasonable based
upon the circumstances) of any Property currently owned, leased, operated or
used by the Borrower or any of its Subsidiaries, if (x) a Default or an Event of
Default shall have occurred and be continuing, or (y) the Banks reasonably
believe (1) that an occurrence relating to such Property is likely to give rise
to an Environmental Liability, or (2) that a violation of an Environmental or
Health Law on or around such Property has occurred or is likely to occur, which
could, in the case of subclauses (1)-(2) above, reasonably be expected to have a
Material Adverse Effect. The Borrower shall use its commercially reasonable
efforts to obtain for the Banks and their agents, employees, consultants and
contractors the right, upon reasonable notice to the Borrower, to enter into or
on to the Property currently owned, leased, operated or used by the Borrower or
any of its Subsidiaries to perform such tests on such property as are reasonably
necessary to conduct such a review and/or investigation; provided, however, that
no invasive or destructive environmental testing shall be undertaken without the
Borrower’s approval, not to be unreasonably withheld, conditioned, or delayed or
if recommended by the Banks’ independent consultant (except during the
continuation of an Event of Default when no such approval of the Borrower shall
be required). Without limiting the generality of the foregoing, any such
investigation of any Property shall be conducted, unless otherwise agreed to by
the Borrower and the Banks, during normal business hours and, shall be conducted
so as not to unreasonably interfere with the ongoing operations at any such
Property or to cause any damage or loss to any property at such Property. The
Borrower and the Banks hereby acknowledge and agree that any report of any
investigation conducted at the request of the Banks pursuant to this Section
7.13 will be obtained and shall be used by the Banks for the purposes of the
Banks’ internal credit decisions, to monitor and police the Obligations and to
protect the Banks’ security interests, if any, created by the Credit Documents,
and the Banks hereby acknowledge and agree any such report will be kept
confidential by them to the extent permitted by law, except that upon request,
the Banks agree to deliver a copy of any such report to the Borrower. The
Borrower acknowledges and agrees that (i) it will indemnify and hold harmless
the Banks and their agents from any costs, losses or liabilities relating to the
Borrower’s or its Subsidiaries’ use of or reliance on such report, (ii) the
Banks make no representation or warranty with respect to such report, and (iii)
by delivering such report to the Borrower, the Banks are not requiring or
recommending the implementation of any suggestions or recommendations contained
in such report.
(e)    The Borrower shall promptly notify the Banks of (i) any proposed
acquisition of stock, assets, or property by the Borrower or any of its
Subsidiaries; or (ii) any other proposed actions, omissions or events by or
affecting the Borrower or any of its Subsidiaries, that could reasonably be
expected to expose the Borrower or any of its Subsidiaries to, or otherwise
result in, Environmental Liability that could reasonably be expected to have a
Material Adverse Effect.

51

--------------------------------------------------------------------------------






(f)    The Borrower shall, at its own expense, provide copies of such documents
or information as the Banks may reasonably request in relation to any matters
disclosed pursuant to this Section 7.13.
Section 7.14.    Investments, Acquisitions, Loans, Advances and Guaranties. The
Borrower will not, nor will it permit any Subsidiary of the Borrower to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to, any other Person, or acquire all or any substantial part of the
assets or business of any other Person or division thereof, or be or become
liable as endorser, guarantor, surety or otherwise (such as liability as a
general partner) for any debt, obligation or undertaking of any other Person, or
otherwise agree to provide funds for payment of the obligations of another, or
supply funds thereto or invest therein or otherwise assure a creditor of another
against loss, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of another, or subordinate any claim or demand it
may have to the claim or demand of any other Person (cumulatively, all of the
foregoing “Investments”); provided, however, that the foregoing provisions shall
not apply to nor operate to prevent:
(a)    investments in direct obligations of the United States of America or of
any agency or instrumentality thereof whose obligations constitute full faith
and credit obligations of the United States of America, provided that (i) any
such obligation matures within ten years from the date it is acquired by the
Borrower or Subsidiary, (ii) on any day, the aggregate amount of all such
investments maturing beyond one year from such date shall not exceed
$100,000,000 and (iii) on any day, the aggregate amount of all such investments
does not exceed five percent (5%) of Consolidated Assets as reflected on the
most recent balance sheet delivered by the Borrower pursuant to Section 7.6
hereof;
(b)    investments in (i) commercial paper rated P-1 by Moody’s Investors
Services, Inc. or A-1 by Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business maturing within one year of its date of
issuance, and (ii) debt and auction preferred securities rated Aaa by Moody’s
Investors Services, Inc. or AAA by Standard & Poor’s Ratings Services, a
Standard & Poor’s Financial Services LLC business maturing within one year of
their respective dates of purchase;
(c)    investments in certificates of deposit issued by any Bank or any United
States commercial bank having capital and surplus of not less than $200,000,000
maturing within one year from the date of issuance thereof or in banker’s
acceptances endorsed by any Bank or other such commercial bank and maturing
within six months of the date of acceptance;
(d)    investments in repurchase obligations with a term of not more than seven
(7) days for underlying securities of the types described in subsection (a)
above entered into with any bank meeting the qualifications specified in
subsection (c) above, provided all such agreements require physical delivery of
the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System;

52

--------------------------------------------------------------------------------






(e)    investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding subsections (a), (b), (c) and (d)
above;
(f)    ownership of stock, obligations or securities received in settlement of
debts (created in the ordinary course of business) owing to the Borrower or any
Subsidiary;
(g)    endorsements of negotiable instruments for collection in the ordinary
course of business;
(h)    loans and advances to employees in the ordinary course of business for
travel, relocation, and similar purposes;
(i)    Investments (i) existing on the Effective Date in Subsidiaries of the
Borrower, (ii) existing on the Effective Date and identified in Schedule 7.14
hereof, or (iii) consisting of intercompany loans permitted pursuant to Section
7.15(e) hereof;
(j)    Investments constituting (i) accounts receivable arising, (ii) trade debt
granted, or (iii) deposits made in connection with the purchase price of goods
or services, in each case in the ordinary course of business;
(k)    Investments in Persons engaged in lines of business related to the lines
of business described in Section 7.8 hereof so long as (i) both before and after
giving effect to such Investment no Default of Event of Default shall have
occurred and be continuing, (ii) such Investments do not permit any creditor of
such Person recourse to the Borrower or any other Subsidiary of the Borrower or
any of their assets (other than the assets and/or the stock or similar equity
interest of such Person and except as permitted pursuant to Sections 7.14(i) and
(n) hereof) and (iii) if such Investments are in Persons engaged in the lines of
business described in clause (xi) of Section 7.8 hereof, such Investments and
expenses in the aggregate do not exceed $50,000,000 outstanding at any time;
(l)    Guaranties, other than Long-Term Guaranties, so long as such Indebtedness
is permitted pursuant to Section 7.15 hereof;
(m)    transactions permitted pursuant to Section 7.12(a) hereof;
(n)    Investments constituting Long-Term Guaranties;
(o)    [Reserved]; and
(p)    Investments consisting of promissory notes issued in consideration for
the sale by the Borrower or a Subsidiary of a portion of the stock (or similar
equity interests) of a Subsidiary where (i) such note is secured by the stock
(or similar equity interest) sold, and (ii) one of the purposes of such sale is
to ensure that such Subsidiary qualifies as a “qualifying facility” under the
Public Utility Regulatory Policies Act of 1978, as amended

53

--------------------------------------------------------------------------------




Any Investment which when made complies with the requirements of paragraphs (a)
through (e) may continue to be held notwithstanding that such Investment if made
thereafter would not comply with such requirements;
In determining the amount of investments, acquisitions, loans, advances and
guarantees permitted under this Section 7.14, investments and acquisitions shall
always be taken at the original cost thereof (regardless of any subsequent
appreciation or depreciation therein), loans and advances shall be taken at the
principal amount thereof then remaining unpaid, and guarantees shall be taken at
the amount of obligations guaranteed thereby.
Section 7.15.    Restrictions on Indebtedness. The Borrower will not, nor will
it permit any Subsidiary of the Borrower to, issue, incur, assume, create,
become liable for, contingently or otherwise, or have outstanding any
Indebtedness; provided, however, that the foregoing provisions shall not
restrict nor operate to prevent the following Indebtedness:
(a)    the Obligations;
(b)    Non-Recourse Indebtedness of any Project Finance Subsidiary;
(c)    so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving effect to, the incurrence of
such Indebtedness), secured Indebtedness (excluding Indebtedness of the type
described in (e) below but including the pledge of stock or similar equity
interest of any Project Finance Subsidiary or any Subsidiary which is an entity
whose sole purpose and extent of business activities is to own the stock or
similar equity interest of such Project Finance Subsidiary) (A) set forth on
Schedule 7.15(c) hereto, (B)(i) of BHP or CLF&P, (ii) evidencing the deferred
purchase price of newly acquired property or incurred to finance the acquisition
of personal property of the Borrower or a Subsidiary of the Borrower used in the
ordinary course of business of the Borrower or Subsidiary, (iii) constituting
Capitalized Lease Obligations or with respect to synthetic (or similar type)
lease arrangements, or (iv) incurred in connection with the performance of
tenders, statutory obligations, bids, leases or other similar obligations (other
than for borrowed money) entered into in the ordinary course of business or to
secure obligations on performance bonds; provided, that the aggregate amount of
Indebtedness permitted by clause (B)(iv) of this Section 7.15(c) at any time
outstanding shall not exceed 5% of Consolidated Assets as reflected on the most
recent balance sheet delivered by the Borrower pursuant to Section 7.6 hereof
and (C) constituting first mortgage bond debt which is issued or incurred by
Black Hills Utility Holdings or any of its direct or indirect Subsidiaries to
finance the design, permitting, construction, ownership, operation or
maintenance of utility properties which does not mature prior to the Termination
Date, as extended from time to time in accordance with the terms hereof, and is
not in excess of an amount equal to fifty percent (50%) of the net book value of
the property, plant and equipment of Black Hills Utility Holdings (as reported
in the most recent quarterly financial statements which were prepared in
accordance with GAAP); provided, the Borrower shall promptly provide the
Administrative Agent with a copy of any documentation evidencing such
Indebtedness in excess of $25,000,000 and any modification to such Indebtedness;

54

--------------------------------------------------------------------------------






(d)    so long as the Borrower would be in compliance with Section 7.17 hereof
(calculated as of the date of, and after giving effect to, the incurrence of
such Indebtedness), other Indebtedness (excluding Indebtedness of the type
described in (e) below) which is unsecured and either junior in right of payment
to the Obligations or pari passu to the Obligations or is equally and ratably
secured with the Obligations, provided that the Borrower shall promptly provide
the Administrative Agent with a copy of any documentation evidencing such
Indebtedness in excess of $25,000,000 and any modification to such Indebtedness;
(e)    intercompany loans (i) from (x) any Subsidiary of the Borrower to the
Borrower so long as such loans are subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent, and (y) the Borrower to a
Subsidiary of the Borrower and (ii) among Wholly-Owned Subsidiaries;
(f)    if the Borrower consummates the Acquisition, the following Indebtedness
of Target, Target LLC or any of their respective Affiliates that are acquired in
connection with the Acquisition: (i) up to $95,000,000 principal amount of 3.98%
Senior Secured Notes, Series A, due September 29, 2019, of Target issued
pursuant to that certain Note Purchase Agreement dated September 29, 2014 among
Target and each of the purchasers party thereto, (ii) up to $325,000,000
principal amount of 5.90% Senior Notes due 2017 of Target LLC issued pursuant to
that certain Indenture dated as of April 16, 2007 between Target LLC and U.S.
Bank National Association, as trustee, and (iii) up to $300,000,000 of other
secured or unsecured Indebtedness incurred after the date hereof and prior to
the consummation of the Acquisition;
(g)    [Reserved];
(h)    Permitted Derivative Obligations; and
(i)    Indebtedness pursuant to Long-Term Guaranties.
Indebtedness shall only be permitted under (d), (e), (h), and (i) above to the
extent such Indebtedness will have a priority of payment with the Obligations
which is no greater than pari passu (and with respect to clause (e), to the
extent such Indebtedness is subordinated to the Obligations as set forth in such
clause).
Section 7.16.    [Reserved].
Section 7.17.    Recourse Leverage Ratio. The Borrower will not permit the
Recourse Leverage Ratio to exceed 0.75 to 1.00 at the end of any fiscal quarter.
Section 7.18.    Dividends and Other Shareholder Distributions.
(a)    The Borrower shall not (i) declare or pay any dividends or make a
distribution of any kind (including by redemption or purchase) on or relating to
its outstanding capital stock, or (ii) repay (directly, through sinking fund
payments or otherwise) any Indebtedness or other obligations owing to a
shareholder (other than publicly-traded Indebtedness or obligations) unless in
either circumstance no Default or Event of Default exists prior to or would
result after giving effect to such action.

55

--------------------------------------------------------------------------------




(b)    Except (i) to the extent such an encumbrance or restriction is imposed by
PUHCA, the rules and regulations promulgated thereunder or any order of the SEC
issued pursuant thereto, (ii) as set forth on Schedule 7.18, or (iii) in
connection with Non-Recourse Indebtedness of a Project Finance Subsidiary, the
Borrower will not, and will not permit any of its Subsidiaries, directly or
indirectly to create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any such
Subsidiary to: (1) pay dividends or make any other distribution on any of such
Subsidiary’s capital stock owned by the Borrower or any Subsidiary of the
Borrower; (2) pay any Indebtedness owed to the Borrower or any other Subsidiary;
(3) make loans or advances to the Borrower or any other Subsidiary; or (4)
transfer any of its property or assets to the Borrower or any other Subsidiary.
Section 7.19.    [Reserved].
Section 7.20.    Transactions with Affiliates. Except as is required by PUHCA or
the rules and regulations promulgated thereunder, the Borrower will not, and
will not permit any of its Subsidiaries to, enter into or be a party to any
material transaction or arrangement with any Affiliate of such Person (other
than the Borrower), including without limitation, the purchase from, sale to or
exchange of Property with, any merger or consolidation with or into, or the
rendering of any service by or for, any Affiliate, except in the ordinary course
of and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon terms no less favorable to the Borrower or such
Subsidiary than could be obtained in a similar transaction involving a
third-party.
Section 7.21.    Compliance with Laws. Without limiting any of the other
covenants of the Borrower in this Article 7, the Borrower will, and will cause
each of its Subsidiaries to, conduct its business, and otherwise be, in
compliance with all applicable laws, regulations, ordinances and orders of any
governmental or judicial authorities; provided, however, that neither the
Borrower nor any Subsidiary of the Borrower shall be required to comply with any
such law, regulation, ordinance or order if the failure to comply therewith
could not reasonably be expected to have a Material Adverse Effect.
Section 7.22.    Pari-Passu. The Borrower will at all times cause the
Obligations to rank at least pari passu with all other senior unsecured
Indebtedness of the Borrower.
Section 7.23.    Certain Subsidiaries. Unless pursuant to Indebtedness which is
authorized pursuant to this Agreement, the Borrower will not, and the
Subsidiaries of the Borrower will not, permit any creditor of a Project Finance
Subsidiary to have recourse to the Borrower or any Subsidiary of the Borrower
(other than such Project Finance Subsidiary) or any of their assets (other than
(i) the stock or similar equity interest of the applicable Subsidiary or any
Subsidiary which is an entity whose sole purpose and extent of business
activities is to own the stock or similar equity interest of a Project Finance
Subsidiary and (ii) with respect to a Permitted Derivative Obligation) other
than recourse under Guaranties permitted pursuant to Section 7.15(i) hereof.

56

--------------------------------------------------------------------------------






Section 7.24.    Ratings. The Borrower will at all times this Agreement is in
effect maintain a S&P Rating and a Moody’s Rating (or if one or both of such
ratings are unavailable, rating(s) from such other recognized national rating
agency or agencies as may be acceptable to the Administrative Agent and the
Required Banks).
Section 7.25.    Material Obligations. The Borrower (i) will duly pay and
discharge, and cause each of its Subsidiaries to duly pay and discharge, at or
before maturity, all of their respective obligations and liabilities, including
tax liabilities, except for such obligations and/or liabilities (A) that may be
the subject of a contest maintained in good faith by appropriate proceedings and
with respect to which such reserve or other appropriate provision, if any, as
shall be required in conformity with GAAP shall have been made; provided that
compliance with the obligation that is the subject of such contest is
effectively stayed during such challenge and (B) the nonpayment or nondischarge
of which could not reasonably be expected to have a Material Adverse Effect,
(ii) will maintain, and cause each Subsidiary to maintain, in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, and (iii) will not breach or permit any Subsidiary
to breach, or permit to exist any default under, the terms of any lease,
commitment, contract, instrument or obligation to which it is a party, or by
which its properties or assets are bound, except for such breaches or defaults
which could not reasonably be expected to have a Material Adverse Effect.
Section 7.26.    Sanctions Laws and Regulations.
(a)    The Borrower shall not request any Loans, and the Borrower shall not use,
and shall procure that its Subsidiaries and its and their respective directors,
officers and employees shall not, directly or indirectly, use the proceeds of
the Loans, (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) to fund any activities
or business of or with any Designated Person, or in any country, region or
territory, that at the time of such funding is the subject of any sanctions
under any Sanctions Laws and Regulations, or (iii) in any other manner that
would result in a violation of any Sanctions Laws and Regulations by any party
to this Agreement.
(b)    The Borrower shall not knowingly permit any of the funds or assets of the
Borrower that are used to pay any amount due pursuant to this Agreement to
constitute funds obtained from transactions with or relating to Designated
Persons or countries which are the subject of sanctions under any Sanctions Laws
and Regulations.

57

--------------------------------------------------------------------------------






ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES
Section 8.1.    Events of Default. Any one or more of the following shall
constitute an Event of Default:
(a)    (i) default in the payment when due of any fees, interest or of any other
Obligation not covered by clause (ii) below and such payment default continues
for three (3) days or (ii) default in the payment when due of the principal
amount of any Loan;
(b)    default by the Borrower or any Subsidiary in the observance or
performance of any covenant set forth in Section 7.1, Section 7.6(d), Section
7.9 through Section 7.12, Sections 7.14 through 7.20, and Sections 7.22, 7.23,
7.24 and 7.26 hereof;
(c)    default by the Borrower or any Subsidiary in the observance or
performance of any provision hereof or of any other Credit Document not
mentioned in Section 8.1(a) or (b) above, which is not remedied within thirty
(30) days after notice thereof shall have been given to the Borrower by the
Administrative Agent;
(d)    (i) failure to pay when due Indebtedness in an aggregate principal amount
of $50,000,000 or more of the Borrower or any Material Subsidiary (other than
any such Indebtedness which is Unguaranteed Non-Recourse Indebtedness) or (ii)
default shall occur under one or more indentures, agreements or other
instruments under which any Indebtedness of the Borrower or any of its Material
Subsidiaries in an aggregate principal amount of $50,000,000 or more, and such
default shall continue for a period of time sufficient to permit the holder or
beneficiary of such Indebtedness or a trustee therefor to cause the acceleration
of the maturity of any such Indebtedness or any mandatory unscheduled
prepayment, purchase or funding thereof;
(e)    any representation or warranty made herein or in any other Credit
Document by the Borrower or any Subsidiary of the Borrower, or in any statement
or certificate furnished pursuant hereto or pursuant to any other Credit
Document by the Borrower or any Subsidiary of the Borrower, or in connection
with any Credit Document, proves untrue in any material respect as of the date
of the issuance or making, or deemed making or issuance, thereof;
(f)    the Borrower or any Material Subsidiary shall (i) fail to pay its debts
generally as they become due or admit in writing its inability to pay its debts
generally as they become due, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any substantial part of its Property, (iv) institute any proceeding
seeking to have entered against it an order for relief under the United States
Bankruptcy Code, as amended, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it or any
analogous action is taken under any other applicable law relating to bankruptcy
or insolvency, (v) take any corporate action (such as the passage by its board
of directors of a resolution) in furtherance of any matter described in

58

--------------------------------------------------------------------------------




parts (i)-(iv) above, or (vi) fail to contest in good faith any appointment or
proceeding described in Section 8.1(g) hereof;
(g)    a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Material Subsidiary, or any
substantial part of any of their Property, or a proceeding described in Section
8.1(f)(iv) hereof shall be instituted against the Borrower or any Material
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days;
(h)    the Borrower or any Material Subsidiary shall fail within thirty (30)
days to pay, bond or otherwise discharge any judgment or order for the payment
of money in excess of $50,000,000, which is not stayed on appeal or otherwise
being appropriately contested in good faith in a manner that stays execution
thereon;
(i)    the Borrower or any other member of the Controlled Group shall (i) fail
to pay when due an amount or amounts which it shall have become liable to the
PBGC or to a Plan under Title IV of ERISA, or (ii) file notice of intent to
terminate a Plan or Plans having aggregate Unfunded Vested Liabilities in excess
of $50,000,000 (collectively, a “Material Plan”) under Title IV of ERISA, or
(iii) take any action with respect to a Plan that could result in the
requirement of the Borrower or any of its Subsidiaries to furnish a bond to the
PBGC or such Plan; or the PBGC shall institute proceedings under Title IV of
ERISA to terminate or to cause a trustee to be appointed to administer any
Material Plan or a proceeding shall be instituted by a fiduciary of any Material
Plan against the Borrower or any other member of the Controlled Group to enforce
Section 515 or 4219(c)(5) of ERISA and such proceeding shall not have been
dismissed within thirty (30) days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any Material Plan must be terminated; or the occurrence of any event with
respect to any Plan that could result in the incurrence by the Borrower or any
other member of its Controlled Group of any material liability, fine or penalty;
or any notice from any Plan that is a multiemployer plan that (i) such Plan is
in reorganization, (ii) increased contributions may be required to avoid a
reduction in Plan benefits or the imposition of an excise tax, (ii) any such
Plan has been funded at a rate less than that required by the Code and ERISA,
(iii) any such Plan is or may be terminated, or (iv) any such Plan is or may
become insolvent;
(j)    the Borrower or any Subsidiary of the Borrower or any Person acting on
behalf of the Borrower, a Subsidiary or any governmental authority challenges
the validity of any Credit Document or the Borrower’s or one of its Subsidiary’s
obligations thereunder or any Credit Document ceases to be in full force and
effect or is modified other than in accordance with the terms thereof and
hereof;
(k)    a Change of Control Event shall have occurred; or

59

--------------------------------------------------------------------------------






(l)    The Borrower shall for any reason cease to be wholly liable for the full
amount of the Obligations.
Section 8.2.    Non-Bankruptcy Defaults. When any Event of Default other than
those described in subsections (f) or (g) of Section 8.1 hereof has occurred and
is continuing, the Administrative Agent shall, if so directed by the Required
Banks, by written notice to the Borrower: (a) declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
and all other Obligations, shall be and become immediately due and payable
together with all other amounts payable under the Credit Documents without
further demand, presentment, protest or notice of any kind; and (b)
automatically convert each Eurodollar Loan to a Base Rate Loan at the end of the
Interest Period then in effect for such Eurodollar Rate Loan. The Administrative
Agent, after giving notice to the Borrower pursuant to Section 8.1(c) hereof or
this Section 8.2, shall also promptly send a copy of such notice to the other
Banks, but the failure to do so shall not impair or annul the effect of such
notice.
Section 8.3.    Bankruptcy Defaults. When any Event of Default described in
subsections (f) or (g) of Section 8.1 hereof has occurred and is continuing,
then all Commitments and all other obligations of the Banks hereunder shall
immediately be terminated and all outstanding Loans, including both interest and
principal thereon, and all other Obligations shall immediately become due and
payable together with all other amounts payable under the Credit Documents
without presentment, demand, protest or notice of any kind.
Section 8.4.    Preservation of Certain Rights and Remedies. The parties hereto
agree that the absence of a right on the part of the Administrative Agent or the
Banks to terminate the Commitments prior to the funding of the Loans on the
Closing Date except as specified in Section 8.3 hereof as a result of the
existence of an Event of Default shall not be construed as a waiver of (a) any
condition precedent to the making of the Loans set forth in Article 6 or (b) any
right on the part of the Administrative Agent or the Banks to accelerate the
maturity of the Loans as provided in Section 8.2 or to exercise any other remedy
provided for herein or available under applicable law, it being the intent of
the parties hereto that all such conditions, rights and remedies remain fully
available to the Administrative Agent and the Banks.
Section 8.5.    Expenses. The Borrower agrees to pay to the Administrative Agent
and each Bank, and any other holder of any Note outstanding hereunder, all
reasonable and properly documented out-of-pocket costs and expenses incurred or
paid by the Administrative Agent or such Bank or any such holder, including
attorneys’ fees (including allocable fees of in house counsel) and court costs,
in connection with (i) any amendment or waiver to the Credit Documents requested
by the Borrower, (ii) any Default or Event of Default by the Borrower hereunder,
or (iii) the enforcement of any of the Credit Documents.

60

--------------------------------------------------------------------------------






ARTICLE 9
CHANGE IN CIRCUMSTANCES
Section 9.1.    Change of Law. Notwithstanding any other provisions of this
Agreement or any Note, if at any time after the date hereof any Change in Law
makes it unlawful for any Bank to make or continue to maintain Eurodollar Loans
or to perform its obligations as contemplated hereby, such Bank shall promptly
give notice thereof to the Borrower and such Bank’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Bank to make or maintain Eurodollar Loans. The Borrower
shall prepay on demand the outstanding principal amount of any such affected
Eurodollar Loans, together with all interest accrued thereon at a rate per annum
equal to the interest rate applicable to such Loan; provided, however, subject
to all of the terms and conditions of this Agreement, the Borrower may then
elect to borrow the principal amount of the affected Eurodollar Loans from such
Bank by means of Base Rate Loans from such Bank, which Base Rate Loans shall not
be made ratably by the Banks but only from such affected Bank.
Section 9.2.    Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:
(a)    the Administrative Agent determines that deposits in U.S. Dollars (in the
applicable amounts) are not being offered to major banks in the eurodollar
interbank market for such Interest Period, or that by reason of circumstances
affecting the interbank eurodollar market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR, or
(b)    Banks having thirty-three percent (33%) or more of the aggregate amount
of the Commitments reasonably determine and so advise the Administrative Agent
that LIBOR as reasonably determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Banks of funding their Eurodollar
Loans for such Interest Period,
then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Banks, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Banks to make Eurodollar Loans shall be suspended.
Section 9.3.    Increased Cost and Reduced Return.
(a)    If, on or after the date hereof, any Change in Law:
(i)    shall subject any Bank (or its Lending Office) or the Administrative
Agent to any Tax, duty or other charge with respect to its Loans, its Notes or
its obligation to make Loans, or shall change the basis of taxation of payments
to any Bank (or its Lending Office) or the Administrative Agent of the principal
of or interest on its Loans or any other amounts due under this Agreement in
respect of its Loans or its obligation to make Loans (except for changes in the
rate of tax on the overall net income or profits of such Bank or its Lending
Office or the Administrative Agent imposed by the

61

--------------------------------------------------------------------------------




jurisdiction in which such Bank or its Lending Office or the Administrative
Agent is incorporated or in which such Bank’s principal executive office or
Lending Office or the Administrative Agent is located); or
(ii)    shall impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including, without limitation, any compulsory
loan requirement, insurance charge or other assessment or any other such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding with respect to any Eurodollar Loans any such requirement included in
an applicable Eurodollar Reserve Percentage) against assets of, deposits with or
for the account of, or credit extended by, any Bank (or its Lending Office) or
shall impose on any Bank (or its Lending Office) or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes or its obligation to
make Eurodollar Loans;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Lending Office) or the Administrative Agent of making or maintaining any
Loan or to reduce the amount of any sum received or receivable by such Bank (or
its Lending Office) or the Administrative Agent under this Agreement or under
its Notes with respect thereto, by an amount deemed by such Bank or the
Administrative Agent to be material, then, within fifteen (15) days after demand
by such Bank (with a copy to the Administrative Agent) or the Administrative
Agent, the Borrower shall be obligated to pay to such Bank or the Administrative
Agent such additional amount or amounts as will compensate such Bank or the
Administrative Agent for such increased cost or reduction. In the event any law,
rule, regulation or interpretation described above is revoked, declared invalid
or inapplicable or is otherwise rescinded, and as a result thereof a Bank or the
Administrative Agent is determined to be entitled to a refund from the
applicable authority for any amount or amounts which were paid or reimbursed by
the Borrower to such Bank or the Administrative Agent hereunder, such Bank or
the Administrative Agent shall refund such amount or amounts to the Borrower
without interest.
(b)    If, after the date hereof, any Bank or the Administrative Agent shall
have determined that any Change in Law regarding capital adequacy or liquidity
requirements, or any change therein (including, without limitation, any revision
in the Final Risk-Based Capital Guidelines of the Board of Governors of the
Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225, Appendix
A) or of the Office of the Comptroller of the Currency (12 CFR Part 3, Appendix
A), or in any other applicable capital or liquidity rules heretofore adopted and
issued by any governmental authority), or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Lending Office) with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law but, if
not having the force of law, compliance with which is customary in the
applicable jurisdiction) of any such authority, central bank or comparable
agency, has or would have the effect of reducing the rate of return on such
Bank’s capital, or on the capital of any corporation controlling such Bank, as a
consequence of its obligations hereunder to a level below that which such Bank
could have achieved but for such Change in Law (taking into consideration such
Bank’s policies with respect to capital adequacy and liquidity) by an amount
deemed by such Bank to be material, then from time to time, within fifteen (15)
days after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank for such reduction.

62

--------------------------------------------------------------------------------




(c)    Each Bank that determines to seek compensation under this Section 9.3
shall notify the Borrower and the Administrative Agent of the circumstances that
entitle the Bank to such compensation pursuant to this Section 9.3 and will
designate a different Lending Office if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the sole
judgment of such Bank, be otherwise disadvantageous to such Bank. A certificate
of any Bank claiming compensation under this Section 9.3 and setting forth the
additional amount or amounts to be paid to it hereunder submitted to the
Borrower and the Administrative Agent by such Bank in good faith shall be prima
facie evidence of the amount of such compensation. In determining such amount,
such Bank may use any reasonable averaging and attribution methods.
Section 9.4.    Lending Offices. Each Bank may, at its option, elect to make its
Loans hereunder at the branch, office or affiliate specified in its respective
Administrative Questionnaire or in the assignment agreement which any assignee
bank executes pursuant to Section 11.10 hereof (each a “Lending Office”) for
each type of Loan available hereunder or at such other of its branches, offices
or affiliates as it may from time to time elect and designate in a written
notice to the Borrower and the Administrative Agent, so long as such election
does not increase costs or other amounts payable by the Borrower to such Bank
hereunder.
Section 9.5.    Discretion of Bank as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Bank shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit;
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if each Bank had actually funded and
maintained each Eurodollar Loan through the purchase of deposits in the
eurodollar interbank market having a maturity corresponding to such Loan’s
Interest Period and bearing an interest rate equal to LIBOR for such Interest
Period.
ARTICLE 10
THE AGENT
Section 10.1.    Appointment and Authorization of Administrative Agent. Each
Bank hereby appoints Credit Suisse AG, Cayman Islands Branch as the
Administrative Agent under the Credit Documents and hereby authorizes the
Administrative Agent to take such action as Administrative Agent on its behalf
and to exercise such powers under the Credit Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto. The Administrative Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
other Credit Documents. The Administrative Agent is acting pursuant to a
contractual relationship on an arm’s length basis and the duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Bank, the holder of
any Note or any other Person; and nothing in this Agreement or any other Credit
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any other Credit Document except as expressly set forth herein or
therein.

63

--------------------------------------------------------------------------------






Section 10.2.    Administrative Agent and its Affiliates. The Administrative
Agent shall have the same rights and powers under this Agreement and the other
Credit Documents as any other Bank and may exercise or refrain from exercising
the same as though it were not the Administrative Agent, and the Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower or any Affiliate of the
Borrower as if it were not the Administrative Agent under the Credit Documents.
Section 10.3.    Action by Administrative Agent. If the Administrative Agent
receives from the Borrower a written notice of an Event of Default pursuant to
Section 7.6(d)(i) hereof, the Administrative Agent shall promptly give each of
the Banks written notice thereof. The obligations of the Administrative Agent
under the Credit Documents are only those expressly set forth therein. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to take any action hereunder with respect to any Default or Event of
Default, except as expressly provided in Sections 8.2 and 8.3 hereof. In no
event, however, shall the Administrative Agent be required to take any action in
violation of applicable law or of any provision of any Credit Document, and the
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Credit Document unless it shall be
first indemnified to its reasonable satisfaction by the Banks against any and
all costs, expense, and liability which may be incurred by it by reason of
taking or continuing to take any such action. The Administrative Agent shall be
entitled to assume that no Default or Event of Default exists unless notified to
the contrary in writing by a Bank or the Borrower. In all cases in which this
Agreement and the other Credit Documents do not require the Administrative Agent
to take certain actions, the Administrative Agent shall be fully justified in
using its discretion in failing to take or in taking any action hereunder and
thereunder.
Section 10.4.    Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
Section 10.5.    Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents, or employees
shall be liable for any action taken or not taken by it in connection with the
Credit Documents (i) with the consent or at the request of the Required Banks,
or (ii) in the absence of its own gross negligence or willful misconduct (as
proven by the final, non-appealable judgment of a court of competent
jurisdiction). Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify (i) any statement, warranty or representation
made in connection with this Agreement, any other Credit Document or any Credit
Event; (ii) the performance or observance of any of the covenants or agreements
of the Borrower or any other party contained herein or in any other Credit
Document; (iii) the satisfaction of any condition specified in Section 6 hereof;
or (iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectability hereof or of any other Credit Document or of any
other documents or writing furnished in connection with any Credit Document; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Credit Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Banks, the Borrower, or any other

64

--------------------------------------------------------------------------------




Person for the default or misconduct of any such agents or attorneys-in-fact
selected with reasonable care. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate, other
document or statement (whether written or oral) believed by it to be genuine or
to be sent by the proper party or parties. In particular and without limiting
any of the foregoing, the Administrative Agent shall have no responsibility for
confirming the accuracy of any Compliance Certificate or other document or
instrument received by it under the Credit Documents. The Administrative Agent
may treat the payee of any Note as the holder thereof until written notice of
transfer shall have been filed with the Administrative Agent signed by such
payee in form satisfactory to the Administrative Agent. Each Bank acknowledges
that it has independently and without reliance on the Administrative Agent or
any other Bank, and based upon such information, investigations and inquiries as
it deems appropriate, made its own credit analysis and decision to extend credit
to the Borrower in the manner set forth in the Credit Documents. It shall be the
responsibility of each Bank to keep itself informed as to the creditworthiness
of the Borrower and any other relevant Person, and the Administrative Agent
shall have no liability to any Bank with respect thereto.
Section 10.6.    Indemnity. The Banks shall ratably, in accordance with their
respective Percentages, indemnify and hold the Administrative Agent, and its
directors, officers, employees, agents and representatives harmless from and
against any liabilities, losses, costs or expenses suffered or incurred by it
under any Credit Document or in connection with the transactions contemplated
thereby, regardless of when asserted or arising, except to the extent the
Administrative Agent is promptly reimbursed for the same by the Borrower and
except to the extent that any event giving rise to a claim was caused by the
gross negligence or willful misconduct of the party seeking to be indemnified.
The obligations of the Banks under this Section 10.6 shall survive termination
of this Agreement.
Section 10.7.    Resignation of Administrative Agent and Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Banks and the Borrower. Upon any such resignation
of the Administrative Agent, the Required Banks shall have the right to appoint
a successor Administrative Agent with the consent of the Borrower. If no
successor Administrative Agent shall have been so appointed by the Required
Banks, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be any Bank or any commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $200,000,000. Upon the
acceptance of its appointment as the Administrative Agent hereunder, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights and duties of the retiring Administrative Agent under the Credit
Documents, and the retiring Administrative Agent shall be discharged from its
duties and obligations thereunder; provided, if the Administrative Agent shall
notify the Borrower and the Banks that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder, (2) all payments (other
than agency fees (as defined in the Fee Letters), communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Bank directly, until

65

--------------------------------------------------------------------------------




such time as the Required Banks appoint a successor Administrative Agent as
provided for above and (3) the agency fees shall be waived for the period from
the effective date of the resignation of the resigning Administrative Agent
until the effective date of the appointment of its successor. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 10 and all protective provisions of the other Credit
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent.
ARTICLE 11
MISCELLANEOUS
Section 11.1.    Withholding Taxes.
(a)    Payments Free of Withholding. Subject to Section 11.1(b) hereof, each
payment by the Borrower under this Agreement or the other Credit Documents shall
be made without withholding for or on account of any present or future Taxes
(other than overall net income taxes on the recipient imposed by the
jurisdiction in which the recipient is organized or conducts business (other
than any jurisdiction in which the recipient is deemed to conduct business
solely as the result of entering into this Agreement or any other Credit
Document or receiving any payment or taking any action thereunder) and Taxes
imposed by FATCA). If any such withholding is required by applicable law, the
Borrower shall make the withholding, pay the amount withheld to the appropriate
governmental authority before penalties attach thereto or interest accrues
thereon and, except with respect to Taxes imposed by FATCA, forthwith pay such
additional amount as may be necessary to ensure that the net amount actually
received by each Bank and the Administrative Agent free and clear of such Taxes
(including such Taxes on such additional amount) is equal to the amount which
that Bank or the Administrative Agent (as the case may be) would have received
had such withholding not been made. If the Administrative Agent or any Bank pays
any amount in respect of any such Taxes, penalties or interest (other than
Taxes, penalties or interest imposed by FATCA), the Borrower shall, within ten
(10) days after demand therefor, reimburse the Administrative Agent or that Bank
for that payment on demand in the currency in which such payment was made. If
the Borrower pays any such Taxes, penalties or interest, it shall deliver
official Tax receipts evidencing that payment or certified copies thereof to the
Bank or the Administrative Agent on whose account such withholding was made
(with a copy to the Administrative Agent if not the recipient of the original)
on or before the thirtieth day after payment. If any Bank or the Administrative
Agent determines it has received or been granted a credit against or relief or
remission for, or repayment of, any Taxes paid or payable by it because of any
Taxes, penalties or interest paid by the Borrower and evidenced by such a Tax
receipt, such Bank or the Administrative Agent shall, to the extent it can do so
without prejudice to the retention of the amount of such credit, relief,
remission or repayment, pay to the Borrower such amount as such Bank or the
Administrative Agent determines is attributable to such deduction or withholding
and which will leave such Bank or the Administrative Agent (after such payment)
in no better

66

--------------------------------------------------------------------------------




or worse position than it would have been in if the Borrower had not been
required to make such deduction or withholding. Nothing in this Agreement shall
interfere with the right of each Bank and the Administrative Agent to arrange
its Tax affairs in whatever manner it thinks fit nor obligate any Bank or the
Administrative Agent to disclose any information relating to its Tax affairs or
any computations in connection with such Taxes, other than the information
required to be disclosed pursuant to Section 11.1(d) hereof.
(b)    U.S. Withholding Tax Exemptions.
(i)    Any Bank that is a U.S. Person shall submit to the Borrower and the
Administrative Agent on or before the date of the initial Borrowing hereunder
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), executed copies of IRS Form W-9 certifying that such
Bank is exempt from U.S. federal backup withholding tax.
(ii)    Each Foreign Bank shall submit to the Borrower and the Administrative
Agent on or before the date of the initial Borrowing hereunder two duly
completed and signed copies, as applicable, of either (A) Form W-8BEN or Form
W-8BEN-E or (B) Form W-8ECI of the United States Internal Revenue Service.
(iii)    Each Foreign Bank that is claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code shall submit to the Borrower
and the Administrative Agent on or before the date of the initial Borrowing
hereunder (x) a certificate substantially in the form of Exhibit G-1 to the
effect that such Foreign Bank is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E.

67

--------------------------------------------------------------------------------






(iv)    Each Foreign Bank that is not the beneficial owner shall submit to the
Borrower and the Administrative Agent on or before the date of the initial
Borrowing hereunder executed copies of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if such
Foreign Bank is a partnership and one or more direct or indirect partners of
such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner.
(v)    Thereafter and from time to time, each such Bank shall submit to the
Borrower and the Administrative Agent such additional duly completed and signed
copies of one or the other of such Forms (or such successor forms as shall be
adopted from time to time by the relevant United States taxing authorities) as
may be (A) requested by the Borrower in a written notice, directly or through
the Administrative Agent, to such Bank and (B) required under then current
United States law or regulations to avoid or reduce United States federal
withholding taxes on payments in respect of all amounts to be received by such
Bank, including fees, pursuant to the Credit Documents or the Loans.
(c)    Inability of Bank to Submit Forms. If any Bank determines, as a result of
any Change in Law, that it is unable to submit to the Borrower or the
Administrative Agent any form or certificate that such Bank is obligated to
submit pursuant to subsection (b) or (d) of this Section 11.1 or that such Bank
is required to withdraw or cancel any such form or certificate previously
submitted or any such form or certificate otherwise becomes ineffective or
inaccurate, such Bank shall promptly notify the Borrower and the Administrative
Agent of such fact and the Bank shall to that extent not be obligated to provide
any such form or certificate and will be entitled to withdraw or cancel any
affected form or certificate, as applicable.
(d)    FATCA Forms. If a payment made to a Bank under any Credit Document would
be subject to U.S. federal withholding tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely

68

--------------------------------------------------------------------------------




for purposes of this subsection (d), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(e)    Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(iv) any Taxes attributable to such Bank (but only to the extent that Borrower
has not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of Borrower to do so), and (v) any Taxes attributable to
such Bank’s failure to comply with the provisions of Section 11.10(d)) relating
to the maintenance of a Participant Register, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Bank by the Administrative Agent shall be conclusive
absent manifest error. Each Bank hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Bank under any
Credit Document or otherwise payable by the Administrative Agent to the Bank
from any other source against any amount due to the Administrative Agent under
this subsection (e).
(f)    FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date, the Borrower and the Administrative Agent
shall treat (and the Banks hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
Section 11.2.    No Waiver of Rights. No delay or failure on the part of the
Administrative Agent or any Bank or on the part of the holder or holders of any
Note in the exercise of any power or right under any Credit Document shall
operate as a waiver thereof, nor as an acquiescence in any default, nor shall
any single or partial exercise thereof preclude any other or further exercise of
any other power or right, and the rights and remedies hereunder of the
Administrative Agent, the Banks and the holder or holders of any Notes are
cumulative to, and not exclusive of, any rights or remedies which any of them
would otherwise have.
Section 11.3.    Non-Business Day. If any payment of principal or interest on
any Loan or of any other Obligation shall fall due on a day which is not a
Business Day, interest or fees (as applicable) at the rate, if any, such Loan or
other Obligation bears for the period prior to maturity shall continue to accrue
on such Obligation from the stated due date thereof to and including the next
succeeding Business Day, on which the same shall be payable.
Section 11.4.    Documentary Taxes. The Borrower agrees that it will pay any
documentary, stamp, intangible, recording, filing or similar taxes payable in
respect to any Credit Document, including interest and penalties, in the event
any such taxes are assessed, irrespective of when such assessment is made and
whether or not any credit is then in use or available hereunder.

69

--------------------------------------------------------------------------------




Section 11.5.    Survival of Representations. All representations and warranties
made herein or in certificates given pursuant hereto shall survive the execution
and delivery of this Agreement and the other Credit Documents, and shall
continue in full force and effect with respect to the date as of which they were
made as long as any credit is in use or available hereunder.
Section 11.6.    Survival of Indemnities. All indemnities and all other
provisions relative to reimbursement to the Banks of amounts sufficient to
protect the yield of the Banks with respect to the Loans, including, but not
limited to, Section 2.11, Section 9.3 and Section 11.13 hereof, shall survive
the termination of this Agreement and the other Credit Documents and the payment
of the Loans and all other Obligations.
Section 11.7.    Set-Off.
(a)    In addition to any rights now or hereafter granted under applicable law
and not by way of limitation of any such rights, upon the occurrence of any
Event of Default, each Bank and each subsequent holder of any Note is hereby
authorized by the Borrower at any time or from time to time, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, Indebtedness evidenced by
certificates of deposit, whether matured or unmatured, or otherwise fully
matured, and in whatever currency denominated) and any other Indebtedness at any
time held or owing by that Bank or that subsequent holder to or for the credit
or the account of the Borrower, whether or not matured, against and on account
of the obligations and liabilities of the Borrower to that Bank or that
subsequent holder under the Credit Documents, including, but not limited to, all
claims of any nature or description arising out of or connected with the Credit
Documents, irrespective of whether or not (a) that Bank or that subsequent
holder shall have made any demand hereunder or (b) the principal of or the
interest on the Loans or Notes and other amounts due hereunder shall have become
due and payable pursuant to Section 8 hereof and although said obligations and
liabilities, or any of them, may be contingent or unmatured.
(b)    Each Bank agrees with each other Bank a party hereto that if such Bank
shall receive and retain any payment, whether by set-off or application of
deposit balances or otherwise, on any of the Loans in excess of its ratable
share of payments on all such obligations then outstanding to the Banks, then
such Bank shall purchase for cash at face value, but without recourse, ratably
from each of the other Banks such amount of the Loans held by each such other
Banks (or interest therein) as shall be necessary to cause such Bank to share
such excess payment ratably with all the other Banks; provided, however, that if
any such purchase is made by any Bank, and if such excess payment or part
thereof is thereafter recovered from such purchasing Bank, the related purchases
from the other Banks shall be rescinded ratably and the purchase price restored
as to the portion of such excess payment so recovered, but without interest.
Section 11.8.    Notices.

70

--------------------------------------------------------------------------------




(a)    Except as otherwise specified herein, all notices under the Credit
Documents shall be in writing (including facsimile or by using Electronic
Systems) and shall be given to a party hereunder at its address or facsimile
number set forth below or such other address or facsimile number as such party
may hereafter specify by notice to the Administrative Agent and the Borrower,
given by courier, by United States certified or registered mail, by other
telecommunication device capable of creating a written record of such notice and
its receipt or, to the extent permitted in Section 11.8(b) hereof, Electronic
Systems. Notices under the Credit Documents to the Banks shall be addressed to
their respective addresses, facsimile or telephone numbers set forth on their
respective Administrative Questionnaires or in the assignment agreement which
any assignee bank executes pursuant to Section 11.10 hereof, and to the Borrower
and to the Administrative Agent to:
If to the Borrower:
Black Hills Corporation
PO Box 1400
625 9th Street
Rapid City, South Dakota 57709
Attention: Kimberly Nooney
Facsimile: 605.721.2597
Telephone: 605.721.2370
with copies to:
Black Hills Corporation
PO Box 1400
625 9th Street
Rapid City, South Dakota 57709
Attention: Steven J. Helmers
Facsimile: 605.721.2550
Telephone: 605.721.2303
If to the Administrative Agent:
Credit Suisse AG, Cayman Islands Branch
Attention: Loan Operations – Agency Manager
Eleven Madison Avenue, 6th Floor
New York, New York 10010
Facsimile: 212-322-2291
Telephone: 919-994-6369
Email: agency.loanops@credit-suisse.com
Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Section 11.8 or in the applicable Administrative Questionnaire
and a confirmation of

71

--------------------------------------------------------------------------------




receipt of such facsimile has been received by the sender, (ii) if given by
courier, when delivered, (iii) if given by mail, three (3) Business Days after
such communication is deposited in the mail, registered with return receipt
requested, addressed as aforesaid or (iv) if given by any other means, when
delivered at the addresses specified or referred to in this Section 11.8;
provided that any notice given pursuant to Section 2 hereof shall be effective
only upon receipt during the recipient’s normal business hours. Notices
delivered through Electronic Systems, to the extent provided in paragraph (b)
below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Banks hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Bank. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
Section 11.9.    Counterparts. This Agreement may be executed in any number of
counterpart signature pages, and by the different parties on different
counterparts, each of which when executed shall be deemed an original but all
such counterparts taken together shall constitute one and the same instrument.
Delivery of an executed counterpart hereof via facsimile or electronic means
shall for all purposes be as effective as delivery of an original counterpart.
Section 11.10.    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign any of its rights or obligations under any Credit Document unless
such assignation occurs in connection with a merger or acquisition by the
Borrower which is otherwise permitted under the terms of this Agreement and the
appropriate Credit Documents, if applicable, and the Borrower obtains the prior
written consent of all of the Banks, which consent shall be in form and
substance satisfactory to the Administrative Agent. No Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of paragraph (b) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraph (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (g) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the

72

--------------------------------------------------------------------------------




Related Parties of each of the Administrative Agent and the Banks) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Banks. Any Bank may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment or the Loans at the time
owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment or the Loans at the time owing to it or in the case
of an assignment to a Bank or an Affiliate of a Bank or an Approved Fund with
respect to a Bank, the aggregate amount of the Commitment or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loan
of the assigning Bank subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $2,500,000 and shall be
in increments of $1,000,000 in excess thereof, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower, otherwise consents (each such consent not to be unreasonably withheld
or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Bank’s rights and obligations under this
Agreement with respect to the Loan or the Commitment assigned;
(iii)    prior to the Closing Date, any assignment of a Commitment must be
approved by (i) the Administrative Agent (not to be unreasonably withheld or
delayed) and (ii) unless the Person that is the proposed assignee is a Permitted
Assignee or a Bank with a Commitment or a controlled Affiliate of a Bank with a
Commitment (whether or not such proposed assignee would otherwise qualify as an
Eligible Assignee), the Borrower (not to be unreasonably withheld or delayed);
(iv)    from and after the Closing Date, any assignment of a Loan must be
approved by (i) the Administrative Agent (not to be unreasonably withheld or
delayed) and (ii) unless the Person that is the proposed assignee is itself a
Bank with a Loan or is an Affiliate of a Bank (whether or not the proposed
assignee would otherwise qualify as an Eligible Assignee) and/or an Event of
Default has occurred and is continuing, the Borrower (not to be unreasonably
withheld or delayed); provided in the case of this Section 11.10(b)(iv) that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and
(v)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing

73

--------------------------------------------------------------------------------




and recordation fee of $3,500 (which fee may be waived in the sole and absolute
discretion of the Administrative Agent), and the Eligible Assignee, if it shall
not be a Bank, shall deliver to the Administrative Agent an Administrative
Questionnaire and any relevant tax forms.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 9.3 and 9.4 hereof with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (d) of this Section. The
Borrower shall execute and deliver to the assignee a Note upon written request
from such assignee. The assignor shall promptly return to the Borrower its Note
if after giving effect to such assignment such assignor has no Commitment and no
Obligations are owing to such assignor.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Banks, and the
Commitments of, and principal amounts of the Loans owing to, each Bank pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrower, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and, as to its commitments only, any Bank, at any
reasonable time and from time to time upon reasonable prior notice.
(d)    Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than an Ineligible Institution) (each, a “Participant”) in all or
a portion of such Bank’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Bank’s obligations under this Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this

74

--------------------------------------------------------------------------------




Agreement. Each Bank that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in such Bank’s Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Bank shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any this Agreement) except to the extent that
such disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(e)    Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Bank will not, without the consent of the Participant, agree
to any amendment, modification or waiver of the type described in Section
11.11(i) hereof that affects such Participant. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 9.3 and 9.4 hereof to the same extent as if it were a Bank
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.7(a) hereof as though it were a Bank, provided
such Participant agrees to be subject to Section 11.7(b) hereof as though it
were a Bank.
(f)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 9.3 and 9.4 hereof than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Bank if it were a Bank shall not be entitled
to the benefits of Section 9.4 hereof unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 9.4 hereof as though it were a
Bank.
(g)    Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including without limitation any pledge or assignment
to secure obligations to a Federal Reserve Bank or any other central banking
authority; provided that no such pledge or assignment shall release such Bank
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Bank as a party hereto.

75

--------------------------------------------------------------------------------




(h)    Certain Funding Arrangements. Notwithstanding anything to the contrary
contained herein, any Bank (a “Granting Bank”) may grant to a special purpose
funding vehicle which is an Affiliate of such Bank (a “SPC”), identified as such
in writing from time to time by the Granting Bank to the Administrative Agent
and the Borrower, the option to provide to the Borrower all or any part of any
Loan that such Granting Bank would otherwise be obligated to make to the
Borrower pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to make any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to provide all or any part of
such Loan, the Granting Bank shall be obligated to make such Loan pursuant to
the terms hereof. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Bank to the same extent, and as if, such Loan were
made by such Granting Bank. Each party hereto hereby agrees that no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Bank). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 11.10, any SPC may (i) with notice to, but
without the prior written consent of, the Borrower and the Administrative Agent
and without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to the Granting Bank or to any financial institutions
(consented to by the Borrower and the Administrative Agent) providing liquidity
and/or credit support to or for the account of such SPC to support the funding
or maintenance of Loans and (ii) disclose on a confidential basis any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC. This Section may not be amended without the written consent of the SPC.
(i)    Farm Credit System. Notwithstanding anything in this Section to the
contrary, any bank that is a member of the Farm Credit System that: (x) has
purchased a participation in the minimum amount of $10,000,000 on or after the
Effective Date, (y) is, by written notice to the Borrower and the Administrative
Agent (“Voting Participant Notification”), designated by the selling Bank as
being entitled to be accorded the rights of a Voting Participant hereunder (any
bank that is a member of the Farm Credit System so designated being called a
“Voting Participant”) and (z) receives the prior written consent of the Borrower
and the Administrative Agent to become a Voting Participant, shall be entitled
to vote (and the voting rights of the selling Bank shall be correspondingly
reduced), on a dollar for dollar basis, as if such participant were a Bank, on
any matter requiring or allowing a Bank to provide or withhold its consent, or
to otherwise vote on any proposed action. To be effective, each Voting
Participant Notification shall, with respect to any Voting Participant: (i)
state the full name, as well as all contact information required of an Assignee
as set forth in Exhibit D hereto and (ii) state the dollar amount of the
participation purchased. The Borrower and the

76

--------------------------------------------------------------------------------




Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph.
Section 11.11.    Amendments. Any provision of the Credit Documents may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by (a) the Borrower, (b) the Required Banks and (c) if the rights or
duties of the Administrative Agent are affected thereby, the Administrative
Agent; provided that no amendment or waiver pursuant to this Section 11.11
shall:
(i)    (A) increase, decrease or extend any Commitment of any Bank without the
consent of such Bank, (B) reduce the amount of or postpone any fixed date for
payment of any principal of or interest on any Loan (including the Termination
Date) or of any fee or other Obligation payable hereunder without the consent of
each Bank, (C) modify or waive any condition precedent to the Effective Date or
the Closing Date set forth in Article 6 hereof or (D) impose restrictions on
assignments of, or participations, in Commitments or Loans in addition to those
set forth in Section 11.10 hereof; or
(ii)    unless signed by each Bank, change this Section 11.11, or the definition
of Required Banks, or affect the number of Banks required to take any action
under the Credit Documents or, with respect to the pro rata sharing of payments,
amend Section 4.1 hereof or any other provision hereof relating to the pro rata
sharing of payments.
Section 11.12.    Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.
Section 11.13.    Legal Fees, Other Costs and Indemnification. The Borrower
agrees to indemnify the Arranger, the Administrative Agent, the Banks, their
respective Affiliates, successors and assigns and the officers, directors,
employees, agents, advisors, controlling persons and members of each of the
foregoing (each, an “Indemnified Person”) and hold them harmless from and
against all reasonable and documented or invoiced out-of-pocket costs, expenses
(including legal expenses) and liabilities of such Indemnified Person arising
out of or relating to any claim or any litigation or other proceeding
(regardless of whether such Indemnified Person is a party thereto and regardless
of whether such matter is initiated by a third party or by the Borrower, the
Sellers or any of their respective Affiliates or equity holders) that relates to
the Transactions, including the financing contemplated by this Agreement, the
Acquisition or any transactions in connection therewith; provided that no
Indemnified Person will be indemnified for any claim, loss, damage, liability or
expense to the extent the same resulted from (i) the gross negligence, bad faith
or willful misconduct of such Indemnified Person, (ii) a material breach of the
obligations of any Indemnified Person or any Related Party thereof under the
Commitment Letter, the Fee Letter, the Transactions or this Agreement (in the
case of each of the preceding clause (i) and this clause (ii), as determined by
a court of competent jurisdiction in a final and non-appealable judgment) or
(iii) any claim, litigation, investigation or proceeding solely between or among

77

--------------------------------------------------------------------------------




Indemnified Persons other than actions against the Administrative Agent, the
Arranger or other persons acting in an agency or similar role in their capacity
as such (and which does not involve an act or omission of the Borrower or any of
its Affiliates). The Borrower shall pay all reasonable and documented or
invoiced out-of-pocket expenses (including legal expenses (but limited to
expenses of one legal counsel and, if reasonably necessary or advisable, of one
regulatory counsel and a single local counsel in any relevant jurisdiction for
all Indemnified Persons unless, in the reasonable opinion of an Indemnified
Person, representation of all Indemnified Persons by such counsel would be
inappropriate due to the existence of an actual or potential conflict of
interest)) of (a) the Arranger and the Administrative Agent in connection with
the syndication of the Commitments and the preparation and administration of the
Credit Documents and amendments, modifications and waivers thereto and (b) the
Arranger, the Administrative Agent and the Banks for enforcement costs
associated with this Agreement.
Section 11.14.    Entire Agreement. The Credit Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior or contemporaneous agreements, whether written or oral, with
respect thereto are superseded thereby.
Section 11.15.    Construction. The parties hereto acknowledge and agree that
neither this Agreement nor the other Credit Documents shall be construed more
favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the negotiation of this Agreement and the other Credit Documents.
Section 11.16.    Governing Law. This Agreement and the other Credit Documents,
and the rights and duties of the parties hereto, shall be construed and
determined in accordance with the internal laws of the State of New York.
Section 11.17.    SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL. THE BORROWER
HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN
THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. THE BORROWER
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE BORROWER HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO ANY CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

78

--------------------------------------------------------------------------------




Section 11.18.    Replacement of Bank. Each Bank agrees that, upon the
occurrence of any event set forth in Sections 9.1, 9.3 and 11.1 hereof, such
Bank will use reasonable efforts to book and maintain its Loans through a
different Lending Office or to transfer its Loans to an Affiliate with the
objective of avoiding or minimizing the consequences of such event; provided
that such booking or transfer is not otherwise disadvantageous to such Bank as
determined by such Bank in its sole and absolute discretion. If any Bank has
demanded to be paid additional amounts pursuant to Sections 9.1, 9.3 and 11.1
hereof, and the payment of such additional amounts are, and are likely to
continue to be, more onerous in the reasonable judgment of the Borrower than
with respect to the other Banks, then the Borrower shall have the right at any
time when no Default or Event of Default shall have occurred and be continuing
to seek one or more financial institutions which are not Affiliates of the
Borrower (each, a “Replacement Bank”) to purchase with the written consent of
the Administrative Agent (which consent shall not be (x) required if such
proposed Replacement Bank is already a Bank, or an Affiliate of a Bank, or (y)
unreasonably delayed or withheld) the outstanding Loans and Commitments of such
Bank (the “Affected Bank”), and if the Borrower locates a Replacement Bank, the
Affected Bank shall, upon
(i)    prior written notice to the Administrative Agent,
(ii)    (i) payment to the Affected Bank of the purchase price agreed between it
and the Replacement Bank (or, failing such agreement, a purchase price in the
amount of the outstanding principal amount of the Affected Bank’s Loans and
accrued interest thereon to the date of payment) by the Replacement Bank plus
(ii) payment by the Borrower of all Obligations (other than principal and
interest with respect to Loans) then due to the Affected Bank or accrued for its
account hereunder or under any other Credit Document,
(iii)    satisfaction of the provisions set forth in Section 11.10 hereof, and
(iv)    payment by the Borrower to the Affected Bank and the Administrative
Agent of all reasonable out-of-pocket expenses in connection with such
assignment and assumption (including the recordation fee described in Section
11.10 hereof),
be deemed without any further action to have assigned and delegated all its
rights and obligations under this Agreement and any other Credit Document to
which it is a party (including its outstanding Loans) to the Replacement Bank
(such assignment to be made without recourse, representation or warranty), and
the Replacement Bank shall assume such rights and obligations, whereupon the
Replacement Bank shall in accordance with Section 11.10 hereof become a party to
each Credit Document to which the Affected Bank is a party and shall have the
rights and obligations of a Bank thereunder and the Affected Bank shall be
released from its obligations hereunder and each other Credit Document to the
extent of such assignment and delegation.

79

--------------------------------------------------------------------------------




Notwithstanding the foregoing, with respect to a Bank that is a Defaulting Bank
or an Impacted Bank, the Borrower or the Administrative Agent may obtain a
Replacement Bank and execute an Assignment on behalf of such Defaulting Bank or
an Impacted Bank at any time and without prior notice to such Defaulting Bank or
an Impacted Bank and cause its Loans and Commitments to be sold and assigned at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 11.10 hereof, such replaced Bank shall no longer
constitute a “Bank” for purposes hereof; provided, any rights of such replaced
Bank to indemnification hereunder shall survive.
Section 11.19.    Confidentiality. The Administrative Agent and the Banks shall
hold all non-public information provided to them by the Borrower pursuant to or
in connection with this Agreement in accordance with their customary procedures
for handling confidential information of this nature, but may make disclosure to
any of their agents, attorneys-in-fact, examiners, regulators, non-governmental
self-regulatory authorities, Affiliates, outside auditors, counsel and other
professional advisors and any numbering, administration or settlement service
providers in connection with this Agreement or any other Credit Document or as
reasonably required by any potential bona fide transferee, participant or
assignee, or in connection with the exercise of remedies under a Credit
Document, or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor (so long as
such contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 11.19), or to
any nationally recognized rating agency that requires access to information
about a Bank’s investment portfolio in connection with ratings issued with
respect to such Bank, or as requested by any governmental agency,
non-governmental self-regulatory authority or representative thereof or pursuant
to legal or regulatory process; provided, however, that unless specifically
prohibited by applicable law or court order, or in connection with any
supervising examination, the Administrative Agent and each Bank shall use
reasonable efforts to promptly notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of the Administrative
Agent or such Bank by such governmental agency) for disclosure of any such
non-public information and, where practicable, prior to disclosure of such
information. Prior to any such disclosure pursuant to this Section 11.19, the
Administrative Agent and each Bank shall require any such bona fide transferee,
participant and assignee receiving a disclosure of non-public information to
agree, for the benefit of the Borrower, in writing to be bound by this Section
11.19; and to require such Person to require any other Person to whom such
Person discloses such non-public information to be similarly bound by this
Section 11.19.
Notwithstanding anything herein to the contrary, “confidential information”
shall not include, and the Administrative Agent and each Bank may disclose to
any and all persons, without limitation of any kind, (i) any information with
respect to the U.S. federal income tax treatment and U.S. federal income tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax

80

--------------------------------------------------------------------------------




analyses) that are provided to the Administrative Agent or such Bank relating to
such tax treatment and tax structure, (ii) information that has been publicly
disclosed or has become public without breach of this Section 11.19 and (iii)
information that now or hereafter becomes available to such Bank on a
non-confidential basis from a source other than the Borrower.
Section 11.20.    Rights and Liabilities of Co-Syndication Agents,
Co-Documentation Agents and Arrangers. Neither any Co-Syndication Agent, any
Co-Documentation Agent nor any Arranger has any special rights, powers,
obligations, liabilities, responsibilities or duties under this Agreement as a
result of acting in the capacity of Co-Syndication Agent, Co-Documentation Agent
or Arranger, as applicable, other than those applicable to them in their
capacity as Banks hereunder (if any). Without limiting the foregoing, neither
any Co-Syndication Agent, any Co-Documentation Agent nor any Arranger shall have
or be deemed to have a fiduciary relationship with any Bank. Each Bank hereby
makes the same acknowledgments and undertakings with respect to each
Co-Syndication Agent, each Co-Documentation Agent and each Arranger as it makes
with respect to the Administrative Agent and any directors, officers, agents and
employees of the Administrative Agent in Section 10.5 hereof.
Section 11.21.    Relationship. Neither the Administrative Agent nor any Bank
has any fiduciary relationship or duty to the Borrower or any of its
Subsidiaries arising out of or in connection with, and there is no agency,
tenancy or joint venture relationship between the Administrative Agent or any
Bank, on the one hand, and the Borrower or any of its Subsidiaries, on the other
hand, by virtue of, any Credit Document or any transaction contemplated therein.
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Banks and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
The Borrower and each of its Subsidiaries understand that the Administrative
Agent, each Bank and their respective affiliates (the Administrative Agent or
such Bank, as the case may be, together with its affiliates, each referred to
herein as a “Group”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research). Members of each Group and
businesses within each Group generally act independently of each other, both for
their own account and for the account of clients. Accordingly, there may be
situations where parts of a Group and/or their clients either now have or may in
the future have interests, or take actions, that may conflict with the interests
of the Borrower or one of its Subsidiaries. For example, a Group may, in the
ordinary course of business, engage in trading in financial products or
undertake other investment businesses for their own account or on behalf of
other clients, including without limitation, trading in or holding long, short
or derivative positions in securities, loans or other financial products of the
Borrower, its Subsidiaries or its affiliates or other entities connected with
the Loans or the transactions contemplated hereby.

81

--------------------------------------------------------------------------------




In recognition of the foregoing, the Borrower, for itself and on behalf of its
Subsidiaries, agrees no Group is required to restrict its activities as a result
of this Agreement and that each Group may undertake any business activity
without further consultation with or notification to the Borrower or any of its
Subsidiaries. Neither this Agreement nor the receipt by the Administrative Agent
or any Bank of confidential information nor any other matter will give rise to
any fiduciary, equitable or contractual duties (including but not limited to any
duty of trust or confidence) that would prevent or restrict a Group from acting
on behalf of other customers or for its own account. Furthermore, the Borrower,
for itself and on behalf of its Subsidiaries, agrees that no Group and no member
or business of a Group is under a duty to disclose to the Borrower or any of its
Subsidiaries or use on behalf of the Borrower or any of its Subsidiaries any
information whatsoever about or derived from those activities or to account for
any revenue or profits obtained in connection with such activities. However,
consistent with each Group’s long-standing policy to hold in confidence the
affairs of its customers, no Group will use confidential information obtained
from the Borrower or any of its Subsidiaries except in connection with its
services to, and its relationship with, the Borrower and its Subsidiaries;
provided, that each Group will be free to disclose information in any manner as
required by law, regulation, regulatory authority or other applicable judicial
or government order.
Section 11.22.    [Reserved].
Section 11.23.    Severability of Provisions. Any provision in this Agreement or
any other Credit Document that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Agreement and the
other Credit Documents are declared to be severable.
Section 11.24.    Patriot Act Notice. Each Bank that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Bank) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such Bank
or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]





82

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their duly authorized
representatives as of the day and year first above written.
BLACK HILLS CORPORATION,
as the Borrower
By:
/s/ Kimberly F. Nooney
 
Name: Kimberly F. Nooney
 
Title: Vice President - Treasurer




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as the Administrative Agent and as a Bank
By:
/s/ Mikhail Faybusovich
 
Name: Mikhail Faybusovich
 
Title: Authorized Signatory
 
 
 
 
By:
/s/ Gregory Fantoni
 
Name: Gregory Fantoni
 
Title: Authorized Signatory




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






BANK OF AMERICAS, N.A.,
as a Bank
By:
/s/ Carlos Morales
 
Name: Carlos Morales
 
Title: Senior Vice President




Signature Page to Credit Agreement

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a Bank
By:
/s/ Frank Lambrinos
 
Name: Frank Lambrinos
 
Title: Authorized Signatory






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Bank
By:
/s/ Nick Brokke
 
Name: Nick Brokke
 
Title: Vice President






Signature Page to Credit Agreement

--------------------------------------------------------------------------------








BMO HARRIS FINANCING, INC.,
as a Bank
By:
/s/ Kevin Utsey
 
Name: Kevin Utsey
 
Title: Director






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as a Bank
By:
/s/ Justin Martin
 
Name: Justin Martin
 
Title: Authorized Officer






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




MORGAN STANLEY BANK, N.A.,
as a Bank
By:
/s/ Anish Shah
 
Name: Anish Shah
 
Title: Authorized Signatory






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




MUFG UNION BANK, N.A.,
as a Bank
By:
/s/ Maria Ferradas
 
Name: Maria Ferradas
 
Title: Vice President






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA,
as a Bank
By:
/s/ Thane Rattew
 
Name: Thane Rattew
 
Title: Managing Director






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK, N.A.,
as a Bank
By:
/s/ Eric J. Cosgrove
 
Name: Eric J. Cosgrove
 
Title: Vice President






Signature Page to Credit Agreement

--------------------------------------------------------------------------------




COBANK, ACB,
as a Bank
By:
/s/ John H. Kemper
 
Name: John H. Kemper
 
Title: Vice President






Signature Page to Credit Agreement

--------------------------------------------------------------------------------






SCHEDULE 1


PRICING GRID


 
Level I Status
Level II Status
Level III Status
Level IV Status
Level V Status
Closing Date until 89 days following the Closing Date
Base Rate
Margin: 0.00%
Eurodollar
Margin: 1.00%
Base Rate
Margin: 0.125%
Eurodollar
Margin: 1.125%
Base Rate
Margin: 0.25%
Eurodollar
Margin: 1.250%
Base Rate
Margin: 0.50%
Eurodollar
Margin: 1.50%
Base Rate
Margin: 0.75%
Eurodollar
Margin: 1.75%
90th day following the Closing Date until 179th day following the Closing Date
Base Rate
Margin: 0.25%
Eurodollar
Margin: 1.25%
Base Rate
Margin: 0.375%
Eurodollar: Margin: 1.375%
Base Rate
Margin: 0.50%
Eurodollar
Margin: 1.50%
Base Rate
Margin: 0.75%
Eurodollar
Margin: 1.75%
Base Rate
Margin: 1.25%
Eurodollar
Margin: 2.25%
180th day following the Closing Date until 269th day following the Closing Date
Base Rate
Margin: 0.50%
Eurodollar
Margin: 1.50%
Base Rate
Margin: 0.625%
Eurodollar
Margin: 1.625%
Base Rate
Margin: 0.75%
Eurodollar
Margin: 1.75%
Base Rate
Margin: 1.00%
Eurodollar
Margin: 2.00%
Base Rate
Margin: 1.75%
Eurodollar
Margin: 2.75%
From the 270th day following the Closing Date
Base Rate
Margin: 0.75%
Eurodollar
Margin: 1.75%
Base Rate
Margin: 0.875%
Eurodollar
Margin: 1.875%
Base Rate
Margin: 1.00%
Eurodollar
Margin: 2.00%
Base Rate
Margin: 1.25%
Eurodollar
Margin: 2.25%
Base Rate
Margin: 2.25%
Eurodollar
Margin: 3.25%



The Reference Rating is initially determined (i) in the case of Base Rate Loans,
on the Closing Date, and (ii) in the case of any Eurodollar Loans, on the second
Business Day prior to the borrowing of such Eurodollar Loans. Changes in the
Applicable Margin resulting from a change in any Reference Rating from S&P or
Moody’s shall become effective on the fifth Business Day after the effective
date of any change in such Reference Rating.
If the Reference Rating is unavailable as of the date any determination of the
Applicable Margin is to occur, the Borrower and the Banks will negotiate in good
faith to agree on an alternative method for establishing the Applicable Margin
for any affected Advances. Until the earlier of (i) the time at which such an
alternative method is agreed upon or (ii) 30 days after the date on which the
Reference Rating became unavailable, the interest payable per annum with respect
to Eurodollar Loans and Base Rate Loans (to the extent the Applicable Margin
thereon is greater than zero) in the affected borrowing will be based upon the
Applicable Margin calculated using the last available quote of the Reference
Rating.
In the event any Reference Rating shall occur in a different Level than the
other applicable Reference Rating, the Applicable Margin will be based upon the
higher Reference Rating unless the Reference Ratings differ by more than one
Level, in which case the Applicable Margin will be based upon the Level one
level below the Level corresponding to the higher Reference Rating.




--------------------------------------------------------------------------------




SCHEDULE 2.1
COMMITMENTS


Bank
Commitment
Percentage
Credit Suisse AG, Cayman Islands Branch
$410,000,000
35.0427350427%
Bank of America, N.A.
$125,000,000
10.6837606838%
Royal Bank of Canada
$125,000,000
10.6837606838%
Wells Fargo Bank, National Association
$125,000,000
10.6837606838%
BMO Harris Financing, Inc.
$57,000,000
4.8717948718%
JPMorgan Chase Bank, N.A.
$57,000,000
4.8717948718%
Morgan Stanley Bank, N.A.
$57,000,000
4.8717948718%
MUFG Union Bank, N.A.
$57,000,000
4.8717948718%
The Bank of Nova Scotia
$57,000,000
4.8717948718%
U.S. Bank National Association
$57,000,000
4.8717948718%
CoBank, ACB
$43,000,000
3.6752136752%
TOTALS
$1,170,000,000.00
100.000000000%







--------------------------------------------------------------------------------






SCHEDULE 5.2


BLACK HILLS CORPORATION SUBSIDIARIES


As of 08/06/15
 
Subsidiary Name
State of Organization
Borrower’s
Ownership
Material Subsidiary
1.
Black Hills Cabresto Pipeline, LLC
Delaware
100%
NO
2.
Black Hills/Colorado Electric Utility Company, LP
Delaware
100%
YES
3.
Black Hills/Colorado Gas Utility Company, LP
Delaware
100%
YES
4.
Black Hills/Colorado Utility Company, LLC
Colorado
100%
YES
5.
Black Hills/Colorado Utility Company II, LLC
Colorado
100%
YES
6.
Black Hills Colorado IPP, LLC
South Dakota
100%
YES
7.
Black Hills Electric Generation, LLC
South Dakota
100%
YES
8.
Black Hills Exploration and Production, Inc.
Wyoming
100%
YES
9.
Black Hills Gas Resources, Inc.
Colorado
100%
NO
10.
Black Hills Gas Holdings Corp.
Colorado
100%
NO
11.
Black Hills/Iowa Gas Utility Company, LLC
Delaware
100%
YES
12.
Black Hills/Kansas Gas Utility Company, LLC
Kansas
100%
YES
13.
Black Hills Midstream, LLC
South Dakota
100%
NO
14.
Black Hills/Nebraska Gas Utility Company, LLC
Delaware
100%
YES
15.
Black Hills Non-regulated Holdings, LLC
South Dakota
100%
YES
16.
Black Hills Northwest Wyoming Gas Utility Company, LLC
Wyoming
100%
NO
17.
Black Hills Plateau Production, LLC
Delaware
100%
YES
18.
Black Hills Power, Inc.
South Dakota
100%
YES
19.
Black Hills Service Company, LLC
South Dakota
100%
NO
20.
Black Hills Shoshone Pipeline, LLC
Wyoming
100%
NO
21.
Black Hills Utility Holdings, Inc.
South Dakota
100%
YES
22.
Black Hills Wyoming, LLC
Wyoming
100%
NO
23.
Cheyenne Light, Fuel and Power Company
Wyoming
100%
YES
24.
Generation Development Company, LLC
South Dakota
100%
NO
25.
Mallon Oil Company, Sucursal Costa Rica
Costa Rica
100%
NO
26.
Wyodak Resources Development Corp.
Delaware
100%
NO











--------------------------------------------------------------------------------




SCHEDULE 5.5


LITIGATION


None






--------------------------------------------------------------------------------






SCHEDULE 5.11


ENVIRONMENTAL MATTERS


None










--------------------------------------------------------------------------------




SCHEDULE 7.9


EXISTING LIENS


1.
BHP has granted a first mortgage lien in favor of the trustee on substantially
all of the properties used in its electric utility business pursuant to that
certain Restated and Amended Indenture of Mortgage and Deed of Trust dated as of
September 1, 1999 between BHP and The Chase Manhattan Bank, as trustee (and any
successor trustee thereunder), together with all amendments and supplemental
indentures thereto.



2.
CLF&P has granted a first mortgage lien in favor of the trustee on substantially
all of the properties used in its electric utility business pursuant to the
CLF&P Indenture, together with all amendments and supplemental indentures
thereto.



3.
Black Hills Exploration and Production, Inc. has granted security interests in
various certificates of deposits for oil and gas leases and operations totaling
less than $10,000 in aggregate.



4.
Wyodak Resources Development Corp. has granted a security interest in (a) a
Treasury Note in the amount of $400,000 to secure its self-insurance permit for
black lung liability and (b) certain equipment/software component package
purchased from RDO Equipment Co.











--------------------------------------------------------------------------------




SCHEDULE 7.14


EXISTING INVESTMENTS


As of 6/30/15


1.
The Borrower holds investments in life insurance policies and nonqualified
deferred compensation plan accounts in the amount of $6,041,869.



2.
BHP holds investments in life insurance policies and nonqualified deferred
compensation plan accounts in the amount of $4,680,943.



3.
Wyodak Resources Developmental Corp. holds investments in life insurance
policies in the amount of $648,812.



4.
Black Hills Exploration and Production, Inc. holds investments in affiliates in
the amount of $315,901.







--------------------------------------------------------------------------------




SCHEDULE 7.15(c)


PERMITTED INDEBTEDNESS - EXISTING SECURED INDEBTEDNESS


None








--------------------------------------------------------------------------------




SCHEDULE 7.18


RESTRICTIONS ON DISTRIBUTIONS


1.
BHP’s Restated and Amended Indenture of Mortgage and Deed of Trust dated as of
September 1, 1999 between BHP and The Chase Manhattan Bank, as trustee (and any
successor trustee thereunder), together with all amendments and supplemental
indentures thereto, requires that it only declare and pay dividends in cash or
property out of unreserved and unrestricted retained earnings and it will not
pay dividends when it is insolvent or the payment would render insolvency.



2.
The CLF&P Indenture requires that it only declare and pay dividends in cash or
property out of unreserved and unrestricted retained earnings and it will not
pay dividends when it is insolvent, the payment would render insolvency, or if
an Event of Default exists or would exist immediately after declaring such
dividend.



3.
If any of the following Subsidiaries incurs Indebtedness for borrowed money,
unless authorized by the Public Utility Commissions or equivalent governmental
authority in Kansas, Nebraska, Iowa and Colorado, such Subsidiary will be
prohibited from paying dividends if such payment would reduce its stand-alone
equity below 40% of its total long-term capitalization:



a.
Black Hills/Colorado Electric Utility Company, LP

b.
Black Hills/Colorado Gas Utility Company, LP

c.
Black Hills/Colorado Utility Company, LLC

d.
Black Hills/Colorado Utility Company II, LLC

e.
Black Hills/Iowa Gas Utility Company, LLC

f.
Black Hills/Kansas Gas Utility Company, LLC

g.
Black Hills/Nebraska Gas Utility Company, LLC



As of the date hereof, no such Subsidiaries have Indebtedness for borrowed
money.






--------------------------------------------------------------------------------






EXHIBIT A
FORM OF NOTE
_________ __, 20__
FOR VALUE RECEIVED, the undersigned, Black Hills Corporation, a South Dakota
corporation (the “Borrower”), promises to pay to the order of
[_________________] (the “Bank”) on the Termination Date of the hereinafter
defined Credit Agreement, at the principal office of Credit Suisse AG, Cayman
Islands Branch, in accordance with Section 4.1 of the Credit Agreement (as
hereafter defined), the aggregate unpaid principal amount of all Loans made by
the Bank to the Borrower pursuant to the Credit Agreement, together with
interest on the principal amount of each Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.
The Bank shall record on its books or records or on a schedule attached to this
Note, which is a part hereof, each Loan made by it pursuant to the Credit
Agreement, together with all payments of principal and interest and the
principal balances from time to time outstanding hereon, whether the Loan is a
Base Rate Loan or a Eurodollar Loan, and the interest rate and Interest Period
applicable thereto, provided that prior to the transfer of this Note all such
amounts shall be recorded on a schedule attached to this Note. The record
thereof, whether shown on such books or records or on a schedule to this Note,
shall be shall be prima facie evidence of the same; provided, however, that the
failure of the Bank to record any of the foregoing or any error in any such
record shall not limit or otherwise affect the obligation of the Borrower to
repay all Loans made to it pursuant to the Credit Agreement together with
accrued interest thereon.
This Note is one of the Notes referred to in the Bridge Term Loan Credit
Agreement dated as of August 6, 2015, among the Borrower; Credit Suisse AG,
Cayman Islands Branch, as Administrative Agent; and the financial institutions
party thereto (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of New York.
Prepayments may be made hereon and this Note may be declared due prior to the
expressed maturity hereof, all in the events, on the terms and in the manner as
provided for in the Credit Agreement.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]






--------------------------------------------------------------------------------




The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.




BLACK HILLS CORPORATION, a South Dakota corporation


By:    _____________________________
Name:    _____________________________
Title:    _____________________________










--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is furnished to Credit Suisse AG, Cayman Islands
Branch, as Administrative Agent pursuant to the Bridge Term Loan Credit
Agreement dated as of August 6, 2015, among Black Hills Corporation, a South
Dakota corporation (the “Borrower”); Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent; and the financial institutions party thereto (as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.I am the duly elected or appointed ___________________of the Borrower;
2.I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3.The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or an Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and
4.Schedule 1 attached hereto sets forth financial data and computations
evidencing compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct. All computations are
made in accordance with the terms of the Credit Agreement.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
    
    
    
The foregoing certifications, together with the computations set forth in
Schedule 1 hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ___________day of __________,
20__.
    
Name:    ______________________________
Title:    ______________________________






--------------------------------------------------------------------------------






SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance Calculations for Credit Agreement
CALCULATION AS OF ________ __, 20__
A.Liens (Sections 7.9(c), (d), and (g))
 
 
1.Liens securing taxes or assessments or other government charges or levies
equal to or less than $50,000,000 (Section 7.9(c))
 
(Answer should be yes)
2.Liens securing judgments or awards or surety or appeal bonds issued in
connection therewith equal to or less than $50,000,000 (Section 7.9(d))
 
(Answer should be yes)
3.Is the aggregate amount of Indebtedness and other obligations consisting of
(i) the deferred purchase price of newly acquired property or incurred to
finance the acquisition of personal property of the Borrower or a Subsidiary of
the Borrower used in the ordinary course of business of the Borrower or a
Subsidiary of the Borrower, (ii) Capitalized Lease Obligations, and (iii) the
performance of tenders, statutory obligations, bids, leases or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on performance bonds, in each case which is
secured by Liens, equal to or less than 5% of Consolidated Assets as reflected
on the most recent balance sheet delivered by the Borrower? (Section 7.9(g)).
 
(Answer should be yes)
B.Sales and Leasebacks (Section 7.11)
 
 
1.Aggregate obligations under all sale-and-leaseback arrangements (other than
synthetic lease transactions excluded by Section 7.11)
 
(Line B1 not to exceed $50,000,000)
C.Sale of Assets (Section 7.12)
 
 
1.Net book value of assets (other than as permitted in Section 7.12(a)(i)
through (vi)) sold during this fiscal year
$ ___________
(Line C1 not to exceed 10% of total Consolidated Assets)
D.Permitted Investments (Section 7.14)
 
 
1.Aggregate amount of Investments in Persons engaged in the lines of business
described in clause (xi) of Section 7.8 (Section 7.14(k))
$ ___________
(Line D7 not to exceed $50,000,000)
E.Permitted Indebtedness (Section 7.15)
 
 
1.Secured Indebtedness (except as set forth on Schedule 7.15(c)) incurred in
connection with the performance of tenders, statutory obligations, bids, leases
or other similar obligations (other than for borrowed money) entered into in the
ordinary course of business or to secure obligations on performance bonds
(Section 7.15(c)(B)(iv))
$ ___________
(Line E1 not to exceed 5% of Consolidated Assets)
2.Intercompany loans owing by the Borrower (Section 7.15(e)(i)(x))
$ ___________
(Must be subordinated to Obligations)
F.Recourse Leverage Ratio (Section 7.17)
 
 
1.Consolidated Indebtedness
$ ___________
 
2.Non-Recourse Indebtedness
$ ___________
 
3.Recourse Indebtedness (Line F1 minus Line F2)
$ ___________
 
4.Consolidated Net Worth
$ ___________
 
5.Capital (Line F3 plus Line F4)
$ ___________
 
6.Recourse Leverage Ratio
         :1.00
(ratio of (A) Line F3 to (B) Line F5 not to exceed 0.75 to 1.00)







--------------------------------------------------------------------------------






EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Bank) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor: ______________________________
2.    Assignee: ______________________________
[and is an Affiliate/Approved Fund of [identify Bank]]1 
3.    Borrower(s): Black Hills Corporation
4.
Administrative Agent: Credit Suisse AG, Cayman Islands Branch, as the
administrative agent under the Credit Agreement

5.
Credit Agreement: The Bridge Term Loan Credit Agreement dated as of August 6,
2015 among Black Hills Corporation, the Banks parties thereto and Credit Suisse
AG, Cayman Islands Branch, as Administrative Agent, as amended.

______________________
1    Select as applicable.




--------------------------------------------------------------------------------






6.
Assigned Interest:

Amount of Commitment / Loans of Assignor prior to Trade Date
Amount of Commitment / Loans of Assignee prior to Trade Date
Amount of Commitment / Loans Assigned
Amount of Commitment / Loans of Assignor after Trade Date
Amount of Commitment / Loans of Assignee after Trade Date
$
$
$
$
$

[7.Trade Date: ______________]2 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
[NAME OF ASSIGNOR]
By:
Name:
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
By:
Name:
Title:
[Consented to and]3 Accepted:
Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent
By:__________________________________
      Name:
       Title:
 
2To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
3To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.











--------------------------------------------------------------------------------




[Consented to:]4
 
 
 
BLACK HILLS CORPORATION
 
 
 
By:_____________________________
 
Name:
 
Title:
 























































______________________
4    To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.




--------------------------------------------------------------------------------






ANNEX 1 to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
a.Representations and Warranties.


1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.6 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is not a United States
Person (as defined in Section 7701(a)(30) of the Code), it shall have attached
to the Assignment and Assumption the documentation specified in Section 11.1(b)
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Bank, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Documents are required to be
performed by it as a Bank.
b.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date. The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
c.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------






EXHIBIT D
FORM OF VOTING PARTICIPANT NOTIFICATION AND CONSENT
Voting Participant Notification and Consent
Reference is made to the Bridge Term Loan Credit Agreement dated as of August 6,
2015, among Black Hills Corporation, a South Dakota corporation, as the borrower
(the “Borrower”); Credit Suisse AG, Cayman Islands Branch, as Administrative
Agent; and the financial institutions party thereto (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement.
Pursuant to Section 11.10(i) of the Credit Agreement, the Bank identified below
hereby notifies Administrative Agent that it is designating the participant
identified below as being entitled to be accorded the rights of a Voting
Participant.


Bank:
__________________________________________
 
 
Voting Participant:1
 
 
 
           Full Legal Name:
__________________________________________
           Address for Notices;
__________________________________________
 
__________________________________________
 
__________________________________________
           Attention:
__________________________________________
 
 



Amount of Participation Purchased:
$_________________________________________
 
 
Date of Notification:
__________________________________________
 
 
Bank:
Voting Participant:
_____________________________________
__________________________________________
By:__________________________________
By:_______________________________________
Name:
Name:
Title:
Title:
 
 



____________________________
1    Voting Participants must be members of the Farm Credit System, have
purchased a participation in the minimum amount of $10,000,000 on or after the
Effective Date and have received the written consent of the Borrower and the
Administrative Agent.








--------------------------------------------------------------------------------




Pursuant to Section 11.10(i) of the Credit Agreement, the undersigned hereby
consent to the institution identified herein becoming a Voting Participant.


 
BLACK HILLS CORPORATION,
 
as the Borrower
 
 
 
By: __________________________
 
Name:
 
Title:
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as the Administrative Agent
 
 
 
By: __________________________
 
Name:
 
Title:
 
 
 
By: __________________________
 
Name:
 
Title:





--------------------------------------------------------------------------------








EXHIBIT E-1
FORM OF BORROWING NOTICE
TO:
Credit Suisse AG, Cayman Islands Branch, as administrative agent (the
“Administrative Agent”) under that Bridge Term Loan Credit Agreement dated as of
August 6, 2015, among Black Hills Corporation, a South Dakota corporation, as
the borrower (the “Borrower”); the Administrative Agent; and the financial
institutions party thereto (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
The undersigned Borrower hereby gives to the Administrative Agent a request for
Borrowing pursuant to Section 2.5(a) of the Credit Agreement, and the Borrower
hereby requests to borrow on [_______________], 20[__] from the Banks, on a pro
rata basis, an aggregate principal amount of $[___________] in Loans as:
1. ¨    Base Rate Loans.
2. ¨    Eurodollar Loans with an Interest Period of [_______] month(s).
The undersigned hereby requests that such funds be deposited to the following
account:
Bank: [____________]
Address: [____________]
ABA Number: [____________]
Account Number: [____________]
Account Name: [____________]
Reference: [____________]
IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__
BLACK HILLS CORPORATION
 
By:
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT E-2
FORM OF CONVERSION/CONTINUATION NOTICE
TO:
Credit Suisse AG, Cayman Islands Branch, as administrative agent (the
“Administrative Agent”) under that Bridge Term Loan Credit Agreement dated as of
August 6, 2015, among Black Hills Corporation, a South Dakota corporation, as
the borrower (the “Borrower”); the Administrative Agent; and the financial
institutions party thereto (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
Pursuant to Section 2.5(a) of the Credit Agreement, the undersigned Borrower
hereby requests to [continue] [convert] the interest rate on a portion of its
Loans in the outstanding principal amount of $[___________] on
[_______________], 20[__] as follows:
¨    to convert such Eurodollar Loans to Base Rate Loans of the same type as of
the last day of the current Interest Period for such Eurodollar Loans.
¨    to convert such Base Rate Loans to Eurodollar Loans of the same type with
an Interest Period of [_______] month(s).
¨     to continue such Eurodollar Loans on the last day of their current
Interest Period as Eurodollar Loans of the same type with an Interest Period of
[_______] month(s).


IN WITNESS WHEREOF, the undersigned has caused this Continuation/Conversion
Notice to be executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__
BLACK HILLS CORPORATION
 
 
By:
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT E-3
FORM OF PAYDOWN NOTICE
TO:
Credit Suisse AG, Cayman Islands Branch, as administrative agent (the
“Administrative Agent”) under that Bridge Term Loan Credit Agreement dated as of
August 6, 2015, among Black Hills Corporation, a South Dakota corporation, as
the borrower (the “Borrower”); the Administrative Agent; and the financial
institutions party thereto (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”).

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.
Pursuant to Section 2.8(b) of the Credit Agreement, the undersigned Borrower
hereby notifies the Administrative Agent of its intent to make a prepayment of a
portion of its [Eurodollar] [Base Rate] Loans in the amount of $[___________] on
[_______________], 20[__].
IN WITNESS WHEREOF, the undersigned has caused this Paydown Notice to be
executed by its authorized officer as of the date set forth below.
Dated: _______________, 20__
BLACK HILLS CORPORATION
 
 
By:
Name:
Title:





--------------------------------------------------------------------------------






EXHIBIT F
FORM OF SOLVENCY CERTIFICATE
[DATE]
This Solvency Certificate (this “Solvency Certificate”) of Black Hills
Corporation, a South Dakota corporation (the “Borrower”), and its Subsidiaries
is delivered pursuant to Section 6.2 of the Bridge Term Loan Credit Agreement,
dated as of August 6, 2015 (the “Credit Agreement”), by and among the Borrower,
Credit Suisse AG, Cayman Islands Branch, as administrative agent, and the
financial institutions party thereto. Unless otherwise defined herein,
capitalized terms used in this Certificate shall have the meanings set forth in
the Credit Agreement.
I, [_____], the duly elected, qualified and acting [Chief Financial Officer] of
the Borrower and its Subsidiaries, DO HEREBY CERTIFY, as follows:
1.    I have reviewed the Credit Agreement and the other Credit Documents
referred to therein and have made such investigation as I have deemed necessary
to enable me to express a reasonably informed opinion as to the matters referred
to herein.
2.    As of the date hereof, after giving effect to the Transactions, the fair
value and the present fair saleable value of any and all property of the
Borrower and its Subsidiaries, on a consolidated basis, is greater than the
probable liability on existing debts of the Borrower and its Subsidiaries, on a
consolidated basis, as they become absolute and matured (it being understood
that the amount of contingent liabilities at any time shall be computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability).
3.    As of the date hereof, after giving effect to the Transactions, the
Borrower and its Subsidiaries, on a consolidated basis are able to pay their
debts (including, without limitation, contingent and subordinated liabilities)
as they become absolute and mature (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing as of the date hereof,
represents the amount that can reasonably be expected to become an actual or
matured liability).
4.    As of the date hereof, after giving effect to the Transactions, the
Borrower and its Subsidiaries, on a consolidated basis are otherwise “solvent”
within the meaning given that term and similar terms under applicable laws
relating to fraudulent transfers and conveyances.
5.    The Borrower and its Subsidiaries, on a consolidated basis, do not intend
to, nor do they believe that they will, incur debts that would be beyond their
ability to pay as such debts mature.
6.    As of the date hereof, before and after giving effect to the Transactions,
the Borrower and its Subsidiaries are not engaged in businesses or transactions,
nor about to engage in businesses or transactions, for which any property
remaining would, on a consolidated basis, constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which they are engaged.
7.    For the purpose of the foregoing, I have assumed there is no Default under
the Credit Agreement on the date hereof and will be no Default under the Credit
Agreement after giving effect to the funding under the Credit Agreement.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as the [Chief Financial
Officer] of the Borrower and its Subsidiaries and not in his individual
capacity.






--------------------------------------------------------------------------------




BLACK HILLS CORPORATION
 
 
By:
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT G-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Bridge Term Loan Credit Agreement dated as of
August 6, 2015, among Black Hills Corporation, a South Dakota Corporation (the
“Borrower”); Credit Suisse AG, Cayman Islands Branch; and the financial
institutions from time to time party thereto (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 11.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or an
applicable successor form). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF BANK]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------






EXHIBIT G-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Bridge Term Loan Credit Agreement dated as of
August 6, 2015, among Black Hills Corporation, a South Dakota Corporation (the
“Borrower”); Credit Suisse AG, Cayman Islands Branch; and the financial
institutions from time to time party thereto (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 11.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or an applicable
successor form). By executing this certificate, the undersigned agrees that (1)
if the information provided on this certificate changes, the undersigned shall
promptly so inform such Bank in writing, and (2) the undersigned shall have at
all times furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------




EXHIBIT G-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Bridge Term Loan Credit Agreement dated as of
August 6, 2015, among Black Hills Corporation, a South Dakota Corporation (the
“Borrower”); Credit Suisse AG, Cayman Islands Branch; and the financial
institutions from time to time party thereto (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 11.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
(or an applicable successor form) or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or W-8BEN-E (or an applicable successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Bank and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------






EXHIBIT G-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Bridge Term Loan Credit Agreement dated as of
August 6, 2015, among Black Hills Corporation, a South Dakota Corporation (the
“Borrower”); Credit Suisse AG, Cayman Islands Branch; and the financial
institutions from time to time party thereto (as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Pursuant to the provisions of Section 11.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or an applicable successor form) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E (or an applicable successor
form) from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]






--------------------------------------------------------------------------------






[NAME OF BANK]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






--------------------------------------------------------------------------------










EXHIBIT H-1
FORM OF OPINION OF FAEGRE BAKER DANIELS LLP
[See attached]




--------------------------------------------------------------------------------






 
_________ __, 20__
 
Credit Suisse AG, Cayman Islands Branch
as Administrative Agent
Eleven Madison Avenue
New York, New York 10010
 
 
 
 
 
Each of the Banks who are parties to
the Credit Agreement referred
to below as of the date hereof
 
 



Ladies and Gentlemen:
We have acted as special counsel for Black Hills Corporation, a South Dakota
corporation (the “Borrower”), in connection with that certain Bridge Term Loan
Credit Agreement, dated as of the date hereof (the “Credit Agreement”), dated as
of August 6, 2015, among the Borrower, the financial institutions from time to
time party thereto (the “Banks”) and Credit Suisse AG, Cayman Islands Branch, as
the Administrative Agent for the Banks (in such capacity, the “Administrative
Agent”). This opinion is delivered pursuant to Section 6.2(c)(iii)(A) of the
Credit Agreement. Capitalized terms used and not otherwise defined herein have
the meanings ascribed to those terms in the Credit Agreement.


We have made such examination of law and facts as we have deemed necessary as a
basis for our opinions set forth below. In connection with such examination, we
have reviewed originals or facsimile or electronic copies of the following
documents, each dated as of the date hereof (unless otherwise noted):


(i)
the Credit Agreement;



(ii)
the Notes; and



(iii)
the Fee Letter.



The documents referred to in clauses (i) through (iii) above are hereinafter
collectively called the “Credit Documents” and individually called a “Credit
Document.”


Based upon and subject to the foregoing and the assumptions, qualifications and
exceptions set forth below, we are of the opinion that:


1.Each of the Credit Documents constitutes a valid and binding obligation of the
Borrower enforceable against the Borrower in accordance with its terms.


2.The execution and delivery by the Borrower of the Credit Documents do not, and
the performance by the Borrower of its obligations thereunder will not, require
any approval from or filing with any governmental authority of the United States
or the State of New York, other than those consents, approvals, authorizations,
orders, filings or registrations which have been obtained and are in full force
and effect.


3.The execution and delivery by the Borrower of the Credit Documents do not, and
the performance by the Borrower of its obligations thereunder will not, (a)
result in any violation of any federal law or regulation of the United States
(including, without limitation, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System (“Reg U/X”)) or any law or regulation of
the State of New York or (b) conflict with,




--------------------------------------------------------------------------------




contravene, result in any breach of, or violate any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in, or
require the creation or imposition of, any lien on any properties of the
Borrower pursuant to the terms of, any agreement or instrument listed in
Schedule I hereto.


4.The Borrower is not required to be registered as an “investment company” under
the Investment Company Act of 1940, as amended.


ASSUMPTIONS, QUALIFICATIONS AND EXCEPTIONS


In rendering the foregoing opinions, we wish to advise you of the following
additional assumptions, qualifications and exceptions to which such opinions are
subject:


A.    As to the accuracy of certain factual matters, we have relied on
representations made by the Borrower in the Credit Documents, the assumptions
set forth below, and certificates of officers or managers of the Borrower
delivered to the Administrative Agent pursuant to the Credit Documents, in each
case without independent verification thereof or other investigation; provided,
however, that our Primary Lawyers (as defined below) have no Actual Knowledge
(as defined below) concerning the factual matters upon which reliance is placed
that would render such reliance unreasonable. For purposes hereof, the term
“Primary Lawyers” means lawyers in this firm who have given substantive legal
attention to representation of the Borrower in connection with this matter, and
the term “Actual Knowledge” means the conscious awareness by such Primary
Lawyers of facts or other information at the time this opinion letter is
delivered, but without any other investigation.


B.    Subject to paragraph N below, this opinion letter is limited to the laws
of the State of New York and the federal laws of the United States of America,
and we express no opinion with respect to the laws of any other state or
jurisdiction.


C.    We express no opinion as to whether, or the extent to which, the laws of
any particular jurisdiction apply to the subject matter hereof, including
without limitation the enforceability of the governing law provisions contained
in the Credit Documents.


D.    We have relied, without investigation, upon the following assumptions:
(i) natural persons who are involved on behalf of the Borrower have sufficient
legal capacity to enter into and perform the transaction or to carry out their
role in it; (ii) each party to a Credit Document (including the Borrower) has
satisfied those legal requirements that are applicable to it to the extent
necessary to make such Credit Document enforceable against it; (iii) each party
to a Credit Document (including the Borrower) has complied with all legal
requirements pertaining to its status (such as legal investment laws, foreign
qualification statutes and business activity reporting requirements) as such
status relates to its rights to enforce such Credit Document against it;
(iv) each document submitted to us for review is accurate and complete, each
such document that is an original is authentic, each such document that is a
copy conforms to an authentic original, and all signatures on each such document
are genuine; and (v) documents reviewed by us would be enforced as written and
would be interpreted in a manner consistent with their interpretation under the
laws of the State of New York.


E.    We have relied, without investigation, upon the following assumptions:
(i) there has not been any mutual mistake of fact or misunderstanding, fraud,
duress or undue influence; (ii) the conduct of the parties to the Credit
Documents has complied with any requirement of good faith, fair dealing and
conscionability; (iii) the Administrative Agent, the Banks and any
representative acting for any of them in connection with the Credit Documents
have acted in good faith and without notice of any defense against the
enforcement of any rights created by, or adverse claim to any property or
security interest transferred or created as a part of, any of the Credit
Documents; and (iv) there are no agreements or understandings among the parties,
written or oral, and there is no usage of trade or course of prior dealing among
the parties that would, in either case, define, supplement or qualify the terms
of any of the Credit Documents.


F.    We have relied, without investigation, upon the following assumptions:
(i) all statutes, judicial and administrative decisions, and rules and
regulations of governmental agencies, constituting the law of any relevant
jurisdiction are generally available (i.e., in terms of access and distribution
following publication or other release) to lawyers practicing in such
jurisdiction, and are in a format that makes legal research reasonably feasible;
and (ii) the constitutionality or validity




--------------------------------------------------------------------------------




of a relevant statute, rule, regulation or agency action is not in issue unless
a published decision in the relevant jurisdiction has specifically addressed but
not resolved, or has established, its unconstitutionality or invalidity.


G.    We have assumed, without investigation, the following: (i) at all relevant
times, each of the parties (including the Borrower) to the Credit Documents is
validly existing and in good standing under the laws of the jurisdiction
governing its organization; (ii) each of the parties (including the Borrower) to
the Credit Documents has the power and authority to execute and deliver the
Credit Documents to which it is a party and to perform its obligations
thereunder and consummate the transactions contemplated thereby; (iii) each of
the parties (excluding the Borrower) to the Credit Documents has satisfied all
applicable governmental requirements and other laws and requirements, in each
case to the extent necessary to its execution, delivery and performance of the
Credit Documents to which it is a party; (iv) each of the parties (including the
Borrower) to the Credit Documents has duly and validly authorized the execution,
delivery and performance of its respective obligations under the Credit
Documents to which it is a party; (v) each of the parties (including the
Borrower) has executed and delivered the Credit Documents; (vi) the execution,
delivery and performance of the Credit Documents by each party thereto
(including the Borrower) do not conflict with, result in a breach or violation
of, or constitute a default under, any of the terms, conditions or provisions of
the Articles or Certificate of Incorporation, Bylaws or other equivalent
organizational or formation documents of each such party; and (vii) the Credit
Documents are valid and binding obligations of each of the parties (excluding
the Borrower) and are enforceable against each of such parties in accordance
with their respective terms.


H.    The opinions expressed above are limited to the specific issues addressed
and to laws and facts existing on the date hereof. By rendering our opinions, we
do not undertake to advise you with respect to any other matter or of any change
in such laws or in the interpretation thereof, or of any changes in facts, that
may occur after the date hereof.


I.    The opinions expressed in paragraph 1 above are limited by the effect of
bankruptcy, reorganization, insolvency, moratorium, fraudulent transfer,
fraudulent conveyance, receivership and other similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally, and by general
principles of equity.


J.    Without limiting any other qualifications set forth herein, the opinions
expressed herein are subject to the effect of generally applicable laws
(including without limitation common law) that (i) provide for the enforcement
of oral waivers or modifications where a material change of position in reliance
thereon has occurred or provide that a course of performance may operate as a
waiver; (ii) limit the enforcement of provisions of a contract that purport to
require waiver of the obligations of good faith, fair dealing, diligence and
reasonableness; (iii) limit the availability of a remedy under certain
circumstances where another remedy has been elected; (iv) limit the
enforceability of provisions releasing, exculpating or exempting a party from,
or requiring indemnification of or contribution to a party for, liability for
its own action or inaction, to the extent the action or inaction involves
negligence, recklessness, willful misconduct or unlawful conduct; (v) may, where
less than all of a contract may be unenforceable, limit the enforceability of
the balance of the contract to circumstances in which the unenforceable portion
is not an essential part of the agreed exchange; (vi) govern and afford judicial
discretion regarding the determination of damages and entitlement to attorneys’
fees and other costs; (vii) may permit a party who has materially failed to
render or offer performance required by a contract to cure that failure unless
either permitting a cure would unreasonably hinder the aggrieved party from
making substitute arrangements for performance or it is important under the
circumstances to the aggrieved party that performance occur by the date stated
in the contract; (viii) may require mitigation of damages; (ix) limit the right
of a creditor to use force or cause a breach of the peace in enforcing rights;
or (x) provide a time limitation after which rights may not be enforced (i.e.,
statutes of limitation).


K.    We express no opinion as to the enforceability or effect in the Credit
Documents of (i) any provision that authorizes one party to act as
attorney-in-fact for another party; (ii) any agreement to submit to the
jurisdiction of any particular court or other governmental authority (either as
to personal jurisdiction or subject matter jurisdiction), any provision
restricting access to courts (including without limitation agreements to
arbitrate disputes), any waivers of the right to jury trial, any waivers of
service of process requirements that would otherwise be applicable, any
provision relating to evidentiary standards, any agreement that a judgment
rendered by a court in one jurisdiction may be enforced in another jurisdiction,
or any provision otherwise affecting the jurisdiction or venue of courts;
(iii) any provision waiving legal or equitable defenses or other procedural,
judicial or substantive rights, such as rights to damages, rights to
counterclaim or set-off, the application of statutes of limitation and rights to
notice; or (iv) any provision that purports to impose increased interest rates
or late payment charges upon overdraft, delinquency in payment or default, or to
provide for the compounding of interest or the payment of interest on interest.




--------------------------------------------------------------------------------






L.    We express no opinion as to the enforceability or effect of any agreement,
instrument or undertaking (including without limitation any statutory
undertaking) that is not itself a Credit Document, solely as a result of any
provision in a Credit Document requiring that the Borrower perform or cause any
other Person to perform its obligations under, or stating that any action will
be taken as provided in or in accordance with, or otherwise incorporating by
reference, such agreement, instrument or undertaking.


M.    In rendering the opinions expressed herein, we have considered only the
applicability of statutes, rules and regulations that a lawyer in the relevant
jurisdiction exercising customary professional diligence would reasonably
recognize as being directly applicable to the Borrower, the transaction, or
both.


N.    Except to the extent that any such legal issue has been explicitly
addressed in this opinion letter, the opinions expressed above do not address
any of the following legal issues: (i) except as set forth in paragraphs 3 and
4, securities laws and regulations, the rules and regulations of securities
exchanges, and laws and regulations relating to commodity (and other) futures
and indices and other similar instruments; (ii) except as set forth in paragraph
3 with respect to Reg U/X, Federal Reserve Board margin regulations;
(iii) pension and employee benefit laws and regulations (e.g., ERISA);
(iv) antitrust and unfair competition laws and regulations; (v) laws,
regulations, directives and executive orders restricting transactions with, or
freezing or otherwise controlling assets of, designated foreign persons or
governing investments by foreign persons in the United States (e.g., The Trading
with the Enemy Act, as amended, regulations of the Office of Foreign Asset
Control of the United States Treasury Department, and the Foreign Investment and
National Security Act of 2007, as amended); (vi) compliance with fiduciary duty
and conflict of interest requirements; (vii) the statutes and ordinances,
administrative decisions and the rules and regulations of counties, towns,
municipalities and special political subdivisions (whether created or enabled
through legislative action at the federal, state or regional level) and judicial
decisions to the extent that they deal with the foregoing; (viii) environmental
laws and regulations; (ix) land use and subdivision laws and regulations;
(x) tax laws and regulations; (xi) intellectual property laws and regulations;
(xii) racketeering laws and regulations (e.g., RICO); (xiii) health and safety
laws and regulations (e.g., OSHA); (xiv) labor laws and regulations; (xv) laws,
regulations and policies concerning national and local emergency (e.g., the
International Emergency Economic Powers Act, as amended), possible judicial
deference to acts of sovereign states, and criminal and civil forfeiture laws;
(xvi) rules or regulations pertaining to the regulation of public utilities,
public service corporations or transmitting utilities or similar laws, rule or
regulations, including, without limitation, the Public Utility Holding Company
Act of 2005, the Federal Power Act, and any rules or regulations promulgated by
the Federal Energy Regulatory Commission or any state public utilities
commission or similar governing body; and (xvii) other statutes of general
application to the extent they provide for criminal prosecution (e.g., mail
fraud and wire fraud statutes).


O.    For purposes of the opinion in paragraph 3 above with respect to Reg U/X,
we have assumed that all proceeds of the loans pursuant to the Credit Documents
have been and will be used only as specifically contemplated in the Credit
Documents.


This opinion letter is being furnished to the Administrative Agent and the Banks
and their respective successors and permitted assigns and participants in
connection with the consummation of the transactions effected pursuant to the
Credit Documents, and may not be used for any other purpose or relied on by or
assigned, published or communicated to any other Person without our prior
written consent in each instance. The opinions set forth herein shall not be
quoted or otherwise included, summarized or referred to in any publication or
document, in whole or in part, for any purpose whatsoever, or furnished to any
Person, except (A) to accountants, auditors, attorneys and other professionals
advising the Administrative Agent or the Banks in connection with the
transactions effected pursuant to the Credit Agreement and (B) as may be
required by applicable law or regulation or in accordance with any auditing or
oversight function or request of regulatory agencies to which the Banks are
subject.






--------------------------------------------------------------------------------




 
 
Very truly yours,
 
 
 
 
 
 
FAEGRE BAKER DANIELS LLP
 
 
 
 
 
 
By:________________________
 
 
John R. Marcil
 
 
 
 





















--------------------------------------------------------------------------------






SCHEDULE I
1.
Amended and Restated Credit Agreement, dated as of May 29, 2014 and amended as
of June 26, 2015, among Black Hills Corporation, as the Borrower, the financial
institutions from time to time party thereto, as the Banks, The Bank of Nova
Scotia and Union Bank, N.A., as Co-Syndication Agents, Wells Fargo Bank,
National Association and Royal Bank of Canada, as Co-Documentation Agents, and
U.S. Bank National Association, as Administrative Agent.

2.
Credit Agreement, dated as of April 13, 2015, among Black Hills Corporation, as
the Borrower, the financial institutions from time to time party thereto, as the
Banks, and JPMorgan Chase Bank, N.A., as Administrative Agent.

3.
Indenture, dated as of May 21, 2003 (as supplemented prior to the date hereof),
between Black Hills Corporation, as the Company, and Wells Fargo Bank, National
Association (as successor to LaSalle Bank National Association), as Trustee.

4.
Third Supplemental Indenture, dated as of July 16, 2010, between Black Hills
Corporation, as the Company, and Wells Fargo Bank, National Association (as
successor to LaSalle Bank National Association), as Trustee.

5.
Fourth Supplemental Indenture, dated as of November 19, 2013, between Black
Hills Corporation, as the Company, and Wells Fargo Bank, National Association
(as successor to LaSalle Bank National Association), as Trustee.







--------------------------------------------------------------------------------






EXHIBIT H-2
FORM OF OPINION OF GENERAL COUNSEL TO THE BORROWER
[See attached]




--------------------------------------------------------------------------------






_________ __, 20__
    
Credit Suisse AG, Cayman Islands Branch
as Administrative Agent
Eleven Madison Avenue
New York, New York 10010
 
Each of the Banks who are parties to
the Credit Agreement referred
to below as of the date hereof



Ladies and Gentlemen:


I am General Counsel of Black Hills Corporation, a South Dakota corporation (the
“Borrower”). This opinion is delivered in connection with that certain Bridge
Term Loan Credit Agreement, dated as of the date hereof (the “Credit
Agreement”), dated as of August 6, 2015, among the Borrower, the financial
institutions from time to time party thereto (the “Banks”) and Credit Suisse AG,
Cayman Islands Branch, as the Administrative Agent for the Banks (in such
capacity, the “Administrative Agent”). This opinion is delivered pursuant to
Section 6.2(c)(iii)(B) of the Credit Agreement. Capitalized terms used and not
otherwise defined herein have the meanings ascribed to those terms in the Credit
Agreement.


In rendering the options set forth herein, I have examined:


(i)
the Credit Agreement;



(ii)
the Notes;



(iii)
the Fee Letter;



(iv)
the Restated Articles of Incorporation of the Borrower; and



(v)
the Amended and Restated Bylaws of the Borrower.



The documents referred to in clauses (i) through (iii) above are hereinafter
collectively called the “Credit Documents” and individually called a “Credit
Document.” The documents referred to in clauses (iv) and (v) are hereinafter
collectively called the “Organizational Documents.”


I have also examined such other agreements, instruments and documents, and such
matters of law and fact, as I have deemed necessary or appropriate to render the
opinions expressed below.


Based upon and subject to the foregoing and the assumptions, qualifications and
exceptions set forth below, I am of the opinion that:


1.The Borrower is a corporation duly incorporated and organized, validly
existing and, based solely upon review of the good standing certificate issued
by the South Dakota Secretary of State on _________ __, 20__, in good standing
under the laws of the State of South Dakota. The Borrower has full




--------------------------------------------------------------------------------




corporate power and authority to enter into and, as of the date hereof, to
perform its obligations under each Credit Document, to incur the Indebtedness
evidenced by the Credit Documents, to request the other credit, if any,
contemplated by the Credit Documents, and to conduct its business substantially
as currently conducted by it.


2.The Borrower has duly authorized by all necessary corporate action the
execution, delivery and performance of each Credit Document, and the execution,
delivery and performance thereof do not:


(a)
violate any preemptive rights of stockholders of the Borrower;



(b)
contravene the Organizational Documents of the Borrower;



(c)
violate any applicable law, rule or regulation (including, without limitation,
the Public Utility Holding Company Act of 2005, as amended (“PUHCA”));



(d)
violate any order, writ, judgment, injunction, decree, determination or award
applicable to the Borrower; or



(e)
conflict with, contravene, result in any breach of, or violate any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in, or require the creation or imposition of, any lien on any properties of the
Borrower pursuant to the terms of, any material contractual obligation to which
the Borrower is party.



3.
The Credit Documents have been duly executed and delivered by the Borrower.



4.No consent, approval, authorization or order of, or filing or registration
with, any U.S. Federal or South Dakota governmental agency or body is required
to be made in connection with the execution, delivery and performance by the
Borrower of the Credit Documents, other than those consents, approvals,
authorizations, orders, filings or registration which have been obtained and are
in full force and effect.


5.A South Dakota court or a U.S. Federal court sitting in South Dakota in a
diversity action should, under conflicts of laws principles observed by a court
in South Dakota, if properly presented with the issue, give effect to those
provisions of the Credit Documents providing that such documents are to be
construed and determined in accordance with the laws of the State of New York
insofar as such provisions relate to the substantive laws of the State of New
York and to the validity, nature, interpretation and effect of the Credit
Documents except (i) to the extent, if any, that U.S. Federal law applies, (ii)
to the extent procedural (as opposed to substantive) laws are involved or (iii)
to the extent that the applicable law of the State of New York violates a public
policy of the State of South Dakota.


ASSUMPTIONS, QUALIFICATIONS AND EXCEPTIONS


In rendering the foregoing opinions, I wish to advise you of the following
additional assumptions, qualifications and exceptions to which such opinions are
subject:


A.
I am admitted to the bar in the State of South Dakota. This opinion letter is
limited to the laws of the State of South Dakota and the federal laws of the
United States of America, and I express no opinion with respect to the laws of
any other state or jurisdiction. I expressly disclaim any responsibility to
revise or supplement this opinion should any such laws be changed by, or
compilations of such laws be updated to reflect, legislative or regulatory
action, judicial decision or otherwise after the date hereof.







--------------------------------------------------------------------------------




B.
In rendering the opinions expressed herein, I have considered only the
applicability of statutes, rules and regulations which, in my experience, are
normally applicable to the transactions contemplated by the Credit Documents.



C.
I have assumed the genuineness of all signatures on the documents I have
reviewed, the authenticity of all such documents submitted to me as originals,
and the conformity to the originals of all such documents submitted to me as
photocopies, facsimiles or conformed copies and the authenticity of the
originals of such latter documents.



D.
The opinions expressed above are limited to the specific issues addressed and to
laws and facts existing on the date hereof. By rendering my opinion, I do not
undertake to advise you with respect to any other matter or of any change in
such laws or in the interpretation thereof, or of any changes in facts, that may
occur after the date hereof.



E.
Except with respect to the opinions expressed in paragraph 2(c) above and
paragraph 4 with respect to PUHCA, I express no opinion as to the compliance or
non-compliance, or the effect of such compliance or non-compliance, by any party
to the Credit Documents with any laws, statutes, rules or regulations applicable
to the transactions contemplated by the Credit Documents because of the nature
of such party’s business and the unique laws, statutes, rules or regulations
applicable thereto.



F.
Except with respect to the opinions expressed in paragraph 2(c) above and
paragraph 4 with respect to PUHCA, I have assumed that the Borrower is not
subject to any licensing or other regulatory requirements or provisions under
U.S. Federal, South Dakota or other law, other than those generally affecting
persons conducting business, which would affect the ability of the Borrower to
perform its obligations under the Credit Documents.



G.
Except to the extent that any such legal issue has been explicitly addressed in
this opinion letter, the opinions expressed above do not address any of the
following legal issues: (i) securities laws and regulations, the rules and
regulations of securities exchanges, and laws and regulations relating to
commodity (and other) futures and indices and other similar instruments; (ii)
Federal Reserve Board margin regulations; (iii) pension and employee benefit
laws and regulations (e.g., ERISA); (iv) antitrust and unfair competition laws
and regulations; (v) laws, regulations, directives and executive orders
restricting transactions with, or freezing or otherwise controlling assets of,
designated foreign persons or governing investments by foreign persons in the
United States (e.g., The Trading with the Enemy Act, as amended, regulations of
the Office of Foreign Asset Control of the United States Treasury Department,
and the Foreign Investment and National Security Act of 2007, as amended);
(vi) compliance with fiduciary duty and conflict of interest requirements;
(vii) the statutes and ordinances, administrative decisions and the rules and
regulations of counties, towns, municipalities and special political
subdivisions (whether created or enabled through legislative action at the
federal, state or regional level) and judicial decisions to the extent that they
deal with the foregoing; (viii) environmental laws and regulations; (ix) land
use and subdivision laws and regulations; (x) tax laws and regulations;
(xi) intellectual property laws and regulations; (xii) racketeering laws and
regulations (e.g., RICO); (xiii) health and safety laws and regulations (e.g.,
OSHA); (xiv) labor laws and regulations; (xv) laws, regulations and policies
concerning national and local emergency (e.g., the International Emergency
Economic Powers Act, as amended), possible judicial deference to acts of
sovereign states, and criminal and civil forfeiture laws; and (xvi) other
statutes of general application to the extent they provide for criminal
prosecution (e.g., mail fraud and wire fraud statutes).



This opinion letter is being furnished to the Administrative Agent and the Banks
and their respective successors and permitted assigns and participants in
connection with the consummation of the transactions effected




--------------------------------------------------------------------------------




pursuant to the Credit Documents, and may not be used for any other purpose or
relied on by or assigned, published or communicated to any other Person without
my prior written consent in each instance. The opinions set forth herein shall
not be quoted or otherwise included, summarized or referred to in any
publication or document, in whole or in part, for any purpose whatsoever, or
furnished to any Person, except (A) to accountants, auditors, attorneys and
other professionals advising the Administrative Agent or the Banks in connection
with the transactions effected pursuant to the Credit Agreement and (B) as may
be required by applicable law or regulation or in accordance with any auditing
or oversight function or request of regulatory agencies to which the Banks are
subject.




                                
Very truly yours,
 
 
 
 
Steven J. Helmers
General Counsel
 
 
 
 
 
 
 
 
 
 











